Exhibit 10.3

AMENDED AND RESTATED LEASE

BETWEEN

BOSTON PRIVATE FINANCIAL HOLDINGS, INC., AS TENANT

AND

WALTON 10-TEN P.O. INVESTORS, III, LLC, AS LANDLORD

TEN POST OFFICE SQUARE (SOUTH) AND 10 POST OFFICE SQUARE (NORTH),

BOSTON, MASSACHUSETTS

The submission of an unsigned copy of this document to Tenant for Tenant’s
consideration does not constitute an offer to lease the Premises or an option to
or for the Premises. This document shall become effective and binding only upon
the execution and delivery of this Lease by both Landlord and Tenant.

 

-1-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

PAGE

ARTICLE 1   BASIC DATA; DEFINITIONS    1             1.1   Basic Data    1
            1.2   Definitions    5             1.3   Enumeration of Exhibits   
9 ARTICLE 2   PREMISES AND APPURTENANT RIGHTS    10             2.1   Lease of
Premises    10             2.2   Appurtenant Rights and Reservations    10
ARTICLE 3   BASIC RENT    12             3.1   Payment    12 ARTICLE 4  
COMMENCEMENT, CONDITION AND EXTENSION OPTION    13             4.1  
Commencement Date    13             4.2   Condition of Premises    13
            4.3   Landlord’s Contribution    13             4.4   Extension
Options    16 ARTICLE 5   USE OF PREMISES    19             5.1   Permitted Use
   19             5.2   Installations and Alterations by Tenant    20
            5.3   Extra Hazardous Use    23             5.4   Hazardous
Materials    23 ARTICLE 6   ASSIGNMENT AND SUBLETTING    24             6.1  
Prohibition    24             6.2   Acceptance of Rent    25             6.3  
Excess Payments    25             6.4   Tenant’s Notice    25             6.5  
Conditions to Assignment/Subletting    26             6.6   Related Entities   
28             6.7   Further Requirements    28 ARTICLE 7   RESPONSIBILITY FOR
REPAIRS AND CONDITION OF PREMISES; SERVICES TO BE FURNISHED BY LANDLORD    29
            7.1   Landlord Repairs    29             7.2   Tenant Repairs    29
            7.3   Floor Load - Heavy Machinery    30             7.4   Utility
Services    30             7.5   Other Services    32             7.6  
Interruption of Service    34

 

(i)



--------------------------------------------------------------------------------

ARTICLE 8   REAL ESTATE TAXES    35             8.1   Payments on Account of
Real Estate Taxes    35             8.2   Abatement    37 ARTICLE 9   OPERATING
AND UTILITY EXPENSES    38             9.1   Definitions    38             9.2  
Tenant’s Payment of Operating Expenses    39             9.3   Utility Payments
   41 ARTICLE 10   INDEMNITY AND PUBLIC LIABILITY INSURANCE    41
            10.1   Tenant’s Indemnity    41             10.2   Tenant Insurance
   41             10.3   Tenant’s Risk    42             10.4   Waiver of
Subrogation    42 ARTICLE 11   FIRE, EMINENT DOMAIN, ETC.    43             11.1
  Landlord’s Right of Termination    43             11.2   Restoration; Tenant’s
Right of Termination    43             11.3   Landlord’s Insurance    44
            11.4   Abatement of Rent    44             11.5   Final 18 Months   
44             11.6   Condemnation Award    44             11.7   Temporary
Taking    45 ARTICLE 12   HOLDING OVER; SURRENDER    45             12.1  
Holding Over    45             12.2   Surrender of Premises    45 ARTICLE 13  
RIGHTS OF MORTGAGEES; TRANSFER OF TITLE    46             13.1   Rights of
Mortgagees    46             13.2   Assignment of Rents and Transfer of Title   
47             13.3   Notice to Mortgagee    47 ARTICLE 14   DEFAULT; REMEDIES
   47             14.1   Tenant’s Default    47             14.2   Landlord’s
Remedies    51             14.3   Additional Rent    53             14.4  
Remedying Defaults    53             14.5   Remedies Cumulative    53
            14.6   Enforcement Costs    53             14.7   Waiver    54
            14.8   [Intentionally Deleted]    54             14.9   Landlord’s
Default    54 ARTICLE 15   MISCELLANEOUS PROVISIONS    54             15.1  
Rights of Access    54             15.2   Covenant of Quiet Enjoyment    55

 

(ii)



--------------------------------------------------------------------------------

            15.3   Landlord’s Liability    55             15.4   Estoppel
Certificates    56             15.5   Brokerage    57             15.6  
Financial Statements    57             15.7   [Intentionally Deleted]    57
            15.8   Rules and Regulations    57             15.9   Invalidity of
Particular Provisions    57             15.10   Provisions Binding, Etc.    57
            15.11   Recording    58             15.12   Notice    58
            15.13   When Lease Becomes Binding; Entire Agreement; Modification
   58             15.14   Paragraph Headings and Interpretation of Sections   
59             15.15   Dispute Resolution    59             15.16   Waiver of
Jury Trial    59             15.17   Time Is of the Essence    59
            15.18   Multiple Counterparts    59             15.19   Governing
Law    59             15.20   Building Name, Property Name, Exterior Signage   
59 ARTICLE 16   PARKING    60             16.1   Parking Spaces    60
            16.2   Responsibility for Garage    60             16.3   Personal
Rights    60 ARTICLE 17   RIGHT OF FIRST OFFER TO LEASE SPACE    61
            17.1   ROFO Rights    61             17.2   Excluded Areas,
Available for Leasing, Exclusions, etc.    62             17.3   Conditions   
63             17.4   Terms    63             17.5   Amendment    63
            17.6   Expiration    63 ARTICLE 18   ROOFTOP EQUIPMENT    64
            18.1   Rooftop Equipment    64             18.2   Relocation    67
ARTICLE 19   SPECIAL SURRENDER PROVISIONS FOR BASEMENT PREMISES    67
            19.1   Special Surrender Provision    67 ARTICLE 20   RIGHT OF FIRST
OFFER TO PURCHASE PROPERTY    68             20.1   Right of First Offer    68
            20.2   Acceptance of Offer    69             20.3   Tenant’s Failure
to Accept Offer    70             20.4   Inapplicability    70             20.5
  Time is of Essence    70

 

(iii)



--------------------------------------------------------------------------------

ARTICLE 21   ATM MACHINE    70 ARTICLE 22   GENERATOR    72 ARTICLE 23  
EXPANSION RIGHTS    74

 

EXHIBIT A   Location Plans of Premises

EXHIBIT A-1

  Basement Storage (Ten P.O. Square)

EXHIBIT A-2

  Basement Storage (Ten P.O. Square)

EXHIBIT A-3

  Gallery Level (Ten P.O. Square)

EXHIBIT A-4

  Banking Hall (Ten P.O. Square)

EXHIBIT A-5

  Mezzanine Level (Ten P.O. Square)

EXHIBIT A-6

  2nd Floor (Ten P.O. Square)

EXHIBIT A-7

  6th Floor (Ten P.O. Square)

EXHIBIT A-8

  13TH Floor (Ten P.O. Square)

EXHIBIT A-9

  Mezzanine (10 P.O. Square)

EXHIBIT A-10

  2ND Floor (10 P.O. Square)

EXHIBIT A-11

  12th Floor (10 P.O. Square)

EXHIBIT A-12

  3RD Floor Expansion (Ten P.O. Square)

EXHIBIT A-13

  13TH Floor Expansion (Ten P.O. Square)

EXHIBIT B

  Site Plan of Buildings

EXHIBIT C

  [Intentionally Deleted]

EXHIBIT D

  Operating Expenses

EXHIBIT E

  Rules and Regulations

EXHIBIT F

  Plans of Excluded Areas

 

(iv)



--------------------------------------------------------------------------------

EXHIBIT F-1

  12th Floor (Ten P.O. Square)

EXHIBIT F-2

  8th Floor (Ten P.O. Square)

EXHIBIT G

  Plan of ATM Area

EXHIBIT H

  Plan of Generator Area

EXHIBIT I

  Cleaning Standards

EXHIBIT J

  Schedule of Existing Specialty Alterations to be Removed on Lease Expiration

EXHIBIT K

  Form of SNDA

EXHIBIT L

  Plans of Expansion Spaces

EXHIBIT L-1

  3rd Floor - 10 P.O. Square

EXHIBIT L-2

  3rd Floor - Ten P.O. Square

 

(v)



--------------------------------------------------------------------------------

AMENDED AND RESTATED LEASE

THIS AMENDED AND RESTATED LEASE (this “Lease”) is dated as of June     , 2004
between the Landlord and the Tenant named below.

ARTICLE 1

BASIC DATA; DEFINITIONS

1.1 Basic Data. Each reference in this Lease to any of the following terms shall
be construed to incorporate the data for that term set forth in this Section:

Landlord: WALTON 10-TEN P.O. INVESTORS, III, LLC, a Delaware limited liability
company

Landlord’s Address: 900 North Michigan Avenue, Suite 1900, Chicago, IL 60611

Tenant: BOSTON PRIVATE FINANCIAL HOLDINGS, INC., a Massachusetts corporation

Tenant’s Address: Ten Post Office Square, Boston, Massachusetts 02109

Guarantor: N/A

Ten P.O. Square Property: The land located in Boston, Massachusetts, together
with the Ten P.O. Square Building and other improvements thereon, all as shown
on the site plan attached hereto as Exhibit B, together with all other buildings
and improvements from time to time located on said land.

10 P.O. Square Property: The land located in Boston, Massachusetts, together
with the 10 P.O. Square Building and other improvements thereon, all as shown on
the site plan attached hereto as Exhibit B, together with all other buildings
and improvements from time to time located on said land.

Property: Collectively, the Ten P.O. Square Property and the 10 P.O. Square
Property.

Ten P.O. Square Building: The thirteen (13) story building commonly known and
numbered as Ten Post Office Square (South), Boston, MA, shown on the site plan
attached hereto as Exhibit B.

Ten P.O. Square Building Rentable Area: Agreed to be 236,317 rentable square
feet. For purposes of this Lease, all areas described as “rentable square feet”
are as agreed by the Landlord and the Tenant and such areas shall not be subject
to remeasurement or recalculation.

10 P.O. Square Building: The thirteen (13) story building commonly known and
numbered as 10 Post Office Square (North), Boston, MA, shown on the site plan
attached hereto as Exhibit B, including all additions thereto and replacements
thereof.



--------------------------------------------------------------------------------

10 P.O. Square Building Rentable Area: Agreed to be 171,552 rentable square
feet.

Buildings: Collectively, the Ten P.O. Square Building and the 10 P.O. Square
Building.

Existing Premises: The following portions of the Premises, comprising in the
aggregate 70,777 rentable square feet: (a) in the Ten P.O. Square Building,
(i) a portion of the Premises on the Banking Hall Level, consisting of 5,832
rentable square feet, as shown on Exhibit A-4 attached hereto, (ii) a portion of
the Premises on the Mezzanine Level, consisting of 13,829 rentable square feet
as shown on Exhibit A-5 attached hereto, (iii) a portion of the Premises on the
2nd Floor, consisting of 19,020 rentable square feet, as shown on Exhibit A-6
attached hereto, (iv) a portion of the Premises located on the 6th Floor,
consisting of 3,434 rentable square feet, as shown on Exhibit A-7 attached
hereto, and (v) a portion of the Premises located on the 13th Floor, consisting
of 3,434 rentable square feet, as shown on Exhibit A-8 attached hereto; and
(b) in the 10 P.O. Square Building, (i) a portion of the Premises on the
Mezzanine Level, consisting of 13,867 rentable square feet, as shown on Exhibit
A-9 attached hereto, and (ii) a portion of the Premises on the 12th Floor,
consisting of 11,361 rentable square feet, as shown on Exhibit A-11 attached
hereto.

Subleased Premises: A portion of the Premises located on the 2nd Floor of the 10
P.O. Square Building, consisting of 12,612 rentable square feet, as shown on
Exhibit A-10 attached hereto

Basement Premises: The portions of the Premises located on the Basement Level of
the Ten P.O. Square Building, consisting of 1,096 rentable square feet in the
aggregate, as shown on Exhibits A-1 and A-2 attached hereto.

Gallery Premises: A portion of the Premises located on the Gallery Level of the
Ten P.O. Square Building, consisting of 7,308 rentable square feet, as shown on
Exhibit A-3 attached hereto.

Additional Premises: (a) A portion of the Premises located on the 3rd Floor of
the Ten P.O. Square Building, consisting of 6,133 rentable square feet, as shown
on Exhibit A-12 attached hereto; and (b) a portion of the Premises located on
the 13th Floor of the Ten P.O. Square Building, consisting of 2,295 rentable
square feet, as shown on Exhibit A-13 attached hereto.

Premises: Collectively, the Existing Premises, the Subleased Premises, the
Basement Premises, the Gallery Level Premises, the ATM Space, and the Additional
Premises.

Premises Rentable Area: 100,221 rentable square feet, as mutually agreed by
Landlord and Tenant, as follows: (a) in the Ten P.O. Square Building, 62,381
rentable square feet, consisting of the following; (i) 1,096 rentable square
feet on the Basement Level, (ii) 7,308 rentable square feet on the Gallery
Level, (iii) 5,832 rentable square feet on the Banking Hall Level, (iv) 13,829
rentable square feet on the Mezzanine Level, (v) 19,020 rentable square feet on
the 2nd Floor, (vi) 6,133 rentable square feet on the 3rd Floor, (vii) 3,434
rentable square feet on the 6th Floor, (viii) 3,434 rentable square feet on the
13th Floor, and (ix) 2,295 rentable square feet on the 13th Floor; and (b) in
the 10 P.O. Square Building, 37,840 rentable square feet, consisting of the
following; (i) 13,867 rentable square feet on the Mezzanine Level, (ii) 12,612
rentable square feet on the 2nd Floor, and (iii) 11,361 rentable square feet on
the 12th Floor.

 

-2-



--------------------------------------------------------------------------------

Basic Rent: The Basic Rent is as follows:

For the Existing Premises, as follows:

For and with respect to the period of time commencing on January 1, 2004 through
and including December 31, 2004 (both dates inclusive), at the rate of
$1,910,979.00 per annum ($159,248.25 per month), calculated at the rate of
$27.00 per rentable square foot.

For and with respect to the period of time commencing on January 1, 2005 through
and including December 31, 2009 (both dates inclusive), at the rate of
$2,070,227.25 per annum ($172,518.93 per month), calculated at the rate of
$29.25 per rentable square foot.

For and with respect to the period of time commencing on January 1, 2010 through
and including December 31, 2010 (both dates inclusive), at the rate of
$2,211,781.25 per annum ($184,315.10 per month), calculated at the rate of
$31.25 per rentable square foot.

For and with respect to the period of time commencing on January 1, 2011 through
and including February 28, 2015 (both dates inclusive), at the rate of
$2,353,335.25 per annum ($196,111.27 per month), calculated at the rate of
$33.25 per rentable square foot.

For the Additional Premises, as follows:

For and with respect to the period of time commencing on January 1, 2005 through
and including December 31, 2009 (both dates inclusive), at the rate of
$246,519.00 per annum ($20,543.25 per month), calculated at the rate of $29.25
per rentable square foot.

For and with respect to the period of time commencing on January 1, 2010 through
and including December 31, 2010 (both dates inclusive), at the rate of
$263,375.00 per annum ($21,947.92 per month), calculated at the rate of $31.25
per rentable square foot.

For and with respect to the period of time commencing on January 1, 2011 through
and including February 28, 2015 (both dates inclusive), at the rate of
$280,231.00 per annum ($23,352.58 per month), calculated at the rate of $33.25
per rentable square foot.

For the Subleased Premises, as follows:

For and with respect to the period of time commencing on February 1, 2005
through and including December 31, 2009 (both dates inclusive), at the rate of
$368,901.00 per annum ($30,741.75 per month), calculated at the rate of $29.25
per rentable square foot.

For and with respect to the period of time commencing on January 1, 2010 through
and including December 31, 2010 (both dates inclusive), at the rate of
$394,125.00 per annum ($32,843.75 per month), calculated at the rate of $31.25
per rentable square foot.

 

-3-



--------------------------------------------------------------------------------

For and with respect to the period of time commencing on January 1, 2011 through
and including February 28, 2015 (both dates inclusive), at the rate of
$419,349.00 per annum ($34,945.75 per month), calculated at the rate of $33.25
per rentable square foot.

For the Gallery Premises, as follows:

For and with respect to the period of time commencing on January 1, 2004 through
and including December 31, 2009 (both dates inclusive), at the rate of
$95,004.00 per annum ($7,917.00 per month), calculated at the rate of $13.00 per
rentable square foot.

For and with respect to the period of time commencing on January 1, 2010 through
and including December 31, 2010 (both dates inclusive), at the rate of
$116,928.00 per annum ($9,744.00 per month), calculated at the rate of $16.00
per rentable square foot.

For and with respect to the period of time commencing on January 1, 2011 through
and including February 28, 2015 (both dates inclusive), at the rate of
$138,852.00 per annum ($11,571.00 per month), calculated at the rate of $19.00
per rentable square foot.

For the Basement Premises, as follows:

For and with respect to the period of time commencing on January 1, 2004 through
and including December 31, 2009 (both dates inclusive), at the rate of $9,864.00
per annum ($822.00 per month), calculated at the rate of $9.00 per rentable
square foot.

For and with respect to the period of time commencing on January 1, 2010 through
and including February 28, 2015 (both dates inclusive), at the rate of
$11,508.00 per annum ($959.00 per month), calculated at the rate of $10.50 per
rentable square foot.

Base Year for Operating Expenses: Calendar Year 2004.

Base Year for Taxes: The greater of (i) the Taxes for Fiscal Year 2004 (i.e. the
twelve month period beginning July 1, 2003 and ending June 30, 2004), or
(ii) the Taxes for Fiscal Year 2005 (the twelve month period beginning July 1,
2004 and ending June 30, 2005).

Tenant’s Proportionate Ten P.O. Share: 25.933% (which is based on the ratio of
(a) the Rentable Area of the portion of the Premises in the Ten P.O. Square
Building (excluding therefrom the Rentable Area of the Basement Premises and the
ATM Space) to (b) the Ten P.O. Square Building Rentable Area ).

Tenant’s Proportionate 10 P.O. Share: For and with respect to the period of time
commencing on the Commencement Date through and including January 31, 2005 (both
dates inclusive), 14.71%; from and after February 1, 2005, 22.06% (which
calculations are based on the then-applicable ratio of (a) the Rentable Area of
the portion of the Premises in the 10 P.O. Square Building to (b) the 10 P.O.
Square Building Rentable Area).

Security Deposit: N/A

Commencement Date: January 1, 2004.

 

-4-



--------------------------------------------------------------------------------

Expiration Date: February 28, 2015.

Term: Eleven (11) years and two (2) months, commencing on the Commencement Date
and expiring at the close of the day on the Expiration Date. The Term shall
include any extension thereof in accordance with the provisions of Section 4.4.

Initial General Liability Insurance: $3,000,000.00 per occurrence/$5,000,000.00
aggregate (combined single limit) for property damage, bodily injury or death.

Permitted Uses: Executive and general offices, and the operation of banking
facilities, and no other purpose or purposes; provided, however, the Basement
Premises shall be used for storage purposes accessory to such offices and
facilities.

Landlord’s Initial Contribution: $2,261,124.75, an amount calculated by adding
the following: (a) 65% of $35.00 multiplied by 83,389 (i.e. the Rentable Area of
the Existing Premises and the Subleased Premises, collectively), (b) $50.00
multiplied by 6,133 (i.e. the Rentable Area of the portion of the Additional
Premises on the 3rd Floor of the Ten P.O. Square Building), and (c) $25.00
multiplied by 2,295 (i.e. the Rentable Area of the portion of the Additional
Premises on the 13th Floor of the Ten P.O. Square Building).

Landlord’s Additional Contribution: $1,021,515.25, an amount calculated as
follows: 35% of $35.00 multiplied by 83,389 (i.e. the Rentable Area of the
Existing Premises and the Subleased Premises, collectively).

Landlord’s Contribution: Collectively, Landlord’s Initial Contribution and
Landlord’s Additional Contribution.

Tenant’s Construction Representative: Samuel L. Guiffre, Senior Vice President

1.2 Definitions. When used in Lease, the capitalized terms set forth below shall
bear the meanings set forth below.

Adequate Assurance: As defined in Section 14.1.

Adequate Assurance of Future Performance: As defined in Section 14.1.

Additional Rent: All charges and sums payable by Tenant as set forth in this
Lease, other than and in addition to Basic Rent.

Affiliate: With respect to any person or entity, any other person or entity
that, directly or indirectly (through one of more intermediaries), Controls, is
Controlled by, or is under common Control with, such first person or entity.
“Control” shall mean ownership of not less than 50% of all of the stock,
membership interests, or other beneficial interests in such entity.

Alterations: As defined in Section 5.2.

Bankruptcy Code: As defined in Section 14.1.

 

-5-



--------------------------------------------------------------------------------

Base Operating Expenses: Actual Operating Expenses for the Base Year for
Operating Expenses.

Base Taxes: Actual Taxes assessed for the Base Year for Taxes.

Base Year for Operating Expenses: As defined in Section 1.1.

Base Year for Taxes: As defined in Section 1.1.

Basic Rent: As defined in Section 1.1.

Brokers: CB Richard Ellis/Whittier Partners and Trammell Crow

Buildings: As defined in Section 1.1.

Business Day: All days except Saturdays, Sundays, New Year’s Day, Martin Luther
King Day, Memorial Day, Presidents Day, Independence Day, Labor Day, Columbus
Day, Veteran’s Day, Thanksgiving Day, Christmas Day (and the following day when
any such day occurs on Sunday), and such other days that tenants occupying at
least 50% of Rentable Area of the respective Building now or in the future
recognize as holidays for their general office staff.

Commencement Date: As defined in Section 1.1.

Common Facilities: As defined in Section 2.2.

Control: (i)(a) The ownership, directly or indirectly, of more than 50% of the
voting stock of a corporation, or (b) in the case of any person or entity which
is not a corporation, the ownership, directly or indirectly, of more than 50% of
the beneficial ownership interest in such person or entity, or (ii) in the case
of any such person or entity, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person or entity.

Environmental Condition: Any disposal, release or threat of release of Hazardous
Materials on, from or about the Buildings or the Property or storage of
Hazardous Materials on, from or about the Buildings or the Property.

Environmental Laws: Any federal, state and/or local statute, ordinance, bylaw,
code, rule and/or regulation now or hereafter enacted, pertaining to any aspect
of the environment or human health, including, without limitation, Chapter 21C,
Chapter 21D, and Chapter 21E of the General Laws of Massachusetts and the
regulations promulgated by the Massachusetts Department of Environmental
Protection, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery
Act of 1976, 42 U.S.C. § 6901 et seq., the Toxic Substances Control Act, 15
U.S.C. §2061 et seq., the Federal Clean Water Act, 33 U.S.C. §1251, and the
Federal Clean Air Act, 42 U.S.C. §7401 et seq.

Escalation Charges: The Additional Rent arising pursuant to Article 8 and
Article 9 of this Lease.

 

-6-



--------------------------------------------------------------------------------

Essential Services: As defined in Section 7.6.

Event of Bankruptcy: As defined in Section 14.1.

Event of Default: As defined in Section 14.1.

Existing Leases: Collectively, the following lease agreements, between the
predecessors-in-interest to Landlord, as landlord, and the Tenant, as tenant:
(i) that certain lease, dated October 31, 1994, as amended by amendments thereto
dated August, 1995, October 7, 1996, July, 1999, September 29, 2000, and
January 4, 2002; (ii) that certain lease originally dated December 23, 1999, as
amended by amendments thereto dated September 29, 2000, September 7, 2001, March
    , 2002, and May 19, 2003; and (iii) that certain storage space license,
dated as of November 7, 2001.

Existing Sublease: That certain Sublease Agreement, dated as of October 19,
2001, between Leggat McCall Properties LLC, as sublandlord, and Tenant, as
subtenant.

Force Majeure: Collectively and individually, strikes or other labor trouble,
fire or other casualty, acts of God, governmental preemption of priorities or
other controls in connection with a national or other public emergency or
shortages of fuel, supplies or labor resulting therefrom, or any other cause,
whether similar or dissimilar, beyond the reasonable control of the party
required to perform an obligation.

Holder: As defined in Section 13.1.

Hazardous Materials: Shall mean each and every element, compound, chemical
mixture, contaminant, pollutant, material, waste or other substance which is
defined, determined or identified as hazardous or toxic under any Environmental
Law, including, without limitation, any “oil,” “hazardous material,” “hazardous
waste,” “hazardous substance” or “chemical substance or mixture”, as the
foregoing terms (in quotations) are defined in any Environmental Laws.

Initial General Liability Insurance: As defined in Section 1.1.

Land: The land that constitutes a portion of the Property.

Landlord: As defined in Section 1.1.

Landlord’s Initial Contribution: As defined in Section 1.1.

Landlord’s Additional Contribution: As defined in Section 1.1.

Landlord’s Address: As defined in Section 1.1.

Lease Year: Each period of one year during the Term commencing on the
Commencement Date or on any anniversary thereof, or, if the Commencement Date
does not fall on the first day of a calendar month, the first Lease Year shall
consist of the partial calendar month following the Commencement Date and the
succeeding twelve full calendar months, and each succeeding Lease Year shall
consist of a one-year period commencing on the first day of the calendar month
following the calendar month in which the Commencement Date fell.

 

-7-



--------------------------------------------------------------------------------

Mortgage: As defined in Section 13.1.

Operating Expenses: Collectively, the Ten P.O. Square Operating Expenses and the
10 P.O. Square Operating Expenses.

Operating Year: As defined in Section 9.1.

Permitted Uses: As defined in Section 1.1.

Premises: As defined in Section 1.1.

Premises Rentable Area: As defined in Section 1.1.

Property: As defined in Section 1.1.

Recapture Date: As defined in Section 6.4.

Related Entity: An entity in which Boston Private Financial Holdings, Inc. owns
(directly or indirectly) not less than 20% of all of the stock, membership
interests or other beneficial interests in such entity.

Rules and Regulations: As defined in Section 2.2.

Security Deposit: As defined in Section 1.1.

Service Interruption: As defined in Section 7.6.

Specialty Alterations: Alterations which are not standard office installations
such as kitchens, executive bathrooms, raised computer floors, computer room
installations, supplemental HVAC equipment, safe deposit boxes, vaults,
libraries or file rooms requiring reinforcement of floors, internal staircases,
slab penetrations, conveyors, dumbwaiters, and other Alterations of a similar
character.

Subleased Premises: As defined in Section 1.1.

Successor: As defined in Section 13.1.

Taxes: Collectively, the Ten P.O. Square Taxes and the 10 P.O. Square Taxes.

Tax Year: As defined in Section 8.1.

Tenant: As defined in Section 1.1.

Tenant’s Address: As defined in Section 1.1.

Tenant’s Construction Representative: As defined in Section 1.1.

 

-8-



--------------------------------------------------------------------------------

Tenant’s Proportionate 10 P.O. Share: As defined in Section 1.1.

Tenant’s Proportionate Ten P.O. Share: As defined in Section 1.1.

Tenant’s Removable Property: As defined in Section 5.2.

Term: As defined in Section 1.1.

1.3 Enumeration of Exhibits. The following Exhibits are a part of this Lease,
are incorporated herein by reference attached hereto, and are to be treated as a
part of this Lease for all purposes. Undertakings contained in such Exhibits are
agreements on the part of Landlord and Tenant, as the case may be, to perform
the obligations stated therein.

 

Exhibit A   Location Plans of the Premises   Exhibit A-1   Basement Storage (Ten
P.O. Square)   Exhibit A-2   Basement Storage (Ten P.O. Square)   Exhibit A-3  
Gallery Level (Ten P.O. Square)   Exhibit A-4   Banking Hall (Ten P.O. Square)  
Exhibit A-5   Mezzanine Level (Ten P.O. Square)   Exhibit A-6   2nd Floor (Ten
P.O. Square)   Exhibit A-7   6th Floor (Ten P.O. Square)   Exhibit A-8   13TH
Floor (Ten P.O. Square)   Exhibit A-9   Mezzanine (10 P.O. Square)   Exhibit
A-10   2ND Floor (10 P.O. Square)   Exhibit A-11   12th Floor (10 P.O. Square)  
Exhibit A-12   3RD Floor Expansion (Ten P.O. Square)   Exhibit A-13   13TH Floor
Expansion (Ten P.O. Square) Exhibit B   Site Plans of Buildings Exhibit C  
[Intentionally Deleted] Exhibit D   Operating Expenses Exhibit E   Rules and
Regulations Exhibit F   Plans of Excluded Areas   Exhibit F-1    12th Floor (Ten
P.O. Square)   Exhibit F-2    8th Floor (Ten P.O. Square) Exhibit G   Plan of
ATM Area Exhibit H   Plan of Generator Area Exhibit I   Cleaning Standards
Exhibit J   Schedule of Existing Specialty Alterations to be Removed on Lease
Exhibit K   Form of SNDA Exhibit L   Plans of Expansion Areas   Exhibit
L-1    3rd Floor- 10 P.O. Square   Exhibit L-2    3rd Floor- Ten P.O. Square

 

-9-



--------------------------------------------------------------------------------

ARTICLE 2

PREMISES AND APPURTENANT RIGHTS

2.1 Lease of Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Premises for the Term and upon the terms and conditions
hereinafter set forth. Effective as of January 1, 2004, this Lease fully and
completely amends, restates, and supercedes the Existing Leases in all respects.

2.2 Appurtenant Rights and Reservations.

(a) Tenant shall have, as appurtenant to the Premises, the non-exclusive right
to use, and permit its invitees to use in common with Landlord and others,
(i) public or common lobbies, hallways, stairways, elevators and common walkways
necessary for access to the Buildings and the Premises, and if the portion of
the Premises on any floor includes less than the entire floor, the common
toilets, corridors and elevator lobby of such floor; and (ii) the access roads,
driveways, loading areas, pedestrian sidewalks, trash enclosures and other areas
or facilities, if any, which are located in or on the Property and designated by
Landlord from time to time for the non-exclusive use of tenants and other
occupants of the Buildings (the “Common Facilities”); but such rights shall
always be subject to reasonable rules and regulations from time to time
established by Landlord pursuant to Section 15.8 (the “Rules and Regulations”)
and to the right of Landlord to designate and change from time to time areas and
facilities so to be used.

(b) Excepted and excluded from the Premises and the Common Facilities are the
ceiling, floor, perimeter walls and exterior windows (except the inner surface
of each thereof), and any space in the Premises used for shafts, stacks, pipes,
conduits, fan rooms, ducts, electric or other utilities, sinks or other Building
facilities, but the entry doors (and related glass and finish work) to the
Premises are a part thereof. Landlord shall have the right to place in, over and
through the Premises (but in such manner as to reduce to a minimum interference
with Tenant’s use of the Premises) interior storm windows, sun control devices,
utility lines, equipment, stacks, pipes, conduits, ducts and the like. In the
event that Tenant shall install any hung ceilings or walls in the Premises,
Tenant shall install and maintain, as Landlord may require, proper access panels
therein to afford access to any facilities above the ceiling or within or behind
the walls. Tenant shall be entitled to install any such ceilings or walls only
in compliance with the other terms and conditions of this Lease.

(c) Landlord shall cause Tenant’s name, and the names of Tenant’s departments,
affiliates, and senior officers, to be listed on the building directories in the
lobbies of the respective Buildings. In addition, tenant identification signage
for Tenant has previously been installed in the elevator lobbies of the
respective floors on which the Premises are located and in the respective entry
areas of the Premises. Landlord and Tenant both acknowledge and agree that all
such existing identification signage is satisfactory and acceptable. Landlord
shall provide building standard tenant identification signage for Tenant in the
elevator lobby of the 3rd Floor of the Ten P.O. Square Building and in the lobby
areas on the respective floors on which additional areas may be added to the
Premises pursuant to Article 17 or Article 23.

 

-10-



--------------------------------------------------------------------------------

(d) Tenant may elect, at Tenant’s sole cost and expense, to construct and erect
a sign identifying Tenant as an occupant of the Building on the exterior of the
Ten P.O. Square Building, which sign (including, without limitation, the size,
location, design, materials, colors and appearance thereof) shall be subject to
the prior review and approval of Landlord in all respects. Tenant shall, at its
sole cost and expense, prepare all plans and specifications relating to such
exterior sign, obtain all required permits and approvals from governmental
authorities required in connection with such sign, and be responsible for all
costs and expenses of constructing, maintaining, repairing and replacing said
sign. Landlord shall have no obligations or liabilities with respect to such
sign, including, without limitation, relating to the obtaining of required
permits or approvals with respect thereto, or the construction, installation,
maintenance, repair, or replacement thereof, all of which shall be at the sole
risk, cost and expense, of Tenant. Landlord shall maintain and repair such sign
and, within not more than thirty (30) days after receipt of invoices therefor,
Tenant shall reimburse Landlord for all such costs and expenses, as Additional
Rent. In the event that Tenant is unable to obtain required approvals and
permits from governmental authorities in connection with the proposed sign, then
neither party shall have any further rights, claims, obligations, or liabilities
with respect thereto.

(e) At the request of Tenant and at Tenant’s sole cost and expense, Landlord
will install a canopy with 3 sides of illuminated signage displaying the name of
“Boston Private Bank & Trust Company” at the existing Milk Street entrance to
the Ten P.O. Square Building, which canopy (including, without limitation, the
size, location, design, materials, colors, signage, illumination, and appearance
thereof) shall be subject to the prior review and approval of Landlord in all
respects. Tenant shall, at its sole cost and expense, prepare all plans and
specifications relating to such canopy, obtain all required permits and
approvals from governmental authorities required in connection with such canopy,
and be responsible for all costs and expenses of constructing, maintaining,
repairing and replacing said canopy. Landlord shall have no obligations or
liabilities with respect to such canopy, including, without limitation, relating
to the obtaining of required permits or approvals with respect thereto, all of
which shall be at the sole risk, cost and expense, of Tenant. Landlord shall
maintain and repair such canopy and, within not more than thirty (30) days after
receipt of invoices therefor, Tenant shall reimburse Landlord for all such costs
and expenses, as Additional Rent. In the event that Tenant is unable to obtain
required approvals and permits from governmental authorities in connection with
the proposed canopy, then neither party shall have any further rights, claims,
obligations, or liabilities with respect thereto.

(f) Pursuant to the Existing Sublease, Tenant has subleased the Subleased
Premises. The term of the Existing Sublease expires on January 31, 2005 and
prior to the expiration or earlier termination of the Existing Sublease the
Subleased Premises shall not be considered to be part of the Premises for
purposes of this Lease. Without limitation, neither Landlord nor Tenant shall
have any obligations or liabilities

 

-11-



--------------------------------------------------------------------------------

under this Lease with respect to the Subleased Premises unless and until the
expiration or earlier termination of the Existing Sublease. Concurrent with the
expiration or earlier termination of the Existing Sublease, the Subleased
Premises automatically shall become part of the Premises for all purposes under
this Lease, in accordance with and subject to the terms and conditions hereof.
In no event will the Existing Sublease be extended, amended or otherwise
modified except with the prior written consent of Landlord in each instance.

ARTICLE 3

BASIC RENT

3.1 Payment.

(a) Tenant agrees to pay the Basic Rent and Additional Rent to Landlord, or as
directed by Landlord, commencing on the Commencement Date, without offset,
abatement (except as expressly and specifically provided in Section 11.4),
deduction or demand. Basic Rent shall be payable in equal monthly installments,
in advance, on the first day of each and every calendar month during the Term of
this Lease, to Landlord at Landlord’s Address or at such other place as Landlord
shall from time to time designate by notice, in lawful money of the United
States. In addition to any charges under Section 14.4, in the event that during
any twelve (12) consecutive months two (2) or more installments of Basic Rent or
any regularly scheduled payment of Additional Rent are not paid when due, then
Tenant shall pay, at Landlord’s request an administrative fee equal to three
percent (3%) of each such overdue payment. Landlord and Tenant agree that all
amounts due from Tenant under or in respect of this Lease, whether labeled Basic
Rent, Escalation Charges, Additional Rent or otherwise, shall be considered as
rental reserved under this Lease for all purposes, including, without
limitation, regulations promulgated pursuant to the Bankruptcy Code, and
including further without limitation Section 502(b) thereof.

(b) Basic Rent for any partial month shall be pro-rated on a daily basis, and if
the first day on which Tenant must pay Basic Rent shall be other than the first
day of a calendar month, the first payment which Tenant shall make to Landlord
shall be equal to a proportionate part of the monthly installment of Basic Rent
for the partial month from the first day on which Tenant must pay Basic Rent to
the last day of the month in which such day occurs, plus the installment of
Basic Rent for the succeeding calendar month.

(c) Landlord has agreed to provide a rent credit to Tenant on account of a
portion of the rent payable by Tenant under the Existing sublease. Accordingly,
without limiting the obligations of Tenant to pay Basic Rent and Additional Rent
hereunder, provided that (i) no uncured Event of Default then exists under this
Lease, and (ii) the Existing Sublease remains in full force and effect through
January 31, 2005, Tenant shall be entitled to a rent credit of $100,000.00,
which credit may be applied in 13 equal monthly installments of $7,692.31 each
against the monthly payments of Basic Rent which are payable on the first day of
each month commencing on January, 2004 and continuing through January, 2005.

 

-12-



--------------------------------------------------------------------------------

(d) Pursuant to the Existing Leases, Tenant has previously made payments on
account of basic rent, real estate taxes and operating expenses to Landlord for
the period of time between January 1, 2004 and the date of this Lease. Landlord
has agreed to provide a rent credit to Tenant to the extent such payments on
account of basic rent, real estate taxes and operating expenses actually paid by
Tenant under the Existing Leases exceed the Basic Rent and Escalation Charges
payable under this Lease for such period of time. Accordingly, without limiting
the obligations of Tenant to pay Basic Rent and Additional Rent hereunder,
provided that no Event of Default then exists under this Lease, Tenant shall be
entitled to a rent credit of $535,377.95, which credit may be applied in 3 equal
monthly installments of $178,459.31 each against the monthly payments of Basic
Rent which are payable on each of July 1, 2004, August 1, 2004, and September 1,
2004.

ARTICLE 4

COMMENCEMENT, CONDITION OF PREMISES, AND EXTENSION OPTIONS

4.1 Commencement Date. The “Commencement Date” shall be January 1, 2004.

4.2 Condition of Premises. Tenant acknowledges that prior to the date of this
Lease, the Existing Premises, the Basement Premises and the Gallery Premises all
have been under its control, subject to and in accordance with the terms and
conditions of the Existing Leases (and with respect to the Subleased Premises,
pursuant to the Existing Sublease). Tenant has had a full and complete
opportunity to review and inspect all aspects of all portions of the Premises
and agrees (a) to accept possession of the Premises in the condition existing on
the Commencement Date, in “as is” and “where is” condition, (b) that neither
Landlord nor Landlord’s agents have made any representations or warranties with
respect to the Premises or the Building except as expressly set forth herein,
and (c) except for payment of Landlord’s Contribution, Landlord has no
obligation to perform any work, supply any materials, incur any expense or make
any alterations, additions or improvements to the Building to prepare the
Premises for Tenant’s use and occupancy. Promptly after the date of this Lease,
Tenant shall, at its own cost and expense, in accordance with and subject to the
terms and provisions of this Lease, perform or cause to be performed any and all
work necessary to prepare the Premises for Tenant’s occupancy (the “Initial
Installations”), shall equip the Premises with new trade fixtures and personal
property necessary or proper for the conduct of Tenant’s business. Tenant has
accepted the Premises in its current condition, and confirms that the Premises
and the Buildings are in a good and satisfactory condition as required by this
Lease.

4.3 Landlord’s Contribution.

(a) Landlord agrees to pay to Tenant an amount not to exceed Landlord’s
Contribution toward the cost of performing Alterations in the Premises and other
costs and expenses relating to the occupancy of the Premises by Tenant
(including, without limitation, the costs of installing a canopy pursuant to
Section 2.2(e) and the costs of

 

-13-



--------------------------------------------------------------------------------

Alterations to the Premises previously performed by Tenant), provided as of the
date on which Landlord is required to make any payment on account thereof as set
forth below, (i) this Lease is in full force and effect, (ii) no Event of
Default then exists under this Lease, and (iii) Boston Private Financial
Holdings, Inc. and/or Affiliates of Boston Private Financial Holdings, Inc. is
(or are) in occupancy of not less than sixty-five (65%) of the rentable area of
the Premises then demised under this Lease. In no event will Landlord be
obligated to pay to Tenant in the aggregate an amount in excess of Landlord’s
Contribution.

(b) Landlord shall make progress payments to Tenant on account of the Landlord’s
Initial Contribution on a monthly basis, to reimburse Tenant for payments
previously made by Tenant on account of the work performed in performing
Alterations during the previous month and other costs and expenses relating to
the occupancy of the Premises by Tenant. Each of Landlord’s progress payments
shall be limited to an amount equal to the aggregate amount theretofore paid by
Tenant (as certified by a duly authorized officer of Tenant and, with respect to
Alterations, as also certified by Tenant’s independent architect) to Tenant’s
contractors, subcontractors, and material suppliers that have not been subject
to previous disbursements from Landlord’s Initial Contribution. In no event
shall Landlord pay in the aggregate an amount greater than Landlord’s Initial
Contribution. Provided that this Lease is in full force and effect and no
Default of Tenant then exists, such progress payments shall be made within
thirty (30) days after the delivery to Landlord of requisitions therefor, signed
by a duly authorized officer of Tenant, setting forth the names of each
contractor, subcontractor, payee, and supplier to whom payment has been made by
Tenant, and the amount thereof, and accompanied by (i) evidence of payment by
Tenant of the amounts sought to be reimbursed (such as paid receipts); (ii) with
respect to payments on account of Alterations, partial waivers of lien from all
contractors, subcontractors, and material suppliers covering all work and
materials that were the subject of previous progress payments by Landlord;
(iii) with respect to payments on account of Alterations, a written
certification from Tenant’s architect that the work for which the requisition is
being made has been completed substantially in accordance with the plans and
specifications approved by Landlord; and (iv) such other documents and
information as Landlord may reasonably request. Notwithstanding anything to the
contrary set forth in this Section 4.3, if Tenant does not pay any contractor,
subcontractor or supplier as required by this provision, Landlord shall have the
right, but not the obligation, to promptly pay to such contractor or supplier
all sums so due from Tenant, and Tenant agrees the same shall be deemed
Additional Rent and shall be paid by Tenant within ten (10) days after Landlord
delivers to Tenant an invoice therefor, or, at Landlord’s election, be deducted
from the unpaid balance of Landlord’s Initial Contribution.

(c) Landlord shall pay the final installment of the Landlord’s Initial
Contribution to Tenant within thirty (30) days after delivery by Tenant to
Landlord of a written requisition therefor, certified as true, correct and
complete by a duly authorized officer of Tenant and accompanied by (i) copies of
paid invoices, (ii) with respect to payments on account of Alterations, a
written certification from Tenant’s architect stating that the Initial
Installations described on such invoices have been completed in

 

-14-



--------------------------------------------------------------------------------

accordance with the plans and specifications approved by Landlord, that such
work has been paid in full by Tenant and that all contractors, subcontractors
and material suppliers have delivered to Tenant waivers of lien with respect to
such work (copies of which shall be included with such architect’s
certification), (iii) with respect to payments on account of Alterations, proof
of the satisfactory completion of all required inspections and the issuance of
any required approvals and sign-offs by Governmental Authorities with respect
thereto, (iv) if requested by Landlord, final “as-built” plans and
specifications for the subject Alterations, and (v) such other documents and
information as Landlord may reasonably request, in connection therewith.

(d) Without limiting the foregoing, Tenant may requisition a portion of the
Landlord’s Initial Contribution on a monthly basis, in order to reimburse Tenant
for payments made by Tenant to Landlord on account of the Basic Rent payable
hereunder, provided that all of the following conditions are satisfied: (i) this
Lease is in full force and effect; (ii) no Event of Default then exists under
this Lease; (iii) Tenant shall provide not less than thirty (30) days prior
notice of its intention to requisition a portion of the Initial Contribution for
reimbursement of payments made on account of Basic Rent, which notice shall
specify the amount of such requisition and the applicable installments of Basic
Rent; and (iv) such requisitions may be applied in equal amounts on account of
not less than six (6) monthly installments of Basic Rent payable hereunder.

(e) In no event shall Landlord be obligated to make any payments on account of
the Landlord’s Additional Contribution prior to October 1, 2009. From and after
October 1, 2009, Landlord shall make progress payments to Tenant on account of
the Landlord’s Additional Contribution on a monthly basis, to reimburse Tenant
for payments previously made by Tenant on account of the work performed in
performing Alterations during the previous month and other costs and expenses
relating to the occupancy of the Premises by Tenant. Each of Landlord’s progress
payments shall be limited to an amount equal to the aggregate amount theretofore
paid by Tenant (as certified by a duly authorized officer of Tenant and, with
respect to payments on account of Alterations, as also certified by Tenant’s
independent architect) to Tenant’s contractors, subcontractors, and material
suppliers that have not been subject to previous disbursements from Landlord’s
Additional Contribution. In no event shall Landlord pay in the aggregate an
amount greater than Landlord’s Additional Contribution. Provided that this Lease
is in full force and effect and no Event of Default then exists, such progress
payments shall be made within thirty (30) days after the delivery to Landlord of
requisitions therefor, signed by a duly authorized officer of Tenant, setting
forth the names of each contractor, subcontractor, payee, and supplier to whom
payment has been made by Tenant, and the amount thereof, and accompanied by
(i) evidence of payment by Tenant of the amounts sought to be reimbursed (such
as paid receipts); (ii) with respect to payments on account of Alterations,
partial waivers of lien from all contractors, subcontractors, and material
suppliers covering all work and materials that were the subject of previous
progress payments by Landlord; (iii) with respect to payments on account of
Alterations, a written certification from Tenant’s architect that the work for
which the requisition is being made has been completed substantially in
accordance with the plans and specifications approved by Landlord; and (iv) such
other documents and

 

-15-



--------------------------------------------------------------------------------

information as Landlord may reasonably request. Notwithstanding anything to the
contrary set forth in this Section 4.3, if Tenant does not pay any contractor,
subcontractor or supplier as required by this provision, Landlord shall have the
right, but not the obligation, to promptly pay to such contractor or supplier
all sums so due from Tenant, and Tenant agrees the same shall be deemed
Additional Rent and shall be paid by Tenant within ten (10) days after Landlord
delivers to Tenant an invoice therefor, or, at Landlord’s election, be deducted
from the unpaid balance of Landlord’s Additional Contribution.

(f) Landlord shall pay the final installment of the Landlord’s Additional
Contribution to Tenant within thirty (30) days after delivery by Tenant to
Landlord of a written requisition therefor, certified as true, correct and
complete by a duly authorized officer of Tenant and accompanied by (i) copies of
paid invoices, (ii) with respect to payments on account of Alterations, a
written certification from Tenant’s architect stating that the Alterations
described on such invoices have been completed in accordance with the plans and
specifications approved by Landlord, that such work has been paid in full by
Tenant and that all contractors, subcontractors and material suppliers have
delivered to Tenant waivers of lien with respect to such work (copies of which
shall be included with such architect’s certification), (iii) with respect to
payments on account of Alterations, proof of the satisfactory completion of all
required inspections and the issuance of any required approvals and sign-offs by
Governmental Authorities with respect thereto, (iv) if requested by Landlord,
final “as-built” plans and specifications for the subject Alterations, and
(v) such other documents and information as Landlord may reasonably request in
connection therewith.

(g) Without limiting the foregoing, after October 1, 2009 the Tenant may
requisition a portion of the Landlord’s Additional Contribution on a monthly
basis, in order to reimburse Tenant for payments made by Tenant to Landlord on
account of the Basic Rent payable hereunder, provided that all of the following
conditions are satisfied: (i) this Lease is in full force and effect; (ii) no
Event of Default then exists under this Lease; (iii) Boston Private Financial
Holdings, Inc. and/or Affiliates of Boston Private Financial Holdings, Inc. is
(or are) in occupancy of not less than sixty-five (65%) of the rentable area of
the Premises then demised under this Lease; (iv) Tenant shall provide not less
than thirty (30) days prior notice of its intention to requisition a portion of
the Additional Contribution for reimbursement of payments made on account of
Basic Rent, which notice shall specify the amount of such requisition and the
applicable installments of Basic Rent; and (v) such requisitions may be applied
in equal amounts on account of not less than six (6) monthly installments of
Basic Rent payable hereunder.

4.4 Extension Options.

(a) Provided both on the date Tenant’s Extension Notice (as hereinafter defined)
is given and on the then-scheduled expiration date (i) Tenant shall not then be
in breach or default under any term, covenant or condition of this Lease on
Tenant’s part to be observed or performed, and (ii) Boston Private Financial
Holdings, Inc. and/or Affiliates of Boston Private Financial Holdings, Inc. is
(or are) in occupancy of not less than sixty-five (65%) of the rentable area of
the Premises then demised under this Lease,

 

-16-



--------------------------------------------------------------------------------

then Tenant may extend the Term of this Lease for three (3) successive periods
(each, an “Extension Period”) of five (5) years each by written notice (each, a
“Tenant’s Extension Notice”) to Landlord given at least sixteen and one-half
(16.5) months prior to the commencement of each such Extension Period. Delivery
of each Tenant’s Extension Notice shall unconditionally constitute the exercise
by Tenant of the option to extend the Term of this Lease and in no event may
Tenant revoke a Tenant’s Extension Notice, then such notice shall be irrevocable
after delivery thereto. Immediately after delivery of each Tenant’s Extension
Notice this Lease shall be automatically extended in accordance with the
provisions of this Section 4.4. Each such extension shall be for and with
respect to the entirety of the Premises then demised under this Lease. Each such
extension shall be on the same terms and conditions set forth herein, except
that (a) after the exercise of the third (3rd) such extension option Tenant
shall have no further option to extend said Term, (b) Basic Rent payable with
respect to each such Extension Period shall be equal to 97.5% of the fair market
rental value of the Premises during said Extension Period, as determined by
Landlord promptly after receipt of Tenant’s Extension Notice (subject to
Tenant’s right to object thereto as hereinafter set forth), and (c) Landlord
shall have no obligation to make or pay for any improvements to the Premises or
to pay any allowances or inducements of any kind. In determining fair market
rental value, the following factors, among others, shall be taken into account
and given effect: size of the premises, escalation charges then payable under
the lease, location of the premises, location of the building, tenant
improvement and fit-up of the premises, other transaction costs and lease term,
and other terms and conditions then being provided for comparable lease
transactions in comparable office buildings in the Downtown Boston Financial
District.

(b) Promptly after receipt of a Tenant’s Extension Notice, Landlord shall
deliver to Tenant a notice (“Landlord’s Determination Notice”) setting forth
Landlord’s determination of the fair market rental value of the Premises with
respect to such Extension Period. In the event that Tenant objects to Landlord’s
determination of fair market rental value with respect to such Extension Period,
Tenant may elect, by giving Landlord written notice of such objection not later
than fifteen (15) Business Days following receipt of the Landlord’s
Determination Notice, to deliver to Landlord a notice (a “Tenant’s Appraisal
Notice”) that Tenant elects to submit the determination of fair market rental
value to appraisers, the first appraiser to be chosen by Landlord, the second
appraiser to be chosen by Tenant, and a third appraiser to be selected by the
two appraisers first chosen. If Tenant fails to deliver to Landlord a Tenant’s
Appraisal Notice within such fifteen (15) Business Day period (time being of the
essence thereof), then Tenant shall have no further right to object to
Landlord’s determination of fair market rental value for such Extension Period,
and Tenant conclusively shall be deemed to have accepted Landlord’s
determination of the fair market rental value of the Premises for such Extension
Period.

(c) If Tenant timely delivers a Tenant’s Appraisal Notice pursuant to subsection
(b) above, then the unanimous written decision of the two appraisers first
chosen, without selection and participation of a third appraiser, or otherwise
the written decision of a majority of three appraisers chosen and selected as
aforesaid, shall be conclusive and binding upon Landlord and Tenant. Landlord
and Tenant shall each notify the other of its chosen appraiser within ten
(10) days following receipt by Landlord

 

-17-



--------------------------------------------------------------------------------

of Tenant’s Appraisal Notice. If within thirty (30) days after the second
appraiser has been appointed, the two designated appraisers are unable to agree
upon fair market rental value for the Extension Period, then within ten
(10) days after expiration of such thirty (30) day period they shall elect a
third appraiser who has the qualifications set forth in subsection (d) below. If
the two appraisers are not able to agree upon such third appraiser within such
ten (10) day period, either appraiser may request the office of the American
Arbitration Association located within or nearest to Boston, Massachusetts to
designate a third appraiser willing so to act and an appraiser so appointed
shall, for all purposes, have the same standing and powers as though he had been
seasonably appointed by the appraisers first appointed. In the case of the
inability or refusal to serve of any person designated as an appraiser, or in
case any appraiser for any reason ceases to be such, an appraiser, to fill such
vacancy, having the minimum qualifications set forth in subsection (d) below,
shall be promptly appointed by the Landlord, the Tenant, the appraiser first
appointed by the Landlord, the appraiser first appointed by the Tenant, or the
said office of the American Arbitration Association, as the case may be,
whichever made the original appointment, or, if the person who made the original
appointment fails to fill such vacancy, any appraiser who continues to act, or
the Landlord, or the Tenant may apply to said office of the American Arbitration
Association to fill such vacancy with an appraiser having the minimum
qualifications set forth in subsection (d) below, and any appraiser so appointed
to fill such vacancy shall have the same standing and powers as though
originally appointed. The resulting board of appraisers shall, forthwith upon
their appointment, (i) hear the parties to this Lease and their witnesses,
(ii) examine the records relating to the Premises, market surveys and such other
documents and records as may, in their judgment, be necessary, and (iii) within
not more than forty-five (45) days after their appointment, issue a decision
(the “Appraisers’ Decision”) determining the fair market rental value of the
Premises for such Extension Period.

Any determination by a majority of the members of the board of appraisers shall
be final and binding upon the parties, but if a majority of the members of the
board of appraisers are unable to agree upon a determination, the determination
of such third appraiser shall be binding upon the parties. If any party shall
fail to appear at the hearings appointed by the appraisers, the appraisers may
act in the absence of such party. The determination of the board of appraisers
(or the third appraiser, as appropriate) made in accordance with the foregoing
provisions may be entered as an award in arbitration in a court of competent
jurisdiction, and judgment thereon may be entered.

(d) Landlord and Tenant shall each bear the expense of the appraiser chosen by
it and shall equally bear the expense of the third appraiser (if any). All
appraisers chosen or elected hereunder shall have received the M.A.I. (Member
Appraisal Institute) designation from the American Institute of Real Estate
Appraisers and shall have had at least ten (10) years of experience in
appraising commercial office space and determining fair market rental values in
office buildings in Downtown Boston comparable to the Building. If, as
contemplated herein, the Basic Rent payable with respect to said Extension
Period shall not have been determined prior to the commencement thereof, then
said Extension Period shall nevertheless commence, and Tenant shall make
payments of Basic Rent at 97.5% of the fair market rental value

 

-18-



--------------------------------------------------------------------------------

designated by Landlord, subject to retroactive adjustment in conformity with and
within ten (10) days following the final determination of the fair market rental
value by the appraisers.

(e) Time is of the Essence of this Section 4.4.

ARTICLE 5

USE OF PREMISES

5.1 Permitted Use.

(a) Tenant agrees that the Premises shall be used and occupied by Tenant only
for the Permitted Uses and for no other purpose or purposes, including, without
limitation, use for medical, dental, governmental, utility company or employment
agency offices, without Landlord’s express prior written consent. Tenant shall
not use, or suffer or permit the use of, or suffer or permit anything to be done
in or anything to be brought into or kept in or about the Premises or the
Buildings or any part thereof (i) which would violate any of the provisions of
this Lease, (ii) for any unlawful purposes or in any unlawful manner,
(iii) which is not customarily found in first-class office buildings in the
downtown Boston area, or (iv) which, in the reasonable judgment of Landlord,
shall in any way (A) impair the appearance or reputation of either of the
Buildings, or (B) impair or interfere with any of the Building services or the
proper and economic heating, ventilation, cleaning, air conditioning or other
servicing of either of the Buildings or Premises, or with the use of any of the
other areas of either of the Buildings, or occasion discomfort, inconvenience or
annoyance to, any of the other tenants or occupants of either of the Buildings.

(b) Tenant agrees to conform to the following provisions during the Term of this
Lease:

(i) Tenant shall cause all freight to be delivered to or removed from either of
the Buildings and the Premises from the Kilby Street entrance, in accordance
with the Rules and Regulations established from time to time by Landlord
therefor;

(ii) Tenant will not place on the exterior of the Premises (including both
interior and exterior surfaces of doors and interior surfaces of windows) or on
any part of the Buildings outside the Premises, any sign, symbol, advertisement
or the like visible to public view outside of the Premises. Landlord will not
withhold consent for signs or lettering on the entry doors to the Premises
provided such signs conform to sign standards adopted from time to time by
Landlord in its sole discretion and Tenant has submitted to Landlord a plan or
sketch in reasonable detail (showing, without limitation, size, color, location,
materials and method of affixation) of the sign to be placed on such entry
doors. Landlord agrees, to maintain a tenant directory in the lobby of each
respective Building (and, in the case of multi-tenant floors, in that floor’s
elevator lobby) in which will be placed Tenant’s name and the location of the
Premises in the respective Building;

 

-19-



--------------------------------------------------------------------------------

(iii) Tenant shall not perform any act or carry on any practice which may injure
the Premises, or any other part of either Building, or cause any offensive odors
or loud noise or constitute a nuisance or a menace to any other tenant or
tenants or other persons in either Building;

(iv) Tenant shall, in its use of the Premises, comply with the requirements of
all applicable governmental laws, rules and regulations, including, without
limitation, the Americans With Disabilities Act of 1990 and the codes, rules and
regulations promulgated thereunder (collectively, the “ADA”) and the codes,
rules and regulations of the Massachusetts Architectural Access Board
(collectively, the “MAAB Regulations”); provided however, Landlord shall be
responsible for the compliance of the common areas of the Buildings with the ADA
and the MAAB Regulations; and

(v) Tenant shall not abandon the Premises.

5.2 Installations and Alterations by Tenant.

(a) Tenant shall make no alterations, additions (including, for the purposes
hereof, wall-to-wall carpeting), or improvements (collectively, “Alterations”)
in or to the Premises (including any Alterations necessary for Tenant’s initial
occupancy of the Premises) without Landlord’s prior written consent, which
consent shall not be unreasonably withheld or delayed with respect to
non-structural Alterations that do not affect or involve the Building’s
electrical, plumbing or mechanical systems or any other Building systems;
provided, however, no such consent shall be required with respect to
non-structural Alterations that do not affect or involve the structural elements
of the respective Building, or the electrical, plumbing or mechanical systems of
the respective Building, or any other Building systems, having an aggregate cost
to completion of less than $25,000.00 for each such Alteration project.
Landlord’s failure to approve or reject plans and specifications for a proposed
Alteration within fifteen (15) Business Days of receipt of same shall be deemed
an approval thereof, provided that at the time of submission of the plans and
specifications to Landlord Tenant shall include the following legend displayed
prominently at the top of the first page of Tenant’s notice delivered
concurrently with said plans and specifications: “TEN/10 POST OFFICE SQUARE: THE
LEASE TO BOSTON PRIVATE FINANCIAL HOLDINGS, INC.: AS PROVIDED IN SUCH LEASE,
THESE SUBMISSIONS SHALL BE DEEMED TO BE AUTOMATICALLY APPROVED IF YOU DO NOT
RESPOND WITHIN FIFTEEN (15) BUSINESS DAYS AFTER RECEIPT.”

At the time Landlord approves any of Tenant’s Alterations Landlord shall notify
Tenant which of the subject Alterations, if any, constitute Specialty
Alterations which may be required to be removed by Tenant at the end of the
Term, provided that Tenant shall include the following legend in capitalized and
bold type displayed

 

-20-



--------------------------------------------------------------------------------

prominently on the top of the first page of Tenant’s notice delivered
concurrently with such plans and specifications: “IF LANDLORD FAILS TO NOTIFY
TENANT AT THE TIME LANDLORD APPROVES THESE PLANS AND SPECIFICATIONS THAT ANY
ALTERATIONS SHOWN THEREON ARE SPECIALTY ALTERATIONS (AS DEFINED IN THE LEASE),
LANDLORD MAY NOT REQUIRE TENANT TO REMOVE SUCH SPECIALTY ALTERATIONS AT THE END
OF THE TERM OF THE LEASE.”

All Alterations shall be performed in accordance with (x) the provisions of the
Rules and Regulations attached hereto as Exhibit E (including the requirements
attached thereto as Attachment I), (y) such other Rules and Regulations as may
be from time to time adopted by Landlord with respect to Alterations, and
(z) with plans and specifications meeting the requirements set forth in the
Rules and Regulations and approved in advance by Landlord. All Alteration work
shall be (i) be performed in a good and workmanlike manner and in compliance
with all applicable laws, ordinances and regulations; (ii) be made at Tenant’s
sole cost and expense; and (iii) be coordinated with any work being performed by
Landlord in such a manner as not to damage the Building or interfere with the
construction or operation of the Building. At Landlord’s request, Tenant shall,
before its work is started, secure assurances satisfactory to Landlord in its
reasonable discretion protecting Landlord against claims arising out of the
furnishing of labor and materials for the Alterations. If any Alterations shall
involve the removal of fixtures, equipment or other property in the Premises
which are not Tenant’s Removable Property, such fixtures, equipment or property
shall be promptly replaced by Tenant at its expense with new fixtures, equipment
or property of like utility and of at least equal quality. Tenant shall promptly
reimburse Landlord for all reasonable costs, including attorneys’, architects’,
engineers’, and consultants’ fees, incurred by Landlord in connection with any
request from Tenant pursuant to this Section 5.2.

(b) All articles of personal property and all movable fixtures, machinery and
equipment and furniture owned or installed by Tenant solely at its expense in
the Premises (“Tenant’s Removable Property”) shall remain the property of Tenant
and may be removed by Tenant at any time prior to the expiration or earlier
termination of the Term, provided that Tenant, at its expense, shall repair any
damage to the Premises or the respective Building caused by such installation or
removal. Tenant shall remove, at its expense, on the expiration or earlier
termination of this Lease, all cabling installed in or at the Premises after
June 1, 2004. On or prior to the Expiration Date, Tenant shall, (i) in
consideration of the agreement by Landlord not to require Tenant to remove
Alterations installed in the Premises prior to the commencement of the Term of
this Lease, pay to Landlord a surrender fee of $25,000.00, and (ii) unless
otherwise directed by Landlord and subject to the provisions of Section 12.2, at
Tenant’s expense, remove all Specialty Alterations from the Premises and close
up any slab penetrations in the Premises, installed after the Commencement Date.
Tenant shall repair and restore, in a good and workmanlike manner, any damage to
the Premises or the Property caused by Tenant’s removal of any Alterations or by
the closing of any slab penetrations, and upon default thereof, Tenant shall
reimburse Landlord for Landlord’s cost of repairing and restoring such damage.
Any Specialty Alterations or Tenant’s

 

-21-



--------------------------------------------------------------------------------

Removable Property not so removed shall be deemed abandoned and Landlord may
retain or remove and dispose of same, and repair and restore any damage caused
thereby, at Tenant’s cost and without accountability to Tenant. All other
Alterations shall become Landlord’s property upon expiration or termination of
this Lease.

(c) Notice is hereby given that Landlord shall not be liable for any labor or
materials furnished or to be furnished to Tenant upon credit, and that no
mechanic’s or other lien for any such labor or materials shall attach to or
affect the reversion or other estate or interest of Landlord in and to the
Premises, the Buildings or the Property. To the maximum extent permitted by law,
before such time as any contractor commences to perform work on behalf of
Tenant, such contractor (and any subcontractors) shall furnish a written
statement acknowledging the provisions set forth in the prior clause. Tenant
agrees to pay promptly when due the entire cost of any work done on behalf of
Tenant, its agents, employees or independent contractors, and not to cause or
permit any liens for labor or materials performed or furnished in connection
therewith to attach to all or any part of the Property and immediately to
discharge any such liens which may so attach. If, notwithstanding the foregoing,
any lien is filed against all or any part of the Property for work claimed to
have been done for, or materials claimed to have been furnished to, Tenant or
its agents, employees or independent contractors, Tenant, at its sole cost and
expense, shall cause such lien to be dissolved promptly after receipt of notice
that such lien has been filed, by the payment thereof or by the filing of a bond
sufficient to accomplish the foregoing. If Tenant shall fail to discharge any
such lien, Landlord may, at its option, discharge such lien and treat the cost
thereof (including attorneys’ fees incurred in connection therewith) as
Additional Rent payable upon demand, it being expressly agreed that such
discharge by Landlord shall not be deemed to waive or release the Event of
Default in not discharging such lien. Tenant shall indemnify and hold Landlord
harmless from and against any and all expenses, liens, claims, liabilities and
damages based on or arising, directly or indirectly, by reason of the making of
any Alterations by or on behalf of Tenant to the Premises under this Section,
which obligation shall survive the expiration or termination of this Lease.

(d) In the course of any work being performed by Tenant (including, without
limitation, the “field installation” of any Tenant’s Removable Property), Tenant
agrees to use labor compatible with that being employed by Landlord for work in
the Buildings or on the Property or other buildings owned by Landlord or its
affiliates (which term, for purposes hereof, shall include, without limitation,
entities which control or are under common control with or are controlled by
Landlord or, if Landlord is a partnership or limited liability company, by any
partner or member of Landlord) and not to employ or permit the use of any labor
or otherwise take any action which might result in a labor dispute involving
personnel providing services in the Buildings or on the Property pursuant to
arrangements made by Landlord.

(e) If Tenant shall make or cause to be made at its own expense any Alteration
to the Premises which shall result in an increase in the Taxes (as evidenced by
the official records of the office of the tax assessor), then Tenant shall pay,
in addition to the Basic Rent, Escalation Charges and other Additional Rent, the
entire increase in such Taxes attributable to such Alteration.

 

-22-



--------------------------------------------------------------------------------

5.3 Extra Hazardous Use. Tenant covenants and agrees that Tenant will not do or
permit anything to be done in or upon the Premises, or bring in anything or keep
anything therein, which shall increase the rate of property or liability
insurance on the Premises or the Property above the standard rate applicable to
Premises being occupied for the Permitted Uses. Landlord confirms that the use
of the Premises principally and primarily for the operation of first-class
executive business offices and bank facilities in a manner and fashion
consistent with the existing use of the Premises by Tenant will not breach the
foregoing covenant. If the premium or rates payable with respect to any policy
or policies of insurance carried by or on behalf of Landlord with respect to the
Property increases as a result of any act or activity on or use of the Premises
during the Term or payment by the insurer of any claim arising from any act or
neglect of Tenant, its employees, agents, contractors or invitees, Tenant shall
pay such increase, from time to time, within fifteen (15) days after demand
therefor by Landlord, as Additional Rent.

5.4 Hazardous Materials.

(a) In order to conduct its business at the Premises and to maintain and operate
the business machines located in the Premises, Tenant may, in accordance with
all applicable Environmental Laws, use chemicals and cleaning materials such as
adhesives, lubricants, ink, solvents and cleaning fluids and substances of the
kind and in amounts and in the manner customarily found and used in first-class
business offices. Tenant shall not use, store, handle, treat, transport, release
or dispose of any other Hazardous Materials on or about the Premises or the
Property without Landlord’s prior written consent, which Landlord may withhold
or condition in Landlord’s sole discretion.

(b) Any handling, treatment, transportation, storage, disposal or use of
Hazardous Materials by Tenant or Tenant’s agents, contractors, employees or
invitees, in or about the Premises or the Property shall comply with all
applicable Environmental Laws. Tenant shall, within ten (10) Business Days of
Landlord’s written request therefor, disclose in writing all Hazardous Materials
that are being used by Tenant in the Premises, the nature of such use and the
manner of storage and disposal. Without Landlord’s prior written consent, Tenant
shall not conduct any sampling or investigation of soil or groundwater on the
Property to determine the presence of any constituents therein.

(c) Tenant shall indemnify, defend upon demand with counsel reasonably
acceptable to Landlord, and hold Landlord harmless from and against, any
liabilities, losses, claims, damages, interest, penalties, fines, attorneys’
fees, experts’ fees, court costs, remediation costs, and other expenses which
arise out of or result from the use, storage, handling, treatment,
transportation, release, threat of release or disposal of Hazardous Materials in
or about the Premises or the Property by Tenant or Tenant’s agents, employees,
contractors or invitees. The provisions of this paragraph (c) shall survive the
expiration or earlier termination of this Lease.

 

-23-



--------------------------------------------------------------------------------

(d) Tenant shall give written notice to Landlord as soon as reasonably
practicable of (i) any communication received by Tenant from any governmental
authority concerning Hazardous Materials which relates to the Premises or the
Property, and (ii) any Environmental Condition of which Tenant is aware.

ARTICLE 6

ASSIGNMENT AND SUBLETTING

6.1 Prohibition.

(a) Tenant covenants and agrees that neither this Lease nor the Term and estate
hereby granted, nor any interest herein or therein, will be assigned, mortgaged,
pledged, encumbered or otherwise transferred, whether voluntarily,
involuntarily, by operation of law or otherwise, and that neither the Premises
nor any part thereof will be encumbered in any manner by reason of any act or
omission on the part of Tenant, or used or occupied or permitted to be used or
occupied, by anyone other than Tenant, or for any use or purpose other than the
Permitted Uses, or be sublet (which term, without limitation, shall include
granting of concessions, licenses and the like) in whole or in part, or be
offered or advertised for assignment or subletting by Tenant or any person
acting on behalf of Tenant, without, in each case, the prior written consent of
Landlord. Without limiting the foregoing, any agreement pursuant to which:
(x) Tenant is relieved from the obligation to pay, or a third party agrees to
pay on Tenant’s behalf, all or any portion of the Basic Rent or Additional Rent
under this Lease; and/or (y) a third party undertakes or is granted by or on
behalf of Tenant the right to assign or attempt to assign this Lease or sublet
or attempt to sublet all or any portion of the Premises, shall for all purposes
hereof be deemed to be an assignment of this Lease and subject to the provisions
of this Article 6. The provisions of this paragraph (a) shall apply to a
transfer (by one or more transfers) of a controlling portion of or interest in
the stock or partnership or membership interests or other evidences of equity
interests of Tenant as if such transfer were an assignment of this Lease;
provided that if equity interests in Tenant at any time are or become traded on
a public stock exchange, the transfer of equity interests in Tenant on a public
stock exchange shall not be deemed an assignment within the meaning of this
Article.

(b) The provisions of paragraph (a) shall not apply to either (x) transactions
with an entity into or with which Tenant is merged or consolidated, or to which
all or substantially all of Tenant’s assets are transferred, or (y) transactions
with any entity which controls or is controlled by Tenant or is under common
control with Tenant; provided that in any such event:

(i) the successor to Tenant has a net worth, computed in accordance with
generally accepted accounting principles consistently applied, at least equal to
the net worth of Tenant immediately prior to such merger, consolidation or
transfer,

 

-24-



--------------------------------------------------------------------------------

(ii) proof satisfactory to Landlord of such net worth shall have been delivered
to Landlord at least ten (10) days prior to the effective date of any such
transaction, and

(iii) the assignee agrees directly with Landlord, by written instrument in form
and content satisfactory to Landlord in its reasonable discretion, to be bound
by all the obligations of Tenant hereunder, including, without limitation, the
covenant against further assignment and subletting.

6.2 Acceptance of Rent. If this Lease be assigned, or if the Premises or any
part thereof be sublet or occupied by anyone other than Tenant, whether or not
in violation of the terms and conditions of the Lease, Landlord may, at any time
and from time to time, collect rent and other charges from the assignee,
subtenant or occupant, and apply the net amount collected to the rent and other
charges herein reserved, but no such assignment, subletting, occupancy,
collection or modification of any provisions of this Lease shall be deemed a
waiver of this covenant, or the acceptance of the assignee, subtenant or
occupant as a tenant or a release of Tenant from the further performance of
covenants on the part of Tenant to be performed hereunder. Any consent by
Landlord to a particular assignment, subletting or occupancy or other act for
which Landlord’s consent is required under paragraph (a) of Section 6.1 shall
not in any way diminish the prohibition stated in paragraph (a) of Section 6.1
as to any further such assignment, subletting or occupancy or other act or the
continuing liability of the original named Tenant. No assignment or subletting
hereunder shall relieve Tenant from its obligations hereunder, and Tenant shall
remain fully and primarily liable therefor. Landlord may revoke any consent by
Landlord to a particular assignment, subletting or occupancy if the assignment
or sublease does not provide that the assignee, subtenant or other occupant
agrees to be independently bound by and upon all of the covenants, agreements,
terms, provisions and conditions set forth in this Lease on the part of Tenant
to be kept and performed. Tenant shall promptly reimburse Landlord for all
reasonable costs, including attorneys’ fees, incurred by Landlord in connection
with any request from Tenant regarding assignment or subletting or any other act
that is subject to Section 6.1.

6.3 Excess Payments. If Tenant assigns this Lease or sublets the Premises or any
portion thereof, Tenant shall pay to Landlord as Additional Rent fifty percent
(50%) of the amount, if any, by which (a) any and all compensation received by
Tenant as a result of such assignment or subletting, net of reasonable expenses
actually incurred by Tenant in connection with such assignment or subletting
(prorated over the term of the assignment or subletting), exceeds (b) in the
case of an assignment, the Basic Rent and Additional Rent under this Lease, and
in the case of a subletting, the portion of the Basic Rent and Additional Rent
allocable to the portion of the Premises subject to such subletting. Such
payments shall be made on the date the corresponding payments under this Lease
are due. Notwithstanding the foregoing, the provisions of this Section shall
impose no obligation on Landlord to consent to an assignment of this Lease or a
subletting of all or a portion of the Premises.

6.4 Tenant’s Notice. If Tenant desires to assign this Lease or sublet all or any
portion of the Premises, Tenant shall give notice thereof to Landlord, which
shall be accompanied by (a) with respect to an assignment of this Lease, the
date Tenant desires the

 

-25-



--------------------------------------------------------------------------------

assignment to be effective, and (b) with respect to a sublet of all or a part of
the Premises, a description of the portion of the Premises to be sublet, the
commencement date of such sublease and the rent per rentable square foot Tenant
will ask for such portion of the Premises. Except with respect to an assignment
or sublease to a Related Entity (as defined in Section 6.6), such notice shall
be deemed an irrevocable offer from Tenant to Landlord of the right, at
Landlord’s option, (1) to terminate this Lease with respect to such space as
Tenant proposes to sublease (the “Partial Space”), upon the terms and conditions
hereinafter set forth, or (2) if the proposed transaction is an assignment of
this Lease or a sublease which is scheduled to expire prior to the date which is
one (1) year prior to the Expiration Date, which sublease (together with all
other subleases, if any) would result in 50% or more of the rentable square
footage of the Premises being sublet (excluding subleases to Related Entities
and/or Affiliates of Tenant), to terminate this Lease with respect to the entire
Premises. Such option may be exercised by notice from Landlord to Tenant within
thirty (30) days after delivery of Tenant’s notice. If Landlord exercises its
option to terminate all or such portion of this Lease, (a) this Lease shall end
and expire with respect to all or such portion of the Premises, as the case may
be, on the date that such assignment or sublease was to commence, provided that
such date is in no event earlier than 90 days after the date of the above notice
unless Landlord agrees to such earlier date, (b) Rent shall be apportioned, paid
or refunded as of such date, (c) the Landlord and Tenant shall enter into an
amendment of this Lease ratifying and confirming such total or partial
termination, and setting forth any appropriate modifications to the terms and
provisions hereof, and (d) Landlord shall be free to lease the Premises (or any
part thereof) to any person, including, without limitation, to Tenant’s
prospective assignee or subtenant.

6.5 Conditions to Assignment/Subletting. (a) If Landlord does not exercise
Landlord’s termination option provided under Section 6.4 and provided that no
Event of Default then exists, Landlord’s consent to a proposed assignment or
subletting shall not be unreasonably withheld or delayed, provided that:

(i) in Landlord’s reasonable judgment, the proposed assignee or sublessee (the
“Transferee”) is engaged in a business or activity, and the Premises will be
used in a manner, which (1) is in keeping with the then established standards of
the Property, (2) is for any of the Permitted Uses, and (3) does not violate any
restrictions set forth in this Lease, any Mortgage or any negative covenant as
to use of the Premises required by any other lease in the Property;

(ii) the Transferee is reputable with sufficient financial means to perform all
of its obligations under this Lease or the sublease, as the case may be;

(iii) if Landlord has, or reasonably expects to have within 3 months thereafter,
comparable space available in the Property, neither the Transferee nor any
person or entity which, directly or indirectly, controls, is controlled by, or
is under common control with, the Transferee is then an occupant of the
Property;

(iv) the Transferee is not a person or entity (or affiliate of a person or
entity) with whom Landlord is then or has been within the prior 3 months
negotiating in connection with the rental of space in the Property;

 

-26-



--------------------------------------------------------------------------------

(v) there shall be not more than 2 subtenants in each floor of the Premises;

(vi) the aggregate consideration to be paid by the Transferee under the terms of
the proposed sublease shall not be less than 90% of the fixed rent at which
Landlord is then offering to lease other space in the respective Building (the
“Market Sub-rent”) determined as though the Premises were vacant and taking into
account (1) the length of the term of the proposed sublease; (2) any rent
concessions granted to Transferee, and (3) the cost of any Alterations being
performed for the Transferee;

(vii) Tenant shall, upon demand, reimburse Landlord for all reasonable expenses
incurred by Landlord in connection with such assignment or sublease, including
any investigations as to the acceptability of the Transferee and all legal costs
reasonably incurred in connection with the granting of any requested consent;

(viii) Tenant shall not list the Premises to be sublet or assigned with a
broker, agent or other entity or otherwise offer the Premises for subletting at
a rental rate less than the Market Sub-rent; and

(ix) the Transferee shall not be entitled, directly or indirectly, to diplomatic
or sovereign immunity, regardless of whether the Transferee agrees to waive such
diplomatic or sovereign immunity, and shall be subject to the service of process
in, and the jurisdiction of the courts of, the Commonwealth of Massachusetts.

(b) With respect to each and every subletting and/or assignment approved by
Landlord under the provisions of this Lease:

(i) the form of the proposed assignment or sublease shall be reasonably
satisfactory to Landlord;

(ii) no sublease shall be for a term ending later than one day prior to the
Expiration Date;

(iii) no Transferee shall take possession of any part of the Premises, until an
executed counterpart of such sublease or assignment has been delivered to and
approved by Landlord;

(iv) if a material Event of Default occurs prior to the effective date of such
assignment or subletting, then Landlord’s consent thereto, if previously
granted, shall be immediately deemed revoked without further notice to Tenant,
and if such assignment or subletting would have been permitted without
Landlord’s consent, such permission shall be void and without force and effect,
and in either such case, any such assignment or subletting shall constitute a
further Event of Default hereunder; and

(v) each sublease shall be subject and subordinate to this Lease and to the
matters to which this Lease is or shall be subordinate; and Tenant and each
Transferee shall

 

-27-



--------------------------------------------------------------------------------

be deemed to have agreed that upon the occurrence and during the continuation of
an Event of Default hereunder, Tenant has hereby assigned to Landlord, and
Landlord may, at its option, accept such assignment of, all right, title and
interest of Tenant as sublandlord under such sublease, together with all
modifications, extensions and renewals thereof then in effect and such
Transferee shall, at Landlord’s option, attorn to Landlord pursuant to the then
executory provisions of such sublease, except that Landlord shall not be
(A) liable for any previous act or omission of Tenant under such sublease,
(B) subject to any counterclaim, offset or defense not expressly provided in
such sublease, which theretofore accrued to such Transferee against Tenant,
(C) bound by any previous modification of such sublease not consented to by
Landlord or by any prepayment of more than one month’s rent, (D) bound to return
such Transferee’s security deposit, if any, except to the extent Landlord shall
receive actual possession of such deposit and such Transferee shall be entitled
to the return of all or any portion of such deposit under the terms of its
sublease, or (E) obligated to make any payment to or on behalf of such
Transferee, or to perform any work in the sublet space or the respective
Building, or in any way to prepare the subleased space for occupancy, beyond
Landlord’s obligations under this Lease. The provisions of this
Section 6.5(b)(v) shall be self-operative, and no further instrument shall be
required to give effect to this provision, provided that the Transferee shall
execute and deliver to Landlord any instruments Landlord may reasonably request
to evidence and confirm such subordination and attornment.

6.6 Related Entities. Tenant may also, (i) upon prior notice to, and with the
prior written consent of Landlord (which consent shall not be unreasonably
withheld or delayed), permit any Related Entity to sublet all or part of the
Premises for the Permitted Uses, and (ii) upon prior notice to Landlord, permit
any Affiliate of Boston Private Financial Holdings to sublet all or part of the
Premises for the Permitted Uses, provided that such Related Entity or Affiliate,
as applicable, is of a character and engaged in a business which is in keeping
with the standards for the Building and for so long as such entity remains a
Related Entity or Affiliate, as applicable. Such sublease shall not be deemed to
vest in any such Related Entity any right or interest in this Lease nor shall it
relieve, release, impair or discharge any of Tenant’s obligations hereunder.
Notwithstanding the foregoing, Tenant shall have no right to sublease all or any
portion of the Premises without Landlord’s consent pursuant to this Section 6.6
if Tenant is not the initial Tenant herein named or a person or entity who
acquired Tenant’s interest in this Lease in a transaction expressly and
specifically approved by Landlord.

6.7 Further Requirements. Tenant shall reimburse Landlord on demand, as
Additional Rent, for any out-of-pocket costs (including reasonable attorneys’
fees and expenses) incurred by Landlord in connection with any actual or
proposed assignment or sublease or other act described in paragraph (a) of
Section 6.1, whether or not consummated, including the costs of making
investigations as to the acceptability of the proposed assignee or subtenant.
Any sublease or assignment to which Landlord gives its consent shall not be
valid or binding on Landlord unless and until Tenant and the sublessee or
assignee, as applicable, execute a consent agreement in form and substance
satisfactory to Landlord in its reasonable discretion and a fully executed
counterpart of such sublease or assignment agreement, as applicable, has been
delivered to Landlord.

 

-28-



--------------------------------------------------------------------------------

ARTICLE 7

RESPONSIBILITY FOR REPAIRS AND CONDITION OF PREMISES; SERVICES TO

BE FURNISHED BY LANDLORD

7.1 Landlord Repairs.

(a) Except as otherwise provided in this Lease, Landlord agrees to keep in good
order, condition and repair the roof, public areas, exterior walls (including
exterior glass), floor slabs and other structural elements of the floors, and
structure of the Buildings (including all plumbing, mechanical and electrical
systems installed by Landlord, but specifically excluding any supplemental
heating, ventilation or air conditioning equipment or systems installed at
Tenant’s request or as a result of Tenant’s requirements in excess of building
standard design criteria), all insofar as they affect the Premises, except that
Landlord shall in no event be responsible to Tenant for the repair of glass in
the Premises, the doors (or related glass and finish work) leading to the
Premises, or any condition in the Premises or the Buildings arising out of or
resulting from any act or neglect of Tenant, its agents, employees, invitees or
contractors. Landlord shall also keep and maintain all Common Facilities in a
good and clean order, condition and repair, free of snow and ice and
accumulation of dirt and rubbish, and shall keep and maintain all landscaped
areas on the Property in a neat and orderly condition. Landlord shall not be
responsible to make any improvements or repairs to the Buildings other than as
expressly in this Section 7.1 provided, unless expressly provided otherwise in
this Lease.

(b) Landlord shall never be liable for any failure to make repairs which
Landlord has undertaken to make under the provisions of this Section 7.1 or
elsewhere in this Lease, unless Tenant has given notice to Landlord of the need
to make such repairs, and Landlord has failed to commence to make such repairs
within a reasonable time after receipt of such notice, or fails to proceed with
reasonable diligence to complete such repairs.

7.2 Tenant Repairs.

(a) Tenant will keep the Premises and every part thereof neat and clean, and
will maintain the same in good order, condition and repair, excepting only those
repairs for which Landlord is responsible under the terms of this Lease,
reasonable wear and tear of the Premises, and damage by fire or other casualty
or as a consequence of the exercise of the power of eminent domain; and Tenant
shall surrender the Premises, at the end of the Term, in such condition. Without
limitation, Tenant shall comply with, and shall cause the Premises to comply
with, all laws, regulations, codes and ordinances from time to time in effect,
and all directions, rules and regulations of governmental agencies having
jurisdiction, and the standards recommended by the Board of Fire Underwriters,
and shall, at Tenant’s expense, obtain all permits, licenses and the like
required thereby. Subject to Section 10.4 regarding waiver of subrogation,
Tenant shall be responsible for the cost of repairs which may be made necessary
by reason of damage to either Building arising out of or resulting from any act
or neglect of Tenant, or its contractors or invitees (including any damage by
fire or other casualty arising therefrom), excepting only to the extent such
damage is caused by the negligent acts or misconduct of Landlord or the agents
of Landlord.

 

-29-



--------------------------------------------------------------------------------

(b) If repairs are required to be made by Tenant pursuant to the terms hereof,
and Tenant fails to make the repairs, upon not less than thirty (30) days’ prior
written notice (except that no notice shall be required in the event of an
emergency), Landlord may elect to make or cause such repairs to be made (but
shall not be required to do so), and the provisions of Section 14.4 shall be
applicable to the costs thereof. Landlord shall not be responsible to Tenant for
any loss or damage whatsoever that may accrue to Tenant’s stock or business by
reason of Landlord’s making such repairs.

7.3 Floor Load - Heavy Machinery.

(a) Tenant shall not place a load upon any floor in the Premises exceeding the
floor load per square foot of area which such floor was designed to carry and
which is allowed by law. The maximum floor load throughout the Premises is 75
pounds per square foot “live load.” Landlord reserves the right to prescribe the
weight and position of all business machines and mechanical equipment, including
safes, which shall be placed so as to distribute the weight. Business machines
and mechanical equipment shall be placed and maintained by Tenant at Tenant’s
expense in settings sufficient, in Landlord’s judgment, to absorb and prevent
vibration, noise and annoyance. Tenant shall not move any safe, heavy machinery,
heavy equipment, freight, bulky matter or fixtures into or out of the Building
without Landlord’s prior consent, which consent may include a requirement to
provide insurance, naming Landlord as an insured, in such amounts as Landlord
may deem reasonable.

(b) If any such safe, machinery, equipment, freight, bulky matter or fixtures
requires special handling, Tenant agrees to employ only persons holding a Master
Rigger’s License to do such work, and that all work in connection therewith
shall comply with applicable laws and regulations. Any such moving shall be at
the sole risk and hazard of Tenant, and Tenant will exonerate, indemnify and
save Landlord harmless against and from any liability, loss, injury, claim or
suit resulting directly or indirectly from such moving.

7.4 Utility Services.

(a) Landlord shall, on Business Days from 8:00 a.m. to 6:00 p.m. and on
Saturdays from 9:00 a.m. to 1:00 p.m., furnish heating and cooling as normal
seasonal changes may require to provide reasonably comfortable space temperature
and ventilation for occupants of the Premises under normal business operation at
an occupancy of not more than one person per 125 square feet of Premises
Rentable Area and an electrical load not exceeding 3.0 watts per square foot of
Premises Rentable Area. If Tenant shall require air conditioning, heating or
ventilation outside the hours and days above specified, Landlord may furnish
such service and Tenant shall pay therefor such charges as may from time to time
be in effect for the Building upon demand as Additional Rent. The overtime HVAC
charge is currently $40.00 per hour per floor and is subject to

 

-30-



--------------------------------------------------------------------------------

increase from time to time by Landlord. In the event Tenant introduces into the
Premises personnel or equipment which overloads the capacity of the Building
system or in any other way interferes with the ability of the base building HVAC
to perform adequately its proper functions, supplementary systems may, if and as
needed, at Landlord’s option, be provided by Landlord, and the cost of such
supplementary systems shall be payable by Tenant to Landlord upon demand as
Additional Rent. Tenant shall not install any supplementary or auxiliary HVAC
equipment to serve the Premises without Landlord’s prior consent in each
instance. The work to install any such supplementary or auxiliary HVAC equipment
shall be considered to be an Alteration for all purposes under this Lease and
Tenant shall comply with all terms and conditions of this Lease in connection
therewith. Without limitation, the plans and specifications for any such
supplementary or auxiliary HVAC equipment and the installation and maintenance
thereof, shall be subject to Landlord’s prior approval in each instance. The
installation, maintenance, operation and repair of any such supplementary or
auxiliary HVAC equipment shall be performed by Tenant at its sole cost and
expense and Landlord shall have no obligations or liabilities in connection
therewith.

(b) Landlord shall supply electricity to the Premises to meet a demand
requirement not to exceed 3.0 watts per rentable square foot of the respective
area of the Premises for standard single-phase 120 volt alternating current, and
Tenant agrees in its use of the Premises (i) not to exceed such requirements,
and (ii) that its total connected lighting load it will not exceed the maximum
from time to time permitted under applicable governmental regulations. If,
without in any way derogating from the foregoing limitation, Tenant shall
require electricity in excess of the requirements set forth above, Tenant shall
notify Landlord and Landlord may (without being obligated to do so) supply such
additional service or equipment at Tenant’s sole cost and expense. Landlord
shall purchase and install, at Tenant’s expense, all lamps, tubes, bulbs,
starters and ballasts. In order to assure that the foregoing requirements are
not exceeded and to avert possible adverse effect on the Building’s electric
system, Tenant shall not, without Landlord’s prior consent, connect any
fixtures, appliances or equipment to the Building’s electric distribution system
other than personal computers, facsimile transceivers, typewriters, pencil
sharpeners, adding machines, photocopiers, word and data processors, clocks,
radios, hand-held or desk top calculators, dictaphones, desktop computers and
other similar small electrical equipment normally found in business offices and
not drawing more than [15 amps at 120/208 volts]. All charges to Tenant under
this paragraph shall be due and payable as Additional Rent within thirty
(30) days after receiving Landlord’s invoice therefor.

(c) Landlord has installed check meters to measure the consumption of
electricity in the portions of the Premises in the Ten P.O. Square Building.
Tenant shall pay to Landlord, as Additional Rent, within ten (10) Business Days
after receipt of Landlord’s invoice therefor, the costs of all electricity
consumed in such portions of the Premises, based on the amounts shown on said
check meters. Said payments shall be based upon the actual out-of-pocket costs
incurred by Landlord in providing electrical service, which costs may include,
without limitation, energy charges, demand charges, surcharges, time-of-day
charges, the cost of generation, transmission and distribution

 

-31-



--------------------------------------------------------------------------------

services, stranded cost charges, taxes and other charges. If Landlord so elects,
from time-to-time, Landlord may furnish a notice to Tenant increasing or
adjusting the electricity charges and thereafter Tenant shall pay the increased
or adjusted electricity charges in accordance with Landlord’s notice. Said
adjustments may be based upon (i) increased consumption as measured by said
check meters, or (ii) increases in the actual out-of-pocket costs and expenses
incurred by Landlord in connection with providing said electricity.

(d) Landlord has installed separate meters to measure the consumption of
electricity in the portions of the Premises in the 10 P.O. Square Building.
Tenant shall contract directly with the public utility company furnishing
electric service to the 10 P.O. Square Building for electric service to the
Premises. Tenant shall pay all amounts payable to the utility company, on a
timely basis, and in all events prior to the due date thereof. Tenant shall
maintain the meters in good working order and repair. If Tenant fails to
maintain such meters or to pay such charges on a timely basis, then Landlord may
repair or replace such meters and/or pay such charges directly to the utility
company and Tenant shall reimburse Landlord as Additional Rent for all amounts
expended by Landlord in connection therewith within ten (10) days after receipt
of a bill therefor.

(e) From time to time during the Term of this Lease, either Landlord or Tenant
shall have the right to have an electrical consultant acceptable to both parties
in their reasonable discretion make a survey of Tenant’s electric usage. In the
event that such survey shows that Tenant has exceeded the requirements set forth
in paragraph (b), in addition to any other rights Landlord may have hereunder,
Tenant shall, upon demand, reimburse Landlord for the cost of such survey and
the cost, as determined by such consultant, of electricity usage in excess of
such requirements as Additional Rent.

(f) Landlord shall have the right to discontinue furnishing electricity to the
Premises at any time upon not less than thirty (30) days’ notice to Tenant;
provided that Landlord shall, at Tenant’s expense, separately meter the Premises
directly to the applicable public utility company. If Landlord exercises such
right, from and after the effective date of such discontinuance, Landlord shall
not be obligated to furnish electricity to the Premises, and in the computation
of Operating Expenses, only the cost of electricity supplied to those portions
of the Building other than those leased or intended to be leased to tenants for
their exclusive use and occupancy, i.e., the Common Facilities, shall be
included; and

(g) Landlord shall permit Landlord’s existing wires, risers, conduits and other
electrical equipment of Landlord to be used to supply electricity to Tenant,
provided that the limits set forth in paragraph (b) shall not be exceeded, and
Tenant shall be responsible for payment of all electricity charges directly to
such utility.

7.5 Other Services.

Landlord shall also provide the following:

(a) Passenger elevator service from the existing passenger elevator system in
common with Landlord and others entitled thereto.

 

-32-



--------------------------------------------------------------------------------

(b) Warm water for lavatory purposes and cold water (at temperatures supplied by
the city in which the Property is located) for drinking, lavatory and toilet
purposes. If Tenant uses water for any purpose other than for ordinary lavatory
and drinking purposes, Landlord may assess a reasonable charge for the
additional water so used, or install a water meter and thereby measure Tenant’s
water consumption for all purposes. In the latter event, Tenant shall pay the
cost of the meter and the cost of installation thereof as Additional Rent upon
demand and shall keep such meter and installation equipment in good working
order and repair. Tenant agrees to pay for water consumed, as shown on such
meter, together with the sewer charge based on such meter charges, as and when
bills are rendered, and in the event Tenant fails timely to make any such
payment, Landlord may pay such charges and collect the same from Tenant upon
demand as Additional Rent.

(c) Cleaning and janitorial services to the Premises, provided the same are kept
in order by Tenant, substantially in accordance with the cleaning standards set
forth in Exhibit I attached hereto, as the same may be modified, amended,
supplemented or replaced from time to time by Landlord in its reasonable
discretion.

(d) Access to the Premises at all times, subject to security precautions from
time to time in effect, if any, and subject always to restrictions based on
emergency conditions. The Milk Street entrance to the Ten P.O. Square Building
provides a 24-hour security checkpoint for after hours access to the Ten P.O.
Square Building. Any security devices required by Tenant, and the installation
thereof, shall be at Tenant’s sole cost and expense

Landlord may from time to time, but shall not be obligated to, provide one or
more attendants in or about the lobby areas of the respective Building, and the
costs of such services shall constitute Operating Expenses in accordance with
the provisions of Article 9 hereof. Tenant expressly acknowledges and agrees
that, if provided: (i) such attendants shall not serve as police officers, and
will be unarmed, and will not be trained in situations involving potentially
physical confrontation; and (ii) such attendants will be solely an amenity to
tenants of the respective Building for purposes such as assisting visitors and
invitees of tenants and others in the respective Building, monitoring fire
control and alarm equipment, and summoning emergency services to the respective
Building as and when needed, and not for the purpose of securing any individual
tenant premises or guaranteeing the physical safety of Tenant’s Premises or of
Tenant’s employees, agents, contractors or invitees. If and to the extent that
Tenant desires to provide security for the Premises or for such persons or their
property, Tenant shall be responsible for so doing, after having first consulted
with Landlord and after obtaining Landlord’s consent, which shall not be
unreasonably withheld. Landlord expressly disclaims any and all responsibility
and/or liability for the physical safety of Tenant’s property, and for that of
Tenant’s employees, agents, contractors and invitees, and, without in any way
limiting the operation of Article 10 hereof, Tenant, for itself and its agents,
contractors, invitees and employees, hereby expressly waives any claim, action,
cause of action or other right which may

 

-33-



--------------------------------------------------------------------------------

accrue or arise as a result of any damage or injury to the person or property of
Tenant or any such agent, invitee, contractor or employee. Tenant agrees that,
as between Landlord and Tenant, it is Tenant’s responsibility to advise its
employees, agents, contractors and invitees as to necessary and appropriate
safety precautions.

Landlord shall also permit cable television providers to install wires, conduits
and other necessary equipment in the Buildings and to furnish cable television
service to the Premises. Tenant shall contract directly with such cable
television providers for cable television services and shall pay all amounts
payable to such providers on a timely basis, including, without limitation, all
subscription, maintenance and repair costs and expenses related thereto.

7.6 Interruption of Service.

(a) Landlord reserves the right to curtail, suspend, interrupt and/or stop the
supply of water, sewage, electrical current, cleaning, and other services, and
to curtail, suspend, interrupt and/or stop use of entrances and/or lobbies
serving access to either of the Buildings, or other portions of the Property,
without thereby incurring any liability to Tenant, when necessary by reason of
accident or emergency, or for repairs, alterations, replacements or improvements
in the judgment of Landlord reasonably exercised desirable or necessary, or when
prevented from supplying such services or use due to any act or neglect of
Tenant or Tenant’s agents, employees, contractors or invitees or any person
claiming by, through or under Tenant, or by Force Majeure, including, but not
limited to, strikes, lockouts, difficulty in obtaining materials, accidents,
laws or orders, or inability, by exercise of reasonable diligence, to obtain
electricity, water, gas, steam, coal, oil or other suitable fuel or power.
Except as set forth in paragraph (b) below, no diminution or abatement of rent
or other compensation, nor any direct, indirect or consequential damages shall
or will be claimed by Tenant as a result of, nor shall this Lease or any of the
obligations of Tenant be affected or reduced by reason of, any such
interruption, curtailment, suspension or stoppage in the furnishing of the
foregoing services or use, irrespective of the cause thereof. Except as set
forth in paragraph (b) below, failure or omission on the part of Landlord to
furnish any of the foregoing services or use as provided in this paragraph shall
not be construed as an eviction of Tenant, actual or constructive, nor entitle
Tenant to an abatement of rent, nor to render the Landlord liable in damages,
nor release Tenant from prompt fulfillment of any of its covenants under this
Lease.

(b) Notwithstanding anything contained in this Lease to the contrary, if (i) an
interruption or curtailment, suspension or stoppage of an Essential Service (as
said term is hereinafter defined) shall occur, except any of the same due to any
act or neglect of Tenant or Tenant’s agents employees, contractors or invitees
or any person claiming by, through or under Tenant (any such interruption of an
Essential Service being hereinafter referred to as a “Service Interruption”),
and (ii) such Service Interruption occurs or continues as a result of the
negligent acts or wrongful misconduct of the Landlord or Landlord’s agents,
servants, employees or contractors, and (iii) such Service Interruption
continues for more than seven (7) consecutive Business Days after Landlord shall
have received written notice thereof from Tenant, and (iv) as a result of such

 

-34-



--------------------------------------------------------------------------------

Service Interruption despite the commercially reasonable good faith efforts of
Tenant, all or substantially all of the Premises are not usable by Tenant in the
usual operations of its business, and Tenant actually ceases operating its
business in all or substantially all of the Premises for such seven (7) Business
Day period, then there shall be an abatement of one day’s Basic Rent and
Escalation Charges for each day during which such Service Interruption continues
after such seven (7) Business Day period; provided, however, that if any part of
the Premises is reasonably useable for Tenant’s normal business operations
notwithstanding such Service Interruption, then the amount of each daily
abatement of Basic Rent and Escalation Charges shall only be proportionate to
the nature and extent of the interruption of Tenant’s normal operations or
ability to use the Premises. The provisions of this subsection (b) shall not
apply in the event of a Force Majeure event or a casualty, eminent domain event
or other event governed by the provisions of Article 11. The rights granted to
Tenant under this paragraph (b) shall be Tenant’s sole and exclusive remedy
resulting from a failure of Landlord to provide services, and Landlord shall not
otherwise be liable for any loss or damage suffered or sustained by Tenant
resulting from any failure or cessation of services. For purposes hereof, the
term “Essential Services” shall mean the following services: access to the
Premises, passenger elevator service, water and sewer/septic service and
electricity, but only to the extent that Landlord has an obligation to provide
same to Tenant under this Lease. Any abatement of Basic Rent under this
paragraph shall apply only with respect to Basic Rent allocable to the period
after each of the conditions set forth in subsections (i) through (iv) hereof
shall have been satisfied and only during such times as each of such conditions
shall exist.

ARTICLE 8

REAL ESTATE TAXES

8.1 Payments on Account of Real Estate Taxes.

(a) “Tax Year” shall mean a twelve-month period commencing on July 1 and falling
wholly or partially within the Term.

“Ten P.O. Square Taxes” shall mean (i) all taxes, assessments (special or
otherwise), levies, fees and all other government levies, exactions and charges
of every kind and nature, general and special, ordinary and extraordinary,
foreseen and unforeseen, which are, at any time prior to or during the Term,
imposed or levied upon or assessed against the Ten P.O. Square Property or any
portion thereof, or against any Basic Rent, Additional Rent or other rent of any
kind or nature payable to Landlord by anyone on account of the ownership,
leasing or operation of the Ten P.O. Square Property, or which arise on account
of or in respect of the ownership, development, leasing, operation or use of the
Ten P.O. Square Property or any portion thereof, as the same may be abated or
reduced from time to time; (ii) all gross receipts taxes or similar taxes
imposed or levied upon, assessed against or measured by any Basic Rent,
Additional Rent or other rent of any kind or nature or other sum payable to
Landlord by anyone on account of the ownership, development, leasing, operation,
or use of the Ten P.O. Square Property or any portion thereof; (iii) all value
added, use and similar taxes at

 

-35-



--------------------------------------------------------------------------------

any time levied, assessed or payable on account of the ownership, development,
leasing, operation, or use of the Ten P.O. Square Property or any portion
thereof; (iv) reasonable fees and expenses paid to attorneys and consultants of
Landlord in connection with such Ten P.O. Square Taxes; and (v) reasonable costs
and expenses incurred by Landlord in connection therewith, including, without
limitation, in connection with any proceeding for abatement of any of the
foregoing items included in Ten P.O. Square Taxes, but the amount of special
taxes or special assessments included in Ten P.O. Square Taxes shall be limited
to the amount of the installment (plus any interest, other than penalty
interest, payable thereon) of such special tax or special assessment required to
be paid during the year in respect of which such Ten P.O. Square Taxes are being
determined. There shall be excluded from Ten P.O. Square Taxes all income,
estate, succession, inheritance and transfer taxes of Landlord; provided,
however, that if at any time during the Term the present system of ad valorem
taxation of real property shall be changed so that a capital levy, franchise,
income, profits, sales, rental, use and occupancy, or other tax or charge shall
in whole or in part be substituted for, or added to, such ad valorem tax and
levied against, or be payable by, Landlord with respect to the Ten P.O. Square
Property or any portion thereof, such tax or charge shall be included in the
term “Ten P.O. Square Taxes” for the purposes of this Article.

“10 P.O. Square Taxes” shall mean (i) all taxes, assessments (special or
otherwise), levies, fees and all other government levies, exactions and charges
of every kind and nature, general and special, ordinary and extraordinary,
foreseen and unforeseen, which are, at any time prior to or during the Term,
imposed or levied upon or assessed against the 10 P.O. Square Property or any
portion thereof, or against any Basic Rent, Additional Rent or other rent of any
kind or nature payable to Landlord by anyone on account of the ownership,
leasing or operation of the 10 P.O. Square Property, or which arise on account
of or in respect of the ownership, development, leasing, operation or use of the
10 P.O. Square Property or any portion thereof, as the same may be abated or
reduced from time to time; (ii) all gross receipts taxes or similar taxes
imposed or levied upon, assessed against or measured by any Basic Rent,
Additional Rent or other rent of any kind or nature or other sum payable to
Landlord by anyone on account of the ownership, development, leasing, operation,
or use of the 10 P.O. Square Property or any portion thereof; (iii) all value
added, use and similar taxes at any time levied, assessed or payable on account
of the ownership, development, leasing, operation, or use of the 10 P.O. Square
Property or any portion thereof; (iv) reasonable fees and expenses paid to
attorneys and consultants of Landlord in connection with such 10 P.O. Square
Taxes; and (v) reasonable costs and expenses incurred by Landlord in connection
therewith, including, without limitation, in connection with any proceeding for
abatement of any of the foregoing items included in 10 P.O. Square Taxes, but
the amount of special taxes or special assessments included in 10 P.O. Square
Taxes shall be limited to the amount of the installment (plus any interest,
other than penalty interest, payable thereon) of such special tax or special
assessment required to be paid during the year in respect of which such 10 P.O.
Square Taxes are being determined. There shall be excluded from 10 P.O. Square
Taxes all income, estate, succession, inheritance and transfer taxes of
Landlord; provided, however, that if at any time during the Term the present
system of ad valorem taxation of real property shall be changed so that a
capital levy, franchise, income,

 

-36-



--------------------------------------------------------------------------------

profits, sales, rental, use and occupancy, or other tax or charge shall in whole
or in part be substituted for, or added to, such ad valorem tax and levied
against, or be payable by, Landlord with respect to the 10 P.O. Square Property
or any portion thereof, such tax or charge shall be included in the term “10
P.O. Square Taxes” for the purposes of this Article.

(b) In the event that Ten P.O. Square Taxes during any Tax Year shall exceed
Base Taxes for the Ten P.O. Square Property, Tenant shall pay to Landlord, as an
Escalation Charge, an amount equal to (i) the excess of Ten P.O. Square Taxes
for such Tax Year over Base Taxes for the Ten P.O. Square Property, multiplied
by (ii) Tenant’s Proportionate Ten P.O. Square Share, such amount to be
apportioned for any portion of a Tax Year in which the Commencement Date occurs
or the Term expires.

(c) In the event that 10 P.O. Square Taxes during any Tax Year shall exceed Base
Taxes for the 10 P.O. Square Property, Tenant shall pay to Landlord, as an
Escalation Charge, an amount equal to (i) the excess of 10 P.O. Square Taxes for
such Tax Year over Base Taxes for the 10 P.O. Square Property, multiplied by
(ii) Tenant’s Proportionate 10 P.O. Square Share, such amount to be apportioned
for any portion of a Tax Year in which the Commencement Date occurs or the Term
expires.

(d) Estimated payments by Tenant on account of Taxes shall be made on the first
day of each and every calendar month during the Term of this Lease, in the
fashion herein provided for the payment of Basic Rent. The monthly amount so to
be paid to Landlord shall be sufficient to provide Landlord by the time real
estate tax payments are due with a sum equal to Tenant’s required payment, as
reasonably estimated by Landlord from time to time, on account of the Ten P.O.
Square Taxes and the 10 P.O. Square Taxes for the then current Tax Year.
Promptly after receipt by Landlord of bills for such Taxes, Landlord shall
advise Tenant of the amount thereof and the computation of Tenant’s payment on
account thereof. If estimated payments theretofore made by Tenant for the Tax
Year covered by such bills exceed the required payment on account thereof for
such Tax Year (including as a result of any abatement of Taxes), Landlord shall
credit the amount of overpayment against subsequent obligations of Tenant on
account of Taxes (or promptly refund such overpayment if the Term of this Lease
has ended and Tenant has no further obligation to Landlord); but if the required
payments on account thereof for such Tax Year are greater than estimated
payments theretofore made on account thereof for such Tax Year, Tenant shall pay
the difference to Landlord within thirty (30) days after being so advised by
Landlord, and the obligation to make such payment for any period within the Term
shall survive expiration of the Term.

8.2 Abatement. If Landlord shall receive any tax refund or reimbursement of
Taxes or sum in lieu thereof with respect to any Tax Year all or any portion of
which falls within the Term, then out of any balance remaining thereof after
deducting Landlord’s expenses in obtaining such refund, Landlord shall pay to
Tenant, provided there does not then exist an Event of Default, an amount equal
to such refund or reimbursement or sum in lieu thereof (exclusive of any
interest, and apportioned if such refund is for a Tax Year a portion of which
falls outside the Term), multiplied by the respective Tenant’s Proportionate
Share; provided, that in no event

 

-37-



--------------------------------------------------------------------------------

shall Tenant be entitled to receive more than the payments made by Tenant on
account of Taxes for such Tax Year pursuant to paragraph (b) of Section 8.1 or
to receive any payments or abatement of Basic Rent if Taxes for any year are
less than Base Taxes for the respective Property or if Base Taxes for the
respective Property are abated.

ARTICLE 9

OPERATING AND UTILITY EXPENSES

9.1 Definitions. “Operating Year” shall mean each calendar year all or any part
of which falls within the Term.

“Ten P.O. Square Operating Expenses” shall mean the aggregate customary costs
and expenses incurred by Landlord with respect to the operation, administration,
cleaning, repair, maintenance and management of the Ten P.O. Square Property,
all as set forth in Exhibit D attached hereto, provided that if during any
portion of the Operating Year for which Ten P.O. Square Operating Expenses are
being computed (including, without limitation, the Base Year for Operating
Expenses), less than ninety-three percent (93%) of the Ten P.O. Square Building
was occupied by tenants or Landlord was not supplying all tenants with the
services being supplied under this Lease, actual Ten P.O. Square Operating
Expenses incurred shall be extrapolated reasonably by Landlord on an item by
item basis to the estimated Ten P.O. Square Operating Expenses that would have
been incurred if the Ten P.O. Square Building were ninety-three percent
(93%) occupied for such Operating Year and such services were being supplied to
all tenants, and such extrapolated amount shall, for the purposes hereof, be
deemed to be the Ten P.O. Square Operating Expenses for such Operating Year. The
foregoing extrapolation of Operating Expenses shall be performed with respect to
those components of Operating Expenses that vary or are impacted by changes in
the occupancy of the respective Building.

“10 P.O. Square Operating Expenses” shall mean the aggregate customary costs and
expenses incurred by Landlord with respect to the operation, administration,
cleaning, repair, maintenance and management of the 10 P.O. Square Property, all
as set forth in Exhibit D attached hereto, provided that if during any portion
of the Operating Year for which 10 P.O. Square Operating Expenses are being
computed (including, without limitation, the Base Year for Operating Expenses),
less than ninety-three percent (93%) of the 10 P.O. Square Building was occupied
by tenants or Landlord was not supplying all tenants with the services being
supplied under this Lease, actual 10 P.O. Square Operating Expenses incurred
shall be extrapolated reasonably by Landlord on an item by item basis to the
estimated 10 P.O. Square Operating Expenses that would have been incurred if the
10 P.O. Square Building were ninety-three percent (93%) occupied for such
Operating Year and such services were being supplied to all tenants, and such
extrapolated amount shall, for the purposes hereof, be deemed to be the 10 P.O.
Square Operating Expenses for such Operating Year. The foregoing extrapolation
of Operating Expenses shall be performed with respect to those components of
Operating Expenses that vary or are impacted by changes in the occupancy of the
respective Building.

 

-38-



--------------------------------------------------------------------------------

9.2 Tenant’s Payment of Operating Expenses.

(a) In the event that for any Operating Year the Ten P.O. Square Operating
Expenses shall exceed Base Operating Expenses for the Ten P.O. Square Property,
Tenant shall pay to Landlord, as an Escalation Charge, an amount equal to
(i) such excess Ten P.O. Square Operating Expenses multiplied by (ii) Tenant’s
Proportionate Ten P.O. Square Share, such amount to be apportioned for any
portion of an Operating Year in which the Commencement Date falls or the Term of
this Lease ends. For each Operating Year, Landlord shall not be entitled to a
reimbursement from tenants for Ten P.O. Square Operating Expenses in excess of
100% of the costs and expenses relating to the Ten P.O. Square Property actually
incurred by Landlord with respect to such Operating Year.

(b) In the event that for any Operating Year the 10 P.O. Square Operating
Expenses shall exceed Base Operating Expenses for the 10 P.O. Square Property,
Tenant shall pay to Landlord, as an Escalation Charge, an amount equal to
(i) such excess 10 P.O. Square Operating Expenses multiplied by (ii) Tenant’s
Proportionate 10 P.O. Square Share, such amount to be apportioned for any
portion of an Operating Year in which the Commencement Date falls or the Term of
this Lease ends. For each Operating Year, Landlord shall not be entitled to a
reimbursement from tenants for 10 P.O. Square Operating Expenses in excess of
100% of the costs and expenses relating to the 10 P.O. Square Property actually
incurred by Landlord with respect to such Operating Year.

(c) Estimated payments by Tenant on account of Operating Expenses shall be made
on the first day of each and every calendar month during the Term of this Lease,
in the fashion herein provided for the payment of Basic Rent. The monthly amount
so to be paid to Landlord shall be sufficient to provide Landlord by the end of
each Operating Year a sum equal to Tenant’s required payment, as reasonably
estimated by Landlord from time to time during each Operating Year, on account
of the Ten P.O. Square Operating Expenses and the 10 P.O. Square Operating
Expenses for such Operating Year. Promptly after the end of each Operating Year,
Landlord shall submit to Tenant reasonably detailed accountings (calculated on
an accrual basis) of the Ten P.O. Square Operating Expenses and the 10 P.O.
Square Operating Expenses, respectively, for such Operating Year, and Landlord
shall certify to the accuracy thereof. If estimated payments theretofore made
for such Operating Year by Tenant exceed Tenant’s required payment on account
thereof for such Operating Year according to such statement, Landlord shall
credit the amount of overpayment against subsequent obligations of Tenant with
respect to Ten P.O. Square Operating Expenses and/or 10 P.O. Square Operating
Expenses (or promptly refund such overpayment if the Term of this Lease has
ended and Tenant has no further obligation to Landlord); but if the required
payments on account thereof for such Operating Year are greater than the
estimated payments (if any) theretofore made on account thereof for such
Operating Year, Tenant shall make payment to Landlord within thirty (30) days
after being so advised by Landlord, and the obligation to make such payment for
any period within the Term shall survive expiration of the Term.

 

-39-



--------------------------------------------------------------------------------

(d) Each statement with respect to Operating Expenses sent to Tenant by Landlord
shall be conclusively binding upon Tenant, unless Tenant shall (i) pay to
Landlord the amount set forth in such statement when due, without prejudice to
Tenant’s right to dispute such statement, and (ii) within not more than one
hundred fifty (150) days after such statement is sent, send a notice (an
“Operating Expense Dispute Notice”) to Landlord objecting to such statement and
specifying the reasons for Tenant’s claim that such statement is incorrect.
Provided that Tenant shall have first paid all amounts set forth in the
statement and shall have notified Landlord within said one hundred fifty
(150) day period as aforesaid, then Tenant shall have the right to examine, copy
and audit Landlord’s books and records establishing Operating Expenses for any
Operating Year at any time prior to the date which is one hundred and twenty
(120) days following the delivery of the Operating Expense Dispute Notice.
Tenant shall give Landlord not less than thirty (30) days’ prior notice of its
intention to examine and audit such books and records, and such examination and
audit shall take place at such place within the continental United States as
Landlord routinely maintains such books and records, unless Landlord elects to
have such examination and audit take place in another location designated by
Landlord in the city and state in which the Property is located. Tenant’s review
shall be conducted solely by an auditor or accountant of a nationally recognized
auditing or accounting firm and not by any party compensated by Tenant on a
contingency fee arrangement. Tenant, all consultants and accountants retained by
Tenant, and all those acting on behalf of Tenant, shall execute and deliver to
Landlord confidentiality agreements, in form and substance reasonably
satisfactory to Landlord, whereby such parties agree not to disclose to any
third party any of the information obtained in connection with such audit or
inspection, the substance of any admissions or stipulations by any party in
connection therewith, or of any resulting reconciliation, compromise or
settlement. All costs of the examination and audit shall be borne by Tenant;
provided, however, that if such examination and audit establishes that the
actual Operating Expenses for the Operating Year in question are less than the
amount set forth as the annual Operating Expenses on the annual statement
delivered to Tenant by greater than five percent (5%), then Landlord shall pay
the reasonable costs of such examination and audit. If, pursuant to the audit,
the payments made for such Operating Year by Tenant exceed Tenant’s required
payment on account thereof for such Operating Year, Landlord shall credit the
amount of overpayment against subsequent obligations of Tenant with respect to
Operating Expenses (or promptly refund such overpayment if the Term of this
Lease has ended and Tenant has no further obligation to Landlord); but, if the
payments made by Tenant for such Operating Year are less than Tenant’s required
payment as established by the examination and audit, Tenant shall pay the
deficiency to Landlord within thirty (30) days after conclusion of the
examination and audit, and the obligation to make such payment for any period
within the Term shall survive expiration of the Term. If Tenant does not elect
to exercise its right to examine and audit Landlord’s books and records for any
Operating Year within the time period provided for by this paragraph, Tenant
shall have no further right to challenge Landlord’s statement of Operating
Expenses.

 

-40-



--------------------------------------------------------------------------------

9.3 Utility Payments. Tenant shall be responsible for the payment of all
utilities used and consumed in the Premises. Tenant shall pay for electricity
consumed in the Premises as more particularly set forth in Section 7.4. The
obligation to pay for electricity used and consumed in the Premises during the
Term hereof shall survive expiration of the Term.

ARTICLE 10

INDEMNITY AND PUBLIC LIABILITY INSURANCE

10.1 Tenant’s Indemnity. Except to the extent caused by the gross negligence or
willful misconduct of Landlord or its agents or employees, Tenant agrees to
indemnify and save harmless Landlord and Landlord’s partners, members,
shareholders, officers, directors, managers, employees, agents and contractors
and any Holder from and against all claims, losses, cost, damages, liability or
expenses of whatever nature arising out of or resulting from: (i) from any
accident, injury or damage whatsoever to any person, or to the property of any
person, occurring in or about the Premises; (ii) from any accident, injury or
damage whatsoever to any person, or to the property of any person, occurring
outside of the Premises but on or about the Property, where such accident,
damage or injury results or is claimed to have resulted from any act or omission
on the part of Tenant or Tenant’s agents, employees, contractors, invitees or
sublessees; or (iii) the use or occupancy of the Premises or of any business
conducted therein or any thing or work whatsoever done or any condition created
in or about the Premises, and, in any case, occurring after the Commencement
Date (or such earlier date as of which Tenant takes possession of the Premises)
until the expiration of the Term of this Lease and thereafter so long as Tenant
is in occupancy of any part of the Premises. This indemnity and hold harmless
agreement shall include indemnity against all losses, costs, damages, expenses
and liabilities incurred in or in connection with any such claim or any
proceeding brought thereon, and the defense thereof, including, without
limitation, reasonable attorneys’ fees and costs at both the trial and appellate
levels. The provisions of this Section 10.1 shall survive the expiration or
earlier termination of this Lease.

10.2 Tenant Insurance. Tenant agrees to maintain in full force from the date
upon which Tenant first enters the Premises for any reason, throughout the Term
of this Lease, and thereafter so long as Tenant is in occupancy of any part of
the Premises, (a) a policy of commercial general liability and property damage
insurance (including broad form contractual liability, independent contractor’s
hazard and completed operations coverage) in at least the amounts of the Initial
General Liability Insurance specified in Section 1.1 or such greater amounts as
Landlord in its reasonable discretion shall from time to time request, under
which Tenant is named as an insured and Landlord, and, at Landlord’s request,
Landlord’s property manager, any Holder, and such other persons as Landlord
reasonably may request are named as additional insureds, and under which the
insurer agrees to indemnify and hold Landlord and such other additional named
insureds harmless from and against all cost, expense and/or liability arising
out of or based upon any and all claims, accidents, injuries and damages set
forth in Section 10.1 and (b) a policy of “all-risk” property insurance on a
“replacement cost” basis, insuring Tenant’s Removable Property and any
Alterations made by Tenant pursuant to Section 5.2, to the extent that the same
have not become the property of Landlord. Tenant may satisfy such insurance
requirements by including the Premises in a so-called “blanket” and/or
“umbrella” insurance policy, provided that the amount of coverage allocated to
the Premises

 

-41-



--------------------------------------------------------------------------------

pursuant to a “per location” endorsement shall fulfill the requirements set
forth herein. Tenant’s insurance shall be primary to, and not contributory with
any insurance carried by Landlord, whose insurance shall be considered excess
only. Each policy required hereunder shall be non-cancelable and non-amendable
with respect to Landlord and Landlord’s said designees without thirty (30) days’
prior notice, shall be written on an “occurrence” basis. and a duplicate
original or certificates thereof satisfactory to Landlord, together with a
photocopy of the entire policy, shall be delivered to Landlord. The policies of
insurance required to be maintained by Tenant hereunder shall be issued by
companies domiciled in the United States and qualified and licensed to conduct
business in the state in which the Property is located, and shall be rated A:X
or better in the most current issue of Best’s Insurance Reports. Tenant’s
insurance policies shall not include deductibles in excess of Five Thousand
Dollars ($5,000.00).

10.3 Tenant’s Risk. Tenant agrees to use and occupy the Premises and to use such
other portions of the Property as Tenant is herein given the right to use at
Tenant’s own risk. Landlord shall not be liable to Tenant, its employees,
agents, invitees or contractors for any damage, injury, loss, compensation, or
claim (including, but not limited to, claims for the interruption of or loss to
Tenant’s business) based on, arising out of or resulting from any cause
whatsoever, including, but not limited to, repairs to any portion of the
Premises or the Property, any fire, robbery, theft, mysterious disappearance
and/or any other crime or casualty, the actions of any other tenants of the
Building or of any other person or persons, or any leakage in any part or
portion of the Premises or the Building, or from water, rain or snow that may
leak into, or flow from any part of the Premises or the Building, or from
drains, pipes or plumbing fixtures in the Building, unless due to the gross
negligence or willful misconduct of Landlord or Landlord’s agents, contractors
or employees. Any goods, property or personal effects stored or placed in or
about the Premises shall be at the sole risk of Tenant, and neither Landlord nor
Landlord’s insurers shall in any manner be held responsible therefor. Landlord
shall not be responsible or liable to Tenant, or to those claiming by, through
or under Tenant, for any loss or damage that may be occasioned by or through the
acts or omissions of persons occupying adjoining premises or any part of the
premises adjacent to or connecting with the Premises or any part of the Property
or otherwise. The foregoing provisions of this Section 10.3 (as well as any
other provisions in this Lease providing for indemnification of Landlord by
Tenant) shall be deemed to be modified in each case by the insertion of the
phrase: “except as otherwise provided in Section 15 of Massachusetts General
Laws Chapter 186.” Notwithstanding the foregoing, Landlord shall not be released
from liability for any injury, loss, damages or liability to the extent caused
by the gross negligence or willful misconduct of Landlord, its servants,
employees or agents acting within the scope of their authority on or about the
Premises; provided, however, that in no event shall Landlord, its servants,
employees or agents have any liability to Tenant based on any loss with respect
to or interruption in the operation of Tenant’s business. The provisions of this
Section 10.3 shall be applicable from and after the execution of this Lease and
until the end of the Term of this Lease, and during such further period as
Tenant may use or be in occupancy of any part of the Premises or of the
Building.

10.4 Waiver of Subrogation. The parties hereto shall each procure an appropriate
clause in, or endorsement on, any property insurance policy on the Premises or
any personal property, fixtures or equipment located thereon or therein,
pursuant to which the insurer waives subrogation or consents to a waiver of
right of recovery in favor of either party, its respective

 

-42-



--------------------------------------------------------------------------------

agents or employees. Having obtained such clauses and/or endorsements, each
party hereby agrees that it will not make any claim against or seek to recover
from the other or its agents or employees for any loss or damage to its property
or the property of others resulting from fire or other perils covered by such
property insurance regardless of the cause or origin of such loss or damage,
including, but not limited to, the negligence of such other party or its agents
or employees.

ARTICLE 11

FIRE, EMINENT DOMAIN, ETC.

11.1 Landlord’s Right of Termination. If (i) a substantial part of the Premises,
or (ii) a substantial part of the Property is (or are) substantially damaged by
fire or casualty (the term “substantially damaged” meaning damage of such a
character that the same cannot, in the ordinary course, reasonably be expected
to be repaired within twelve (12) months from the commencement of the repair or
restoration thereof (as determined by a contractor selected by Landlord in its
reasonable discretion)), or if any part of the Property is taken by any exercise
of the right of eminent domain, then Landlord shall have the right to terminate
this Lease (even if Landlord’s entire interest in the Premises may have been
divested) by giving notice of Landlord’s election so to do within ninety
(90) days after the occurrence of such casualty or the effective date of such
taking, provided that if the Premises are not damaged or taken, Landlord may not
terminate this Lease unless Landlord similarly terminates the leases of other
tenants in the respective Building aggregating at least 50% of the portion of
the respective Building occupied for office purposes immediately prior to such
damage or taking. If this Lease is so terminated, (a) the Term shall expire upon
the 30th day after such notice is given by Landlord, (b) Tenant shall vacate the
Premises and surrender the same to Landlord, (c) Tenant’s liability for Rent
shall cease as of the date of the damage or taking, and (d) any prepaid Rent for
any period after the date of the damage shall be refunded by Landlord to Tenant.

11.2 Restoration; Tenant’s Right of Termination. If the Premises or either of
the Buildings are damaged by fire or other casualty, and this Lease is not
terminated pursuant to Section 11.1, Landlord shall thereafter use reasonable
efforts to restore the respective Building and the portion of the Premises
(excluding any Alterations made by Tenant pursuant to Section 5.2) to proper
condition for Tenant’s use and occupation, provided that Landlord shall not be
obligated to expend more than the amount it actually receives in insurance
proceeds as a result of such fire or other casualty, and Landlord shall not be
obligated to commence restoration until Landlord has received the insurance
proceeds. If, for any reason (including, without limitation, the insufficiency
or unavailability of insurance proceeds), full restoration shall not be
substantially completed within twelve (12) months after the expiration of the
ninety-day period referred to in Section 11.1 (which twelve (12) month period
may be extended for such periods of time as Landlord is prevented from
proceeding with or completing such restoration due to Force Majeure, but in no
event for more than an additional three (3) months), Tenant shall have the right
to terminate this Lease by giving notice to Landlord thereof within thirty
(30) days after the expiration of such period (as so extended) provided that
such restoration is not completed within such period. This Lease shall cease and
come to an end without further liability or obligation on the part of either
party thirty (30) days after such giving of notice by Tenant unless, within such
thirty-day period, Landlord substantially completes such restoration. Such right
of termination shall be Tenant’s sole and exclusive remedy at law or in equity
for Landlord’s failure so to complete such restoration, and time shall be of the
essence with respect thereto.

 

-43-



--------------------------------------------------------------------------------

11.3 Landlord’s Insurance. Landlord agrees to maintain in full force and effect,
during the Term of this Lease, property damage insurance with such deductibles
and in such amounts as may from time to time be carried by reasonably prudent
owners of similar buildings in the area in which the Property is located,
provided that in no event shall Landlord be required to carry other than fire
and extended coverage insurance or insurance in amounts greater than 80% of the
actual insurable cash value of the Building (excluding footings and
foundations). Landlord also shall maintain a policy of commercial general
liability insurance, with the coverages and in the amounts as Landlord
determines in its reasonable discretion to be prudent, and in any event in
accordance with the requirements of all mortgagees holding mortgages on the
interest of Landlord in the Property. Landlord may satisfy such insurance
requirements by including the Property in a so-called “blanket” insurance
policy, provided that the amount of coverage allocated to the Property shall
fulfill the foregoing requirements.

11.4 Abatement of Rent. If Tenant is not in default or breach under the Lease
and the Premises or the Buildings are damaged by fire or other casualty, Basic
Rent and Escalation Charges payable by Tenant shall abate proportionately for
the period during which, by reason of such damage, there is substantial
interference with Tenant’s use of the Premises for the Permitted Uses, having
regard for the extent to which Tenant may despite its commercially reasonable
good faith efforts be required to discontinue Tenant’s use of all or an
undamaged portion of the Premises due to such damage, but such abatement or
reduction shall end if and when Landlord shall have substantially completed
sufficient restoration that Tenant is reasonably able to use the Premises and
the Premises are in substantially the condition in which they were prior to such
damage (excluding any Alterations made by Tenant pursuant to Section 5.2). If
the Premises shall be affected by any exercise of the power of eminent domain,
Basic Rent and Escalation Charges payable by Tenant shall be justly and
equitably abated and reduced according to the nature and extent of the loss of
use thereof suffered by Tenant. In no event shall Landlord have any liability
for damages to Tenant for inconvenience, annoyance, or interruption of business
arising from any fire or other casualty or eminent domain.

11.5 Final 18 Months. Notwithstanding anything to the contrary in this
Article 11, if any damage during the final 18 months of the Term renders the
Premises wholly untenantable, either Landlord or Tenant may terminate this Lease
by notice to the other party within 30 days after the occurrence of such damage
and this Lease shall expire on the 30th day after the date of such notice. For
purposes of this Section 11.5, the Premises shall be deemed wholly untenantable
if Tenant shall be precluded from using more than 50% of the Premises for the
conduct of its business for the Permitted Uses and Tenant’s inability to so use
the Premises is reasonably expected to continue for more than 90 days.

11.6 Condemnation Award. Landlord shall have and hereby reserves and excepts,
and Tenant hereby grants and assigns to Landlord, all awards and rights to
recover for damages to the Property and the leasehold interest hereby created,
and to compensation accrued or hereafter to accrue by reason of any taking, by
exercise of the right of eminent domain and Tenant shall have no claim against
Landlord or the condemning authority for the value of any

 

-44-



--------------------------------------------------------------------------------

unexpired portion of the Term or any improvements or alterations of Tenant. By
way of confirming the foregoing, Tenant hereby grants and assigns, and covenants
with Landlord to grant and assign to Landlord, all rights to such awards,
damages or compensation, and covenants to deliver such further assignments and
assurances thereof as Landlord may from time to time request, and Tenant hereby
irrevocably appoints Landlord its attorney-in-fact to execute and deliver in
Tenant’s name all such assignments and assurances. Nothing contained herein
shall be construed to prevent Tenant from prosecuting in any condemnation
proceedings a separate claim for the value of any of Tenant’s furniture,
fixtures and other personal property and the unamortized value of tenant
improvements installed in the Premises by Tenant solely at Tenant’s expense (as
amortized on a straight-line basis over the term of this Lease, with interest at
the rate of 10% per annum) and for relocation expenses, provided that such
action shall not reduce, detract from or affect the amount of compensation
otherwise recoverable by Landlord from the taking authority.

11.7 Temporary Taking. If all or any part of the Premises is Taken temporarily
during the Term for any public or quasi-public use or purpose, Tenant shall give
prompt notice to Landlord and the Term shall not be reduced or affected in any
way and Tenant shall continue to pay all Rent payable by Tenant without
reduction or abatement and to perform all of its other obligations under this
Lease, except to the extent prevented from doing so by the condemning authority,
and Tenant shall be entitled to receive any award or payment from the condemning
authority for such use, which shall be received, held and applied by Tenant as a
trust fund for payment of the Rent falling due.

ARTICLE 12

HOLDING OVER; SURRENDER

12.1 Holding Over. Any holding over by Tenant after the expiration of the Term
of this Lease shall be treated as a daily tenancy at sufferance at a Basic Rent
equal to one hundred and fifty percent (150%) of the greater of (i) the Basic
Rent then in effect plus Escalation Charges and other Additional Rent herein
provided (prorated on a daily basis), and (ii) the rate Landlord is then asking
for comparable space in the Buildings (or if no comparable space is then
available, the fair market rental value of the Premises, as determined by
Landlord in its reasonable discretion). Tenant shall also pay to Landlord all
damages, direct, indirect, or consequential sustained by reason of any such
holding over. In all other respects, such holding over shall be on the terms and
conditions set forth in this Lease as far as applicable.

12.2 Surrender of Premises. Upon the expiration or earlier termination of the
Term of this Lease, Tenant shall peaceably quit and surrender to Landlord the
Premises in neat and clean condition and in good order, condition and repair,
together with all Alterations which may have been made or installed in, on or to
the Premises prior to or during the Term of this Lease (except as hereinafter
provided), excepting only ordinary wear and use and damage by fire or other
casualty for which, under other provisions of this Lease, Tenant has no
responsibility to repair or restore. Upon the expiration or earlier termination
of the Term of this Lease, Tenant shall remove (i) all of Tenant’s Removable
Property, (ii) all Specialty Alterations other than (a) Specialty Alterations
which Landlord expressly confirms in writing at the time of approval of the
plans for such Specialty Alteration do not need to be removed in accordance with
the

 

-45-



--------------------------------------------------------------------------------

provisions of Section 5.2, (b) Existing Specialty Alterations (as hereinafter
defined), and (c) and, to the extent specified by Landlord, all other
Alterations made by Tenant and all partitions wholly within the Premises.
“Existing Specialty Alterations” shall mean the Specialty Alterations installed
by Tenant in the Premises prior to the date of this Lease in accordance with the
provisions of the Existing Leases; provided, however, the Existing Specialty
Alterations shall not include the alterations referred to on the Schedule of
Existing Specialty Alterations to be Removed on Lease Expiration attached hereto
as Exhibit J and incorporated herein by this reference. Tenant shall repair any
damage to the Premises and/or the Property caused by any such removal. Without
limiting the foregoing, any Tenant’s Removable Property and/or other Alterations
which shall remain in the Buildings or on the Premises after the expiration or
termination of the Term of this Lease shall be deemed conclusively to have been
abandoned, and either may be retained by Landlord as its property or may be
disposed of in such manner as Landlord may see fit, at Tenant’s sole cost and
expense.

ARTICLE 13

RIGHTS OF MORTGAGEES; TRANSFER OF TITLE

13.1 Rights of Mortgagees.

(a) Subject to the provisions of this Section 13.1, this Lease shall be
subordinate to any mortgage, deed of trust or ground lease or similar
encumbrance (collectively, a “Mortgage”, and the holder thereof from time to
time the “Holder”) from time to time encumbering the Premises, whether executed
and delivered prior to or subsequent to the date of this Lease, unless the
Holder shall elect otherwise. If this Lease is subordinate to any Mortgage and
the Holder or any other party shall succeed to the interest of Landlord pursuant
to the Mortgage (such Holder or other party, a “Successor”), at the election of
the Successor, Tenant shall attorn to the Successor and this Lease shall
continue in full force and effect between the Successor and Tenant. Not more
than fifteen (15) days after Landlord’s written request, Tenant agrees to
execute such instruments of subordination or attornment in confirmation of the
foregoing agreement as the Successor reasonably may request, and provided that
such instrument of subordination or attornment is in the form attached hereto as
Exhibit K or is otherwise on a commercially customary form, then Tenant hereby
appoints the Successor as Tenant’s attorney-in-fact to execute such
subordination or attornment agreement upon Tenant’s failure timely to comply
with the Successor’s request.

(b) As a condition to Tenant’s agreement hereunder to subordinate Tenant’s
interest in this Lease to any Mortgage, Landlord shall obtain from each Holder,
an agreement (any such agreement, a “Non-Disturbance Agreement”), in recordable
form and in either (i) substantially the form of the Non-Disturbance Agreement
attached hereto as Exhibit K, or (ii) in the standard form customarily employed
by such Holder (which conforms to the provisions of this Article 13 and is
otherwise in commercially customary form), pursuant to which such Holder shall
agree that if and so long as no Event of Default hereunder shall have occurred,
the leasehold estate granted to Tenant and the rights of Tenant pursuant to this
Lease to quiet and peaceful possession of the Premises shall not be terminated,
modified, affected or disturbed by any action which

 

-46-



--------------------------------------------------------------------------------

such Holder may take to foreclose any such Mortgage, and, except as provided in
the form on Non-Disturbance Agreement attached hereto as Exhibit K, any
successor landlord shall recognize this Lease as being in full force and effect
as if it were a direct lease between such successor landlord and Tenant upon all
of the terms, covenants, conditions and options granted to Tenant under this
Lease.

13.2 Assignment of Rents and Transfer of Title.

(a) With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage on property which includes the
Premises, Tenant agrees that the execution thereof by Landlord, and the
acceptance thereof by the holder of such mortgage shall never be treated as an
assumption by such holder of any of the obligations of Landlord hereunder unless
such holder shall, by notice sent to Tenant, specifically otherwise elect and,
except as aforesaid, such holder shall be treated as having assumed Landlord’s
obligations hereunder only upon foreclosure of such holder’s mortgage and the
taking of possession of the Premises.

(b) In no event shall the acquisition of Landlord’s interest in the Property by
a purchaser which, simultaneously therewith, leases Landlord’s entire interest
in the Property back to the seller thereof be treated as an assumption by
operation of law or otherwise, of Landlord’s obligations hereunder, but Tenant
shall look solely to such seller-lessee, and its successors from time to time in
title, for performance of Landlord’s obligations hereunder. In any such event,
this Lease shall be subject and subordinate to the lease to such purchaser. For
all purposes, such seller-lessee, and its successors in title, shall be the
Landlord hereunder unless and until Landlord’s position shall have been assumed
by such purchaser-lessor.

(c) Except as provided in paragraph (b) of this Section, in the event of any
transfer of title to the Property by Landlord, Landlord shall thereafter be
entirely freed and relieved from the performance and observance of all covenants
and obligations hereunder.

13.3 Notice to Mortgagee. After receiving notice from Landlord of any Holder of
a Mortgage which includes the Premises, no notice from Tenant to Landlord
alleging any default by Landlord shall be effective unless and until a copy of
the same is given to such Holder (provided Tenant shall have been furnished with
the name and address of such Holder), and the curing of any of Landlord’s
defaults by such Holder shall be treated as performance by Landlord.

ARTICLE 14

DEFAULT; REMEDIES

14.1 Tenant’s Default.

(a) If at any time subsequent to the date of this Lease any one or more of the
following events (herein referred to as an “Event of Default”) shall occur:

(i) Tenant shall fail to pay the Basic Rent, Escalation Charges or any other
Additional Rent hereunder when due and such failure shall continue for five
(5) Business Days after notice to Tenant from Landlord; or

 

-47-



--------------------------------------------------------------------------------

(ii) Tenant shall neglect or fail to perform or observe any other covenant
herein contained on Tenant’s part to be performed or observed and Tenant shall
fail to remedy the same within thirty (30) days after notice to Tenant
specifying such neglect or failure, or if such failure is of such a nature that
Tenant cannot despite its commercially diligent good faith efforts remedy the
same within such thirty (30) day period, Tenant shall fail to commence promptly
(and in any event within such thirty (30) day period) to remedy the same and to
prosecute such remedy to completion with diligence and continuity; or

(iii) Tenant’s leasehold interest in the Premises shall be taken on execution or
by other process of law directed against Tenant; or

(iv) Tenant shall make an assignment for the benefit of creditors or shall be
adjudicated insolvent, or shall file any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief for itself under any present or future Federal, State or other
statute, law or regulation for the relief of debtors (other than the Bankruptcy
Code, as hereinafter defined), or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver or liquidator of Tenant or of all or any
substantial part of its properties, or shall admit in writing its inability to
pay its debts generally as they become due; or

(v) An Event of Bankruptcy (as hereinafter defined) shall occur with respect to
Tenant; or

(vi) A petition shall be filed against Tenant under any law (including, but not
limited to, the Bankruptcy Code) seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
present or future Federal, State or other statute, law or regulation and shall
remain undismissed or unstayed for an aggregate of sixty (60) days (whether or
not consecutive), or if any trustee, conservator, receiver or liquidator of
Tenant or of all or any substantial part of its properties shall be appointed
without the consent or acquiescence of Tenant and such appointment shall remain
unvacated or unstayed for an aggregate of sixty (60) days (whether or not
consecutive);

(vii) If: (x) Tenant shall fail to pay the Basic Rent, Escalation Charges or any
other Additional Rent hereunder when due or shall fail to perform or observe any
other covenant herein contained on Tenant’s part to be performed or observed and
Tenant shall cure any such failure within the applicable grace period set forth
in clauses (i) or (ii) above; or (y) an Event of Default of the kind set forth
in clauses (i) or (ii) above shall occur and Landlord shall, in its sole

 

-48-



--------------------------------------------------------------------------------

discretion, permit Tenant to cure such Event of Default after the applicable
grace period has expired; and the same or a similar failure shall occur more
than once within the next 365 days (whether or not such similar failure is cured
within the applicable grace period); or

(viii) The occurrence of any of the events described in paragraphs
(a)(iv)-(a)(vi) with respect to any guarantor of all or any portions of Tenant’s
obligations under this Lease;

then in any such case Landlord may terminate this Lease as hereinafter provided
and exercise any other rights or remedies available under this Lease, at law or
in equity.

(b) For purposes of clause (a)(v) above, an “Event of Bankruptcy” means the
filing of a voluntary petition by Tenant, or the entry of an order for relief
against Tenant, under Chapter 7, 11, or 13 of the Bankruptcy Code, and the term
“Bankruptcy Code” means 11 U.S.C. §101, et seq.. If an Event of Bankruptcy
occurs, then the trustee of Tenant’s bankruptcy estate or Tenant as
debtor-in-possession may (subject to final approval of the court) assume this
Lease, and may subsequently assign it, only if it does the following within
sixty (60) days after the date of the filing of the voluntary petition, the
entry of the order for relief (or such additional time as a court of competent
jurisdiction may grant, for cause, upon a motion made within the original
sixty-day period):

(i) file a motion to assume the Lease with the appropriate court;

(ii) satisfy all of the following conditions, which Landlord and Tenant
acknowledge to be commercially reasonable:

(A) cure all Defaults of Tenant under this Lease or provide Landlord with
Adequate Assurance (as defined below) that it will (x) cure all monetary
Defaults of Tenant hereunder within ten (10) days from the date of the
assumption; and (y) cure all nonmonetary Defaults of Tenant hereunder within
thirty (30) days from the date of the assumption;

(B) compensate Landlord and any other person or entity, or provide Landlord with
Adequate Assurance that within ten (10) days after the date of the assumption,
it will compensate Landlord and such other person or entity, for any pecuniary
loss that Landlord and such other person or entity incurred as a result of any
Event of Default, the trustee, or the debtor-in-possession;

(C) provide Landlord with Adequate Assurance of Future Performance (as defined
below) of all of Tenant’s obligations under this Lease; and

 

-49-



--------------------------------------------------------------------------------

(D) deliver to Landlord a written statement that the conditions herein have been
satisfied.

(c) For purposes only of the foregoing paragraph (b), and in addition to any
other requirements under the Bankruptcy Code, any future federal bankruptcy law
and applicable case law, “Adequate Assurance” means at least meeting the
following conditions, which Landlord and Tenant acknowledge to be commercially
reasonable:

(i) entering an order segregating sufficient cash to pay Landlord and any other
person or entity under paragraph (b) above, and

(ii) granting to Landlord a valid first lien and security interest (in form
acceptable to Landlord) in all property comprising the Tenant’s “property of the
estate,” as that term is defined in Section 541 of the Bankruptcy Code, located
on, used at or relating to the Premises, which lien and security interest
secures the trustee’s or debtor-in-possession’s obligation to cure the monetary
and nonmonetary defaults under the Lease within the periods set forth in
paragraph (b) above.

(d) For purposes only of paragraph (b) above, and in addition to any other
requirements under the Bankruptcy Code, any future federal bankruptcy law and
applicable case law, “Adequate Assurance of Future Performance” means at least
meeting the following conditions, which Landlord and Tenant acknowledge to be
commercially reasonable:

(i) the trustee or debtor-in-possession depositing with Landlord, as security
for the timely payment of rent and other monetary obligations, an amount equal
to the sum of two (2) months’ Basic Rent plus an amount equal to two (2) months’
installments on account of Escalation Charges;

(ii) the trustee or the debtor-in-possession agreeing to pay in advance, on each
day that the Basic Rent is payable, the monthly installments on account of
Escalation Charges;

(iii) the trustee or debtor-in-possession providing adequate assurance of the
source of the rent and other consideration due under this Lease;

(iv) Tenant’s bankruptcy estate and the trustee or debtor-in-possession
providing Adequate Assurance of the feasibility of the bankruptcy estate (and
any successor after the conclusion of the Tenant’s bankruptcy proceedings)
continuing to have sufficient unencumbered assets after the payment of all
secured obligations and administrative expenses to assure Landlord that the
bankruptcy estate (and any successor after the conclusion of the Tenant’s
bankruptcy proceedings) will have sufficient funds to fulfill Tenant’s
obligations hereunder.

 

-50-



--------------------------------------------------------------------------------

(e) If the trustee or the debtor-in-possession assumes the Lease under paragraph
(b) above and applicable bankruptcy law, it may assign its interest in this
Lease only if the proposed assignee first provides Landlord with Adequate
Assurance of Future Performance of all of Tenant’s obligations under the Lease,
and if Landlord determines, in the exercise of its reasonable business judgment,
that the assignment of this Lease will not breach any other lease, or any
mortgage, financing agreement, or other agreement relating to the Property by
which Landlord or the Property is then bound (and Landlord shall not be required
to obtain consents or waivers from any third party required under any lease,
mortgage, financing agreement, or other such agreement by which Landlord is then
bound).

(f) For purposes only of paragraph (e) above, and in addition to any other
requirements under the Bankruptcy Code, any future federal bankruptcy law and
applicable case law, “Adequate Assurance of Future Performance” means at least
the satisfaction of the following conditions, which Landlord and Tenant
acknowledge to be commercially reasonable:

(i) the proposed assignee submitting a current financial statement, audited by a
certified public accountant, that allows a net worth and working capital in
amounts determined in the reasonable business judgment of Landlord to be
sufficient to assure the future performance by the assignee of Tenant’s
obligation under this Lease; and

(ii) if requested by Landlord in the exercise of its reasonable business
judgment, the proposed assignee obtaining a guarantee (in form and substance
satisfactory to Landlord) from one or more persons who satisfy Landlord’s
standards of creditworthiness.

14.2 Landlord’s Remedies.

(a) Upon the occurrence of an Event of Default, Landlord may, in addition to any
remedies otherwise available to Landlord, immediately or at any time thereafter,
and without demand or notice, enter into and upon the Premises or any part
thereof in the name of the whole and repossess the same as of Landlord’s former
estate, and expel Tenant and those claiming by, through or under it and remove
its or their effects (forcibly if necessary) without being deemed guilty of any
manner of trespass, and without prejudice to any remedies which might otherwise
be used for arrears of rent or preceding breach of covenant, and/or Landlord may
terminate this Lease by notice to Tenant, specifying a date not less than five
(5) days after the giving of such notice on which this Lease shall terminate and
this Lease shall terminate and come to an end on the date specified therein as
fully and completely as if such date were the date herein originally fixed for
the expiration of the Term of this Lease, and Tenant will then quit and
surrender the Premises to Landlord, but Tenant shall remain liable as
hereinafter provided. To the extent permitted by law, Tenant hereby expressly
waives any and all rights of redemption granted by or under any present or
future laws (including M.G.L. c.186, §11), in the event of Tenant being evicted
or dispossessed, or in the event of

 

-51-



--------------------------------------------------------------------------------

Landlord obtaining possession of the Premises, by reason of the violation by
Tenant of any of the covenants and conditions of this Lease. In the event of any
such termination, entry or re-entry, Landlord shall have the right to remove and
store Tenant’s property and that of persons claiming by, through or under Tenant
at the sole risk and expense of Tenant and, if Landlord so elects, (x) to sell
such property at public auction or private sale and apply the net proceeds to
the payment of all sums due to Landlord from Tenant and pay the balance, if any,
to Tenant, or (y) to dispose of such property in any manner in which Landlord
shall elect, Tenant hereby agreeing to the fullest extent permitted by law that
it shall have no right, title or interest in any property remaining in the
Premises after such termination, entry or re-entry.

(b) If this Lease shall have been terminated as provided in this Article, or if
any execution or attachment shall be issued against Tenant or any of Tenant’s
property whereupon the Premises shall be taken or occupied by someone other than
Tenant, then Landlord may re-enter the Premises, either by summary proceedings,
ejectment or otherwise, and remove and dispossess Tenant and all other persons
and any and all property from the same, as if this Lease had not been made.

(c) If Landlord enters or re-enters the Premises as aforesaid and/or this Lease
shall have been terminated as provided in this Article, Tenant shall pay the
Basic Rent, Escalation Charges, Additional Rent and other sums payable hereunder
up to the time of such termination, and thereafter Tenant, until the end of what
would have been the Term of this Lease in the absence of such entry/re-entry or
termination, and whether or not the Premises shall have been relet, shall be
liable to Landlord for, and shall pay to Landlord, as liquidated current
damages, the Basic Rent, Escalation Charges, Additional Rent and other sums that
would be payable hereunder if such termination had not occurred, less the net
proceeds, if any, received by Landlord in reletting the Premises, after
deducting all expenses in connection with such reletting, including, without
limitation, all repossession costs, brokerage commissions, legal expenses,
attorneys’ fees, advertising, expenses of employees, alteration costs and
expenses of preparation for such reletting. Tenant shall pay the portion of such
current damages referred to above to Landlord monthly on the days which the
Basic Rent would have been payable hereunder if this Lease had not been
terminated, and Tenant shall pay the portion of such current damages referred to
in clause (y) above to Landlord upon such termination.

(d) As an alternative, at the election of the Landlord at any time after
termination of this Lease as provided in this Article, whether or not Landlord
shall have collected any such current damages, as liquidated final damages and
in lieu of all such current damages beyond the date of such demand, at
Landlord’s election Tenant shall pay to Landlord an amount equal to the excess,
if any, of the Basic Rent, Escalation Charges, Additional Rent and other sums as
hereinbefore provided which would be payable hereunder from the date of such
demand assuming that, for the purposes of this paragraph, annual payments by
Tenant on account of Taxes and Operating Expenses would be the same as the
payments required for the immediately preceding Operating or Tax Year for what
would be the then unexpired Term of this Lease if the same remained in effect,
over the then fair net rental value of the Premises for the same period, both

 

-52-



--------------------------------------------------------------------------------

amounts being discounted to present value at an interest rate equal to 200 basis
points less than the then-applicable Base Rate (as hereinafter defined). The
“Base Rate” shall mean the prime rate, as set forth in the Wall Street Journal
from time to time.

(e) In case of any Event of Default, re-entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may (i) re-let the Premises or any
part or parts thereof, either in the name of Landlord or otherwise, for a term
or terms which may at Landlord’s option be equal to or less than or exceed the
period which would otherwise have constituted the balance of the Term of this
Lease and may grant concessions or free rent to the extent that Landlord
considers advisable and necessary to re-let the same, and (ii) make such
alterations, repairs and decorations in the Premises as Landlord considers
advisable and necessary for the purpose of reletting the Premises, and the
making of such alterations, repairs and decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid. Tenant hereby
expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or dispossessed, or
in the event of Landlord obtaining possession of the Premises, by reason of the
violation by Tenant of any of the covenants and conditions of this Lease.

14.3 Additional Rent. If Tenant shall fail to pay when due any sums under this
Lease designated as an Escalation Charge or other Additional Rent, Landlord
shall have the same rights and remedies as Landlord has hereunder for failure to
pay Basic Rent.

14.4 Remedying Defaults. Landlord shall have the right, but shall not be
required, to pay such sums or do any act which requires the expenditure of
monies which may be necessary or appropriate by reason of the failure or neglect
of Tenant to perform any of the provisions of this Lease, and in the event of
the exercise of such right by Landlord, Tenant agrees to pay to Landlord
forthwith upon demand all such sums, together with interest thereon at a rate
equal to 1% over the Base Rate, as Additional Rent. Any payment of Basic Rent,
Escalation Charges, Additional Rent or other sums payable hereunder not paid
when due shall, at the option of Landlord, bear interest at a rate equal to 200
basis points over the Base Rate in effect from time to time from the due date
thereof and shall be payable forthwith on demand by Landlord, as Additional
Rent.

14.5 Remedies Cumulative. The specified remedies to which Landlord may resort
hereunder are not intended to be exclusive of any remedies or means of redress
to which Landlord may at any time be entitled lawfully, and Landlord may invoke
any remedy (including the remedy of specific performance) allowed at law or in
equity as if specific remedies were not herein provided for.

14.6 Enforcement Costs. In any action or proceeding brought by either party
against the other under this Lease, the prevailing party shall be entitled to
recover from the other party its reasonable professional fees for attorneys,
appraisers and accountants, its reasonable investigation costs, and any other
reasonable legal expenses and actual court costs incurred by the prevailing
party in such action or proceeding.

 

-53-



--------------------------------------------------------------------------------

14.7 Waiver.

(a) Failure on the part of Landlord or Tenant to complain of any action or
non-action on the part of the other, no matter how long the same may continue,
shall never be a waiver by Tenant or Landlord, respectively, of any of the
other’s rights hereunder. Further, no waiver at any time of any of the
provisions hereof by Landlord or Tenant shall be construed as a waiver of any of
the other provisions hereof, and a waiver at any time of any of the provisions
hereof shall not be construed as a waiver at any subsequent time of the same
provisions. The consent or approval of Landlord or Tenant to or of any action by
the other requiring such consent or approval shall not be construed to waive or
render unnecessary Landlord’s or Tenant’s consent or approval to or of any
subsequent similar act by the other.

(b) No payment by Tenant, or acceptance by Landlord, of a lesser amount than
shall be due from Tenant to Landlord shall be treated otherwise than as a
payment on account of the earliest installment of any payment due from Tenant
under the provisions hereof. The acceptance by Landlord of a check for a lesser
amount with an endorsement or statement thereon, or upon any letter accompanying
such check, that such lesser amount is payment in full, shall be given no
effect, and Landlord may accept such check without prejudice to any other rights
or remedies which Landlord may have against Tenant.

14.8 [Intentionally Deleted].

14.9 Landlord’s Default. Landlord shall in no event be in default in the
performance of any of Landlord’s obligations under this Lease unless Landlord
shall have failed to perform such obligations within thirty (30) days (or such
additional time as is reasonably required to correct any such default) after
notice by Tenant to Landlord properly specifying wherein Landlord has failed to
perform any such obligation. Without limitation, in no event shall Tenant have
the right to terminate or cancel this Lease or to withhold Rent or to set-off or
deduct any claim or damages against Rent as a result of any default by Landlord
or breach by Landlord of its covenants or any warranties or promises hereunder,
except in the case of a wrongful eviction of Tenant from the Premises
(constructive or actual) by Landlord continuing after notice to Landlord thereof
and a reasonable opportunity for Landlord to cure the same as set forth above.
In addition, the Tenant shall not assert any right to deduct the cost of repairs
or any monetary claim against the Landlord from Rent thereafter due and payable
under this Lease, but shall look solely to the interests of the Landlord in the
Property for satisfaction of any such claim. This Lease shall be construed as
though Landlord’s covenants contained herein are independent and not dependent,
and Tenant hereby waives the benefit of any law or statute to the contrary.

ARTICLE 15

MISCELLANEOUS PROVISIONS

15.1 Rights of Access. Landlord, its agents, contractors and employees shall
have the right to enter the Premises at all reasonable hours for the purpose of
inspecting the Premises, doing maintenance or making repairs or otherwise
exercising its rights or fulfilling its obligations

 

-54-



--------------------------------------------------------------------------------

under this Lease, and Landlord also shall have the right to make access
available at all reasonable hours to prospective or existing mortgagees,
purchasers or tenants of any part of the Property. In connection with the
exercise of the foregoing rights or other rights of access afforded by this
Lease (excepting routine access such as access for providing cleaning or other
regularly scheduled services) Landlord shall exercise reasonable efforts to
minimize any interference with the usual and customary security systems and
other operations of the Tenant in the Premises in accordance with the provisions
of this Lease and, except in the case of emergency, to provide reasonable
advance notice of any such entry.

15.2 Covenant of Quiet Enjoyment. Subject to the terms and conditions of this
Lease, on payment of the Basic Rent and Escalation Charges and other Additional
Rent and observing, keeping and performing all of the other terms and conditions
of this Lease on Tenant’s part to be observed, kept and performed, Tenant shall
lawfully, peaceably and quietly enjoy the Premises during the term hereof,
without hindrance or ejection by Landlord or by any persons lawfully claiming
under Landlord to have title to the Premises superior to Tenant. The foregoing
covenant of quiet enjoyment is in lieu of any other covenant, express or
implied.

15.3 Landlord’s Liability.

(a) Tenant agrees to look solely to Landlord’s equity interest in the Property
at the time of recovery for recovery of any judgment against Landlord, and
agrees that neither Landlord nor any successor of Landlord shall be personally
liable for any such judgment, or for the payment of any monetary obligation to
Tenant. The provision contained in the foregoing sentence is not intended to,
and shall not, limit any right that Tenant might otherwise have to obtain
injunctive relief against Landlord or any successor of Landlord, or to take any
action not involving the personal liability of Landlord or any successor of
Landlord to respond in monetary damages from Landlord’s assets other than
Landlord’s equity interest in the Property and the rents and profits directly
and proximately resulting therefrom. The covenants of Landlord contained in this
Lease shall be binding upon Landlord and Landlord’s successors only with respect
to obligations arising during Landlord and Landlord’s successor’s respective
periods of ownership of the Property.

(b) Except as expressly and specifically set forth in Articles 10 and 12 hereof,
in no event shall either party ever be liable to the other for any loss of
business or any other indirect or consequential damages suffered by such party
from whatever cause.

(c) Where provision is made in this Lease for Landlord’s consent, and Tenant
shall request such consent, and Landlord shall fail or refuse to give such
consent, Tenant shall not be entitled to any damages for any withholding by
Landlord of its consent, it being intended that Tenant’s sole remedy shall be an
action for specific performance or injunction, and that such remedy shall be
available only in those cases where Landlord has expressly agreed in writing not
to unreasonably withhold its consent. Furthermore, whenever Tenant requests
Landlord’s consent or approval (whether or not provided for herein), Tenant
shall pay to Landlord, on demand, as Additional Rent, any reasonable expenses
incurred by Landlord (including without limitation reasonable attorneys’ fees
and costs, if any) in connection therewith.

 

-55-



--------------------------------------------------------------------------------

(d) Any repairs or restoration required or permitted to be made by Landlord
under this Lease may be made during normal business hours, and Landlord shall
have no liability for damages to Tenant for inconvenience, annoyance or
interruption of business arising therefrom.

(e) The Landlord shall in no event be liable for failure to perform any of its
obligations under this Lease when prevented from doing so by causes beyond its
reasonable control, including, without limitation, Force Majeure events, labor
dispute, breakdown, accident, order or regulation of or by any governmental
authority, or failure of supply, or inability by the exercise of reasonable
diligence to obtain supplies, parts, or employees necessary to furnish services
required under this Lease, or because of war or other emergency, or for any
cause due to any act, neglect, or default of Tenant or Tenant’s servants,
contractors, agents, employees, licensees or any person claiming by, through or
under Tenant.

15.4 Estoppel Certificates.

(a) Within ten (10) Business Days following request from Landlord or any Holder,
Tenant shall deliver to Landlord a statement executed and acknowledged by
Tenant, in form reasonably satisfactory to Landlord, (a) stating the
Commencement Date, the Rent Commencement Date, and the Expiration Date, and that
this Lease is then in full force and effect and has not been modified (or if
modified, setting forth all modifications), (b) setting forth the date to which
the Basic Rent and any Additional Rent have been paid, together with the amount
of monthly Basic Rent and Additional, Rent then payable, (c) stating whether or
not, to the best of Tenant’s knowledge, Landlord is in default under this Lease,
and, if Landlord is in default, setting forth the specific nature of all such
defaults, (d) stating the amount of the security, if any, under this Lease,
(e) stating whether there are any subleases or assignments affecting the
Premises, (f) stating the address of Tenant to which all notices and
communications under the Lease shall be sent, and (g) responding to any other
matters reasonably requested by Landlord or such Holder. Tenant acknowledges
that any statement delivered pursuant to this Section 15.4 may be relied upon by
any purchaser or owner of the Property or the Building, or all or any portion of
Landlord’s interest in the Property or the Building or by any Holder, or
assignee thereof.

(b) From time to time, but not more than two times within any 12 month period,
within ten (10) Business Days following request from Tenant, Landlord shall
deliver to Tenant a statement executed by Landlord certifying (i) that this
Lease is then in full force and effect and has not been modified (or if
modified, setting forth all such modifications), (ii) setting forth the date to
which Basic Rent and any Additional Rent have been paid, together with the
amount of monthly Basic Rent, and Escalation Rent then payable by Tenant under
this Lease, (iii) stating whether or not, to the best knowledge of Landlord, but
without independent investigation, Tenant is then in default

 

-56-



--------------------------------------------------------------------------------

under this Lease if so, setting forth the specific nature of all such defaults,
and (iv) responding to such other matters concerning this Lease as may be
reasonably requested by Tenant.

15.5 Brokerage. Tenant warrants and represents that Tenant has dealt with no
broker in connection with the consummation of this Lease other than the Brokers,
and, in the event of any brokerage claims against Landlord predicated upon prior
dealings with Tenant, Tenant agrees to defend the same and indemnify Landlord
against any such claim (except any claim by the Brokers). Landlord warrants and
represents that it has not dealt directly or indirectly, in connection with the
leasing of the Demised Premises, with any broker, agent, or other person
entitled to claim a commission or fee therefor other than the Brokers, and in
the event of any brokerage claims against the Tenant predicated upon prior
dealings with the Landlord named herein, Landlord agrees to defend the same and
indemnify Tenant against any such claim. Landlord shall be responsible for
payment of brokerage commissions to the Brokers pursuant to a separate
agreement.

15.6 Financial Statements. Tenant shall, at any time and from time to time, upon
not less than ten (10) Business Days’ prior written notice by Landlord, deliver
to Landlord Tenant’s most recently audited, or if not available unaudited,
financial statements, in form reasonably satisfactory to Landlord.

15.7 [Intentionally Deleted].

15.8 Rules and Regulations. Tenant shall abide by the Rules and Regulations from
time to time established by Landlord, it being agreed that such Rules and
Regulations will be established and applied by Landlord in a non-discriminatory
fashion, such that all Rules and Regulations shall be generally applicable to
other tenants of the Building of similar nature to the Tenant named herein.
Landlord agrees to use reasonable efforts to insure that any such Rules and
Regulations are uniformly enforced, but Landlord shall not be liable to Tenant
for violation of the same by any other tenant or occupant of the Building, or
persons having business with them. In the event that there shall be a conflict
between such Rules and Regulations and the provisions of this Lease, the
provisions of this Lease shall control. The Rules and Regulations currently in
effect are set forth in Exhibit E.

15.9 Invalidity of Particular Provisions. If any term or provision of this
Lease, or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.

15.10 Provisions Binding, Etc. Except as herein otherwise provided, the terms
hereof shall be binding upon and shall inure to the benefit of the successors
and assigns, respectively, of Landlord and Tenant (except in the case of Tenant,
only such successors and assigns as may be permitted hereunder) and, if Tenant
shall be an individual, upon and to his heirs, executors, administrators,
successors and permitted assigns. Each term and each provision of this Lease to

 

-57-



--------------------------------------------------------------------------------

be performed by Tenant shall be construed to be both a covenant and a condition.
Any reference in this Lease to successors and assigns of Tenant shall not be
construed to constitute a consent to assignment by Tenant.

15.11 Recording. Tenant agrees not to record this Lease, but, if the Term of
this Lease (including any extended term) is seven (7) years or longer, each
party hereto agrees, on the request of the other, to execute a notice of lease
in recordable form and complying with applicable law. In no event shall such
document set forth the rent or other charges payable by Tenant under this Lease;
and any such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease, and is not intended to vary the terms and
conditions of this Lease. At Landlord’s request, promptly upon expiration of or
earlier termination of the Term, Tenant shall execute and deliver to Landlord a
release of any document recorded in the real property records for the location
of the Property evidencing this Lease, and Tenant hereby appoints Landlord
Tenant’s attorney-in-fact, coupled with an interest, to execute any such
document if Tenant fails to respond to Landlord’s request to do so within
fifteen (15) days. The obligations of Tenant under this Section shall survive
the expiration or any earlier termination of the Term.

15.12 Notice. All notices or other communications required hereunder shall be in
writing and shall be deemed duly given if delivered in person (with receipt
therefor), if sent by reputable overnight delivery or courier service (e.g.,
Federal Express) providing for receipted delivery, or if sent by certified or
registered mail, return receipt requested, postage prepaid, to the following
address:

(a) if to Landlord, at Landlord’s Address, Attention: Ten/10 P.O. Square, with a
copy to CB Richard Ellis/Whittier Partners, Federal Reserve Building, 600
Atlantic Avenue, Boston, Massachusetts 02110, Attention: Property Manager-10/Ten
P.O. Square, with additional copies to Landlord’s Property Management Office,
c/o CB Richard Ellis/Whittier Partners, Ten P.O. Square, Boston, Massachusetts
02109 Attention: Property Manager, and to Goulston & Storrs, P.C., 400 Atlantic
Avenue, Boston, Massachusetts 02110-3333, Attention: Frank E. Litwin, Esq.

(b) if to Tenant, at Tenant’s Address.

Where receipt of notice or other communication shall be conclusively established
by either (i) return of a return receipt indicating that the notice has been
delivered; or (ii) return of the letter containing the notice with an indication
from the courier or postal service that the addressee has refused to accept
delivery of the notice. Either party may change its address for the giving of
notices by notice given in accordance with this Section.

15.13 When Lease Becomes Binding; Entire Agreement; Modification. The submission
of this document for examination and negotiation does not constitute an offer to
lease, or a reservation of, or option for, the Premises, and this document shall
become effective and binding only upon the execution and delivery hereof by both
Landlord and Tenant. This Lease is the entire agreement between Landlord and
Tenant, and this Lease expressly supersedes any negotiations, considerations,
representations and understandings and proposals or other

 

-58-



--------------------------------------------------------------------------------

written documents relating hereto. This Lease may be modified or altered only by
written agreement between Landlord and Tenant, and no act or omission of any
employee or agent of Landlord shall alter, change or modify any of the
provisions hereof.

15.14 Paragraph Headings and Interpretation of Sections. The paragraph headings
throughout this instrument are for convenience and reference only, and the words
contained therein shall in no way be held to explain, modify, amplify or aid in
the interpretation, construction or meaning of the provisions of this Lease. The
provisions of this Lease shall be construed as a whole, according to their
common meaning (except where a precise legal interpretation is clearly
evidenced), and not for or against either party. Use in this Lease of the words
“including,” “such as” or words of similar import, when followed by any general
term, statement or matter, shall not be construed to limit such term, statement
or matter to the specified item(s), whether or not language of non-limitation,
such as “without limitation” or “including, but not limited to,” or words of
similar import, are used with reference thereto, but rather shall be deemed to
refer to all other terms or matters that could fall within a reasonably broad
scope of such term, statement or matter.

15.15 Dispute Resolution. In the event of a dispute between Landlord and Tenant
pursuant to this Lease (other than a dispute relating to the payment of Basic
Rent and Escalation Charges) the parties agree that prior to pursuing other
available remedies (excluding giving notices of default), they will attempt to
directly negotiate resolution of their dispute. If negotiation is unsuccessful,
then they agree to participate in at least three hours of non-binding mediation
to be facilitated by a mediator mutually acceptable to them under the mediation
procedures set by the mediator. The non-binding mediation session shall be
conducted within thirty (30) days of the date on which the mediator receives the
request to mediate. The costs of such mediation shall be shared equally by the
parties.

15.16 Waiver of Jury Trial. Landlord and Tenant hereby each waive trial by jury
in any action, proceeding or counterclaim brought by either against the other,
on or in respect of any matter whatsoever arising out of or in any way connected
with this Lease, the relationship of Landlord and Tenant or Tenant’s use or
occupancy of the Premises.

15.17 Time Is of the Essence. Time is of the essence of each provision of this
Lease.

15.18 Multiple Counterparts. This Lease may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document.

15.19 Governing Law. This Lease shall be governed by the laws of the
Commonwealth of Massachusetts without regard to conflicts of laws.

15.20 Building Name, Property Name, Exterior Signage. Landlord may elect at any
time to change the name(s), number(s) or designation(s) by which the Buildings
and/or the Property is (or are) commonly known; provided, however, (i) Landlord
will not name either Building and/or the Property for any other tenant thereof,
and (ii) if Landlord elects to change the number(s) by which the Buildings
and/or the Property is (or are) commonly known, Landlord

 

-59-



--------------------------------------------------------------------------------

shall provide not less than six (6) months prior notice thereof to Tenant.
Landlord may elect, from time to time, to install exterior signage on the
Buildings; provided, however, any such signage which identifies other tenants of
the Buildings shall be less prominent than the signage installed by or on behalf
of Tenant and shall be reasonably tasteful and restrained in all respects.

ARTICLE 16

PARKING

16.1 Parking Spaces. During the Term, upon the request of Tenant, Tenant shall
be entitled to contract for use by Tenant’s employees of up to eighteen
(18) parking spaces in the Post Office Square Parking Garage (the “Garage”). In
addition, if Tenant exercises its rights pursuant to Articles 17 and 23 of this
Lease and adds additional space to the Premises leased hereunder and to the
extent additional parking spaces are then-available in the Garage, Tenant may
contract for use by Tenant’s employees of one (1) additional parking space for
each 5,440 square feet of rentable area of such additional space (excluding any
storage areas); provided, however, in no event shall Tenant be entitled to
contract for more than twenty-eight (28) parking spaces in the aggregate. The
monthly rent per parking space from time to time shall be equal to the
prevailing rate charged from time to time by the Garage operator, as the case
may be; provided, however, said rate shall not exceed the then-applicable lowest
monthly rate per parking space then provided to other tenants of the Property.

16.2 Responsibility for Garage. Tenant acknowledges that the Garage is not owned
or controlled by Landlord, and that while Landlord has an agreement with the
owner of the Garage concerning the provision of parking spaces to tenants at the
Buildings, Landlord has no control over the owner and the operator of the
Garage. The management and operation of the Garage shall be solely the
responsibility of the Garage owner and operator and Landlord shall have no
liabilities or obligations, of any kind, with respect thereto. Tenant hereby
waives and releases any claims, actions, causes of action or the like against
Landlord arising out of or relating to the Garage and/or the use thereof by
Tenant’s employees. Landlord does not assume any responsibility for, and shall
not be held liable for, any damage or loss to any automobiles parked in the
Garage or to any personal property located therein, or for any injury sustained
by any person in or about the Garage. Any failure or inability to provide any
such parking spaces, whether because of casualty, eminent domain or for any
other reason beyond Landlord’s control, shall not constitute a breach of any of
Landlord’s obligations under this Lease and shall in no event entitle Tenant to
terminate this Lease or to any compensation, damages or other claim against
Landlord. Tenant and its employees shall at all times comply with all rules and
regulations promulgated by the Garage operator, including requirements
concerning identification or parking stickers.

16.3 Personal Rights. The rights granted to Tenant in this Article 16 are
personal to Boston Private Financial Holdings, Inc. and the Affiliates thereof,
and may not be assigned or transferred to or exercisable by any other persons or
entities.

 

-60-



--------------------------------------------------------------------------------

ARTICLE 17

RIGHT OF FIRST OFFER TO LEASE SPACE

17.1 ROFO Rights. If at any time prior to the ninth (9th ) anniversary of the
Commencement Date, Landlord in its sole discretion determines that any
separately demised rentable area on any floor of either Building (each such
area, a “ROFO Space”) other than the Excluded Areas (as hereinafter defined) has
become “available for leasing” (as hereinafter defined), and provided that the
conditions precedent set forth in Section 17.3 below are then satisfied, then
prior to offering to lease such ROFO Space to any 3rd parties, Landlord shall
deliver notice thereof to Tenant (the “ROFO Notice”) setting forth a description
of the ROFO Space in question (including the rentable area thereof), the
Landlord’s determination of the fair market rental value (as defined in
Section 4.4), for such ROFO Space, the other material business terms upon which
Landlord is willing to lease the ROFO Space, and the date Landlord anticipates
that the ROFO Space will become available for leasing. Provided that all of the
conditions precedent set forth in this Article 17 are fully satisfied by Tenant,
Tenant shall have the option (the “ROFO Option”), exercisable by Tenant
delivering written notice (the “Acceptance Notice”) to Landlord within twenty
(20) calendar days after delivery by Landlord of the ROFO Notice, to lease the
ROFO Space upon all of the terms and conditions set forth in the ROFO Notice,
including the Basic Rent, Escalation Rent, and Additional Rent for the ROFO
Space designated by Landlord as set forth therein. Time shall be of the essence
as to Tenant’s giving of the Acceptance Notice with respect to any ROFO Space.

If (a) Tenant fails to deliver an Acceptance Notice within such twenty (20) day
period, or (b) if Tenant timely delivers an Acceptance Notice as aforesaid but
does not execute and deliver a final fully executed amendment to this Lease with
respect to the leasing of the ROFO Space, in form and substance reasonably
satisfactory to Landlord, within thirty (30) days after delivery by Landlord of
the proposed lease amendment to Tenant, then Tenant shall be deemed to have
rejected the option to lease the applicable ROFO Space (the “Rejected ROFO
Space”). In such event, except as set forth in this paragraph, Tenant shall have
no further rights or claims with respect to the Rejected ROFO Space, Landlord
shall have no further liabilities or obligations to Tenant with respect to the
Rejected ROFO Space, and Landlord may elect to lease the Rejected ROFO Space to
3rd parties upon such terms and conditions as Landlord may determine in its
discretion. Notwithstanding the foregoing, if (i) Tenant was entitled to
exercise its ROFO Option but failed to deliver an Acceptance Notice within the
twenty (20) day period set forth above, and (ii) Landlord does not enter into a
lease for the respective ROFO Space within a period of twelve (12) months
following the date of the ROFO Notice, then Tenant’s rights shall be revived and
Tenant shall once again have a ROFO Option with respect to the respective ROFO
Space. In addition, notwithstanding the foregoing, if any Rejected ROFO Space
shall be leased to any third party and, after the expiration or termination of
said lease (including any extensions or renewals which may, from time to time,
be granted to the Tenant pursuant to said lease), such Rejected ROFO Space again
becomes available for leasing prior to the expiration or earlier termination of
the Term of this Lease or the expiration of the ROFO Rights of Tenant pursuant
to Section 17.6, then Tenant’s right of first offer under this Article 17 with
respect to such Reject ROFO Space shall again become effective, in accordance
with and subject to all of the terms and conditions thereof.

 

-61-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if Tenant, in its good faith reasonable judgment,
determines that the rate set forth in Landlord’s ROFO Notice does not accurately
reflect the fair market rental value for the respective ROFO Space, Tenant may
elect to exercise the ROFO Option and provide Landlord with an Acceptance Notice
which expressly and specifically states that Tenant objects to the Landlord’s
determination of the fair market rental value for the respective ROFO Space.
Such exercise of the ROFO Option shall be unconditional and irrevocable, subject
only to the determination of the fair market rental value for the respective
ROFO Space. In such event, for a period of fifteen (15) days after the delivery
of Tenant’s Acceptance Notice, Landlord and Tenant shall work together in good
faith to determine the fair market rental value for the ROFO Space. If Landlord
and Tenant fail to agree upon the fair market rental value for the respective
ROFO Space within such fifteen (15) day period, then the fair market rental
value shall be determined in accordance with the arbitration procedure described
in Sections 4.4(b), 4.4(c), and 4.4(d) of this Lease. If Tenant fails to provide
an Acceptance Notice which expressly and specifically state that Tenant objects
to Landlord’s determination of fair market rental value for the respective ROFO
Space, then Tenant shall be deemed to have accepted Landlord’s determination.

17.2 Excluded Areas, Available for Leasing, Exclusions, etc.. For purposes of
this Article 17, the “Excluded Areas” shall mean the following: (i) any areas on
the basement level of either Building; (ii) an area on the 12th Floor of the Ten
P.O. Square Building comprising approximately 3,434 rentable square feet, which
area is depicted on the plan attached hereto as Exhibit F-1; and (iii) an area
on the 8th Floor of the Ten P.O. Square Building comprising approximately 3,434
rentable square feet, which area is depicted on the plan attached hereto as
Exhibit F-2. For purposes of this Article 17, space shall be deemed “available
for leasing” when Landlord has determined in its discretion that (a) the space
is vacant, or (b) the respective existing tenant or occupant will not extend or
renew the term of its lease or other occupancy agreement for the ROFO Space and
that said existing tenant or occupant is not interested either in extending or
renewing its lease or other occupancy agreement for the ROFO Space or in
entering into a new lease for such ROFO Space. For purposes of this Article 17,
space shall not be deemed “available for leasing” if, at the time in question
(a) any person or entity leases or occupies the ROFO Space, whether pursuant to
a lease or other agreement (unless such person or entity confirms to the
satisfaction of Landlord that it does not intend to extend or renew the term of
the lease or other occupancy agreement for the ROFO space or enter into a new
lease for such ROFO Space), (b) any person or entity holds any option or right
to lease or occupy the ROFO Space, or to renew its lease or right(s) of
occupancy thereof, or any other rights or claims thereto (including, without
limitation, any rights of first offer, rights of first refusal or expansion
rights), or (c) Landlord intends occupy the ROFO Space, or to lease or otherwise
permit the occupancy of the ROFO Space by an affiliate or subsidiary of
Landlord. Without limitation, so long as a tenant or other occupant leases or
occupies all or a portion of the ROFO Space, Landlord shall be free to extend or
renew any such tenancy or occupancy, whether or not pursuant to a lease or other
agreement, and such space shall not be deemed to be “available for leasing.” In
no event shall Landlord be liable to Tenant for any failure by any then existing
tenant or occupant to vacate any ROFO Space by any particular date. Nothing set
forth in this Article 17 shall be construed to limit Landlord’s right to lease
space in the Buildings to affiliates of Landlord, or to keep space in the
Buildings vacant if Landlord elects, in its sole discretion, to do so, and such
space leased to affiliates, subsidiaries or related entities, or vacant space,
shall in no event be

 

-62-



--------------------------------------------------------------------------------

deemed to be “available for leasing” hereunder. Notwithstanding anything herein
to the contrary, all rights of first offer granted to Tenant pursuant to this
Article 17 are subject and subordinate in all respects to the rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant or occupant of the Building(s)
existing on the date of this Lease.

17.3 Conditions. Tenant shall have no right to exercise any ROFO Option unless
all of the following conditions have been satisfied both on the date of the
Acceptance Notice and on the ROFO Space Commencement Date (as hereinafter
defined): (a) No uncured default or Event of Default shall exist under this
Lease; and (b) Boston Private Financial Holdings, Inc. and/or Affiliates of
Boston Private Financial Holdings, Inc. is (or are) occupying not less than
sixty-five percent (65%) of the rentable area of the Premises then demised under
this Lease.

17.4 Terms. Effective as of the date on which Landlord delivers the ROFO Space
to Tenant (the “ROFO Space Commencement Date”):

(i) The ROFO Space shall be added to and be deemed to be a part of the Premises
for all purposes under this Lease (except as otherwise provided in this
Article 17);

(ii) The ROFO Space shall be delivered in broom-clean condition, free of all
tenants and occupants and otherwise in its “as is” condition; Landlord shall not
be obligated to perform any work or improvements or to provide any allowances or
inducements with respect thereto;

(iii) Basic Rent, Escalation Rent and Additional Rent for the ROFO Space shall
be as set forth in the ROFO Notice; and

(iv) Tenant shall pay all Additional Rent payable under this Lease with respect
to the applicable ROFO Space, except to the extent that any such Additional Rent
is included in the amounts payable under clause (iii) above.

17.5 Amendment. If Tenant exercises the ROFO Option, upon request made by
Landlord, Tenant will execute, acknowledge and deliver to Landlord an amendment
to this Lease confirming the ROFO Space Commencement Date, the Basic Rent,
Escalation Rent and Additional Rent payable with respect to the ROFO Space, the
incorporation of the ROFO Space into the Premises, and the modifications to this
Lease resulting therefrom, as provided in subsection 17(d). The failure of
either party to execute and deliver such an amendment shall not affect the
rights, liabilities or obligations of the parties with respect to the ROFO
Space.

17.6 Expiration. Notwithstanding any provision contained herein to the contrary,
if and when the date which is twenty-four (24) months prior to then-scheduled
expiration date of the Term of this Lease occurs (as such expiration date may be
extended from time to time pursuant to Section 4.4 of this Lease), then this
Article 17 shall become null and void and of no further force or effect and
Tenant shall have no further ROFO Options or other rights to lease any ROFO
Space pursuant to this Article 17. In such event, all of the obligations of
Landlord to

 

-63-



--------------------------------------------------------------------------------

offer any ROFO Space to Tenant shall be considered to have been fully and
completely satisfied, and neither Landlord nor Tenant shall have any further
rights, liabilities or obligations under this Article 17.

ARTICLE 18

ROOFTOP EQUIPMENT

18.1 Rooftop Equipment. Subject to approval by all applicable governmental
authorities and the provisions of this Article 18, so long as (i) this Lease is
in full force and effect, (ii) no Event of Default shall have occurred, and
(iii) at the time of the request submitted by Tenant there is space available on
the roof of the Ten P.O. Square Building/10 P.O. Square Building, then Tenant
shall have the right, at Tenant’s sole cost and expense, to install, use,
maintain and operate on the roof of such Building one satellite dish or similar
antennae and related equipment and/or an electrical generator (collectively, the
“Roof Equipment”). The Roof Equipment shall be of a size and located in an area
of the roof acceptable to Landlord in its reasonable discretion. The
installation, use, maintenance, repair, operation and removal of the Roof
Equipment shall at all times comply with all applicable legal requirements, and
with all of the following terms and conditions:

 

  (1) If and so long as the Roof Equipment is used solely by Tenant for the
operation of its business at the Property, then, except as set forth in this
Article 18, there shall be no additional rent payable to Landlord in connection
therewith; however, if and to the extent Tenant receives any direct revenues
from third parties arising out of resulting from such Roof Equipment, including,
without limitation, license fees, transmission fees or other types of fees, then
Tenant shall pay all such third party revenues over to Landlord, as Additional
Rent, without deduction or set-off of any kind.

 

  (2) Tenant shall be solely and exclusively responsible for all costs, expenses
and charges, of every kind, of installing, operating, maintaining, repairing,
replacing, and removing the Roof Equipment and Landlord shall have no liability
or obligation in connection therewith.

 

  (3)

If, in the judgment of Landlord, any electrical, electromagnetic, radio
frequency or other interference shall result from the operation of any of the
Roof Equipment, Tenant agrees that Landlord may, at Landlord’s option, shut down
Tenant’s Roof Equipment upon 4 hours prior notice to Tenant; provided, however,
if an emergency situation exists, which Landlord reasonably determines in its
discretion to be attributable to the Roof Equipment, Landlord shall immediately
notify Tenant orally, who shall act immediately to remedy the emergency
situation. Should Tenant fail to so remedy said emergency situation, Landlord
may then act to shut down Tenant’s Roof Equipment. Tenant shall indemnify
Landlord and hold it harmless from, and Tenant waives, all expenses, costs,
damages, losses, claims or other liabilities arising out of said shutdown.
Tenant

 

-64-



--------------------------------------------------------------------------------

 

agrees to cease operations (except for intermittent testing on a schedule
approved by Landlord) until the interference has been corrected to the
reasonable satisfaction of Landlord. If such interference has not been corrected
to the satisfaction of Landlord within 30 days, Landlord may require that Tenant
immediately remove from the Roof Space the specific item of equipment causing
such interference, in which latter case the Additional Rent payable on account
of the Roof Equipment shall be equitably reduced.

 

  (4) Tenant shall, at its sole cost and expense, and at its sole risk, install,
operate and maintain the Roof Equipment in a good and workmanlike manner, and in
compliance with all electric, communication, and safety codes, ordinances,
standards, regulations and requirements, now in effect or hereafter promulgated,
of the Federal Government, including, without limitation, the Federal
Communications Commission (the “FCC”), the Federal Aviation Administration
(“FAA”) or any successor agency of either the FCC or FAA having jurisdiction
over radio or telecommunications, and of the state, city and county in which the
Building is located. Tenant shall cooperate generally with Landlord and other
carriers to permit the Building’s rooftop to be and remain in compliance with
all FCC and OSHA rules and regulations relating to radio frequency emission
levels and maximum permissible exposure, including but not limited to the rules
and regulations adopted in FCC document OET 65 (which rules and regulations have
also been adopted by OSHA). Neither Landlord nor its agents shall be liable to
Tenant for any stoppages or shortages of electrical power furnished to the Roof
Equipment or the roof area because of any act, omission or requirement of the
public utility serving the Building, or the act or omission of any other tenant,
invitee or licensee or their respective agents, employees or contractors, or for
any other cause beyond the reasonable control of Landlord, and Tenant shall not
be entitled to any rental abatement for any such stoppage or shortage of
electrical power. Neither Landlord nor its agents shall have any responsibility
or liability for the conduct or safety of any of Tenant’s representatives,
repair, maintenance and engineering personnel while in or on any part of the
Building or the roof area.

 

  (5) Landlord shall have no obligation to provide any electricity or other
utilities or services to the Roof Equipment. Tenant shall be responsible for
connecting the Roof Equipment to the electrical outlets currently located on the
roof, and for the costs and expenses of all electricity consumed in connection
with the Roof Equipment.

 

  (6) Tenant shall not make any changes, alterations, or other improvements on
or to the roof of such Building without Landlord’s prior written consent in each
instance, which consent, Landlord may withhold at its discretion; provided,
however, in connection with the installation, operation, maintenance, repair or
replacement of the Roof Equipment, Landlord’s consent shall not be unreasonably
withheld.

 

-65-



--------------------------------------------------------------------------------

  (7) Tenant shall have no right of access to the roof of such Building unless
Tenant has given Landlord reasonable advance notice and unless Tenant’s
representatives are accompanied by a representative of Landlord.

 

  (8) Tenant shall indemnify and hold Landlord harmless from (i) any liability,
cost or expense incurred by Landlord arising out of or resulting from the
erection, installation, maintenance, operation and removal of the Roof
Equipment, and (ii) any and all claims, costs, damages and expenses (including
reasonable attorneys’ fees) arising out of accidents, damage, injury or loss to
any and all persons and property resulting from or arising in connection with
the erection, installation, maintenance, operation and removal of the Roof
Equipment;

 

  (9) Tenant shall promptly repair any damage caused by reason of such
installation, use, maintenance, operation and removal of the Roof Equipment,
including, without limitation, any repairs, restorations, maintenance, renewals
or replacements of the roof (or portion thereof) necessitated by or in any way
caused by or relating to such installations or the operation or presence of the
Roof Equipment on the roof;

 

  (10) Tenant shall remove the Roof Equipment and repair any resulting damage to
such Building (including, without limitation, restoration of the roof to the
condition which existed prior to any such installation, damage by casualty and
ordinary wear and tear excepted) not less than thirty (30) days prior to the
expiration or earlier termination of the Term;

 

  (11) Prior to installation, Tenant shall submit to Landlord for Landlord’s
approval, in its sole discretion, plans and specifications for the Roof
Equipment (including, without limitation, the size of the Roof Equipment). The
installation, operation, maintenance, repair and removal of the Roof Equipment
shall be performed by a contractor or contractors retained by Tenant, at its
sole cost and expense, and approved in each instance by Landlord. Tenant shall
be responsible for obtaining any permits and licenses required for the
installation and operation of the Roof Equipment and Landlord agrees to
cooperate with Tenant to accomplish the same, provided that Tenant shall
promptly reimburse Landlord for Landlord’s reasonable costs and expenses in
connection with such cooperation;

 

  (12) Tenant’s Roof Equipment shall be for the sole use of Tenant and may be
used only in connection with Tenant’s business within the Premises;

 

-66-



--------------------------------------------------------------------------------

  (13) Tenant shall keep the Roof Equipment in good order and condition, at
Tenant’s sole cost and expense, and shall promptly make any necessary repairs
thereto;

 

  (14) If requested by Landlord from time to time during the Term of the Lease,
the Roof Equipment shall be installed or relocated in such a way, and with
appropriate screening materials (to be provided at Tenant’s sole cost and
expense) so as to minimize the visibility of the Roof Equipment from any vantage
point on the ground level of the Property or the public streets adjoining the
Property; and

 

  (15) Tenant shall remove or relocate Tenant’s Roof Equipment, at Landlord’s
direction, if such Roof Equipment interferes with the communications devices of
Landlord and other tenants and licensees in such Building that were installed
prior to Tenant’s installation of the Roof Equipment.

18.2 Relocation. Landlord shall have the right, upon thirty (30) days notice to
Tenant, to require Tenant to relocate the Roof Equipment to another area on the
roof of the Ten P.O. Square Building/10 P.O. Square Building equally suitable
for Tenant’s use. In such event, Tenant shall on or before the thirtieth
(30th) day after Landlord gives such notice, relocate the Roof Equipment and
Landlord shall reimburse Tenant for all reasonable costs and expenses incurred
by Tenant in connection with said relocation.

ARTICLE 19

SPECIAL SURRENDER PROVISION FOR BASEMENT PREMISES

19.1 Special Surrender Provision. Subject to the full and complete satisfaction
of the Surrender Conditions Precedent (as hereinafter defined), Tenant shall
have the option from time to time to surrender all or a portion of the Basement
Premises to Landlord and to terminate its obligations with respect to all or a
portion of the Basement Premises in accordance with the provisions of this
Article 19; provided, however, Tenant shall give not less than ninety (90) days
prior written notice (a “Surrender Notice”) thereof to Landlord. The Surrender
Notice shall specify the effective date for such surrender of the Basement
Premises (or the portion thereof), which date is referred to herein as the
“Surrender Date.” For purposes of this Section 19.1, the “Surrender Conditions
Precedent” shall mean the following: (i) Tenant properly gives to Landlord a
Surrender Notice, (ii) both on the date the Surrender Notice is given and on the
Surrender Date, no Event of Default shall have occurred under this Lease then
exists; and (iii) if Tenant elects to surrender a portion but not all of the
Basement Premises, then any portion of the Basement Premises which is
surrendered must in the reasonable judgement of Landlord be satisfactorily
segregated and separated from the other portions of the Basement Premises which
are retained by Tenant, and the surrendered portions must be reasonably
accessible to and usable by other tenants of the Buildings.

Provided that all of the Surrender Conditions Precedent have been fully and
completely satisfied, then the term of this Lease solely with respect to the
Basement Premises (or the respective portion thereof) shall end and expire, the
Basic Rent shall be adjusted to reflect the

 

-67-



--------------------------------------------------------------------------------

removal of the Basement Premises (or the respective portion thereof) from the
Premises, and all of the right, title and interest of the Tenant in and to the
Basement Premises (or the respective portion thereof) shall terminate and be
extinguished, with the same force and effect as if such Surrender Date was the
expiration date of the term of this Lease solely with respect to the Basement
Premises (or the respective portion thereof). Any such termination of this Lease
with respect to the Basement Premises (or the respective portion thereof) shall
be subject to and in accordance with all of the terms and conditions of this
Lease, including, without limitation, Sections 12.1 and 12.2 hereof.
Notwithstanding any such surrender of the Basement Premises (or the respective
portion thereof), the Lease shall remain in full force and effect for and with
respect to all of the Premises (excepting only the Basement Premises or the
respective portion thereof) in accordance with the terms and conditions thereof.
After the surrender thereof, Tenant shall have no further rights or claims, of
any kind, with respect to the Basement Premises and/or the respective portion
thereof.

ARTICLE 20

RIGHT OF FIRST OFFER TO PURCHASE PROPERTY

20.1 Right of First Offer.

(a) If Landlord should, in Landlord’s sole and exclusive judgment, at any time
during the Term of this Lease determine that it would like to “sell” (as
hereinafter defined) the entire Property to a third party buyer which is not an
Affiliate of Landlord or an Affiliate of any partner or member of Landlord or
any of their respective Affiliates, and provided that the conditions precedent
set forth in subsection 20.1 (b) are satisfied, then prior to entering into a
binding written agreement to sell the Property to such third parties Landlord
shall deliver to Tenant a notice (the “Offer Notice”). The Offer Notice shall
set forth the price at which Landlord intends to offer the Property for sale
(the “Offering Price”), together with such other terms and conditions (including
any deferred payment of the purchase price, earnest money requirements and
closing date) that Landlord determines to be material to the sale.

(b) The conditions precedent to Landlord’s obligation to offer to sell the
Property to Tenant are as follows: (i) no Event of Default or condition or state
of facts which with the passage of time or giving of notice, or both, would
constitute an Event of Default then exists, (ii) this Lease is then in full
force and effect, and (iii) Boston Private Financial Holdings, Inc. and/or
Affiliates of Boston Private Financial Holdings, Inc. is (or are) occupying not
less than eighty percent (80%) of the rentable area of the Premises then demised
under this Lease.

(c) For the purposes of this Article 20, “sell” or “sale” shall mean an
arms-length sale of the fee simple interest of Landlord in the entire Property
to a third party unaffiliated purchaser. Without limitation, in no event shall a
“sale” include any direct or indirect sale of the Property to an Affiliate (or
Affiliates) of Landlord, or any direct or indirect transfer or conveyance of
interests in Landlord, or any financing transactions (including the granting of
mortgages or other encumbrances, or a sale or transfer pursuant to a
“sale/leaseback” financing transaction or other financing transaction).

 

-68-



--------------------------------------------------------------------------------

(d) The rights granted to Tenant in this Article 20 are personal to Boston
Private Financial Holdings, Inc., and may not be assigned or transferred to, or
exercisable by, any other persons or entities.

20.2 Acceptance of Offer.

(a) Provided that all of the conditions precedent set forth in this Subsection
20.1(b) are fully satisfied by Tenant, Tenant shall have the option, exercisable
by Tenant delivering written notice (the “Purchase Acceptance Notice”) to
Landlord within fourteen (14) calendar days after delivery by Landlord of the
Offer Notice, to accept the offer to purchase the entire Property upon all of
the terms and conditions set forth in the Offer Notice, including the purchase
price and other terms and conditions set forth therein. Time shall be of the
essence as to Tenant’s giving of the Purchase Acceptance Notice. If (a) Tenant
fails to deliver a Purchase Acceptance Notice within such fourteen (14) day
period, or (b) if Tenant timely delivers a Purchase Acceptance Notice as
aforesaid but does not timely deliver a deposit as described in Subsection
20.2(b) below, then Tenant shall be deemed to have rejected the option to
purchase the Property. In such event, Tenant shall have no further rights or
claims with respect to the purchase of the Property, Landlord shall have no
further liabilities or obligations to Tenant pursuant to this Article 20, and
Landlord may elect to sell the Property to 3rd parties upon such terms and
conditions as Landlord may determine in its sole discretion.

(b) If Tenant timely and validly exercises the Right of First Offer and elects
to purchase the Property, concurrent with the delivery of the Purchase
Acceptance Notice, as a condition to the effectiveness thereof, Tenant shall
deliver to a title insurance company or broker designated by Landlord a deposit
in the amount of ten percent (10%) of the Offering Price as a deposit (unless a
lesser amount is specified as the deposit in the Offer Notice). The delivery by
Tenant of a Purchase Acceptance Notice (together with said deposit) shall be
deemed acceptance of Landlord’s offer as contained in the Offer Notice and
thereafter Tenant shall be unconditionally obligated to purchase the entire
Property at the Offering Price and upon said other terms and conditions as
contained in the Offer Notice.

(c) If Tenant timely and validly delivers the Purchase Acceptance Notice and the
deposit and elects to purchase the Property, then the purchase by Tenant of the
Property shall occur on the date which is fifty-nine (59) calendar days after
the date of Tenant’s delivery of the Purchase Acceptance Notice. In the event of
Tenant’s default with respect to such purchase, Landlord’s sole remedy shall be
to retain the deposit as liquidated damages and not as a penalty, it being
understood that Landlord’s actual damages for non-performance by Tenant may be
difficult to ascertain. If the sale does not take place for reasons not the
fault of Tenant, the deposit shall be promptly refunded to Tenant. Any interest
earned on the deposit shall be paid to the party ultimately entitled to receive
the deposit.

 

-69-



--------------------------------------------------------------------------------

20.3 Tenant’s Failure to Accept Offer.

(a) If a Purchase Acceptance Notice and deposit are not received by Landlord
within such twenty (20) day period, or if in the Purchase Acceptance Notice,
Tenant declines to purchase the Property, or if Tenant fails to unconditionally
accept the offer on all of the terms and conditions specified in the Offer
Notice, then in any such event Tenant shall conclusively be deemed to have
waived its rights to purchase the Property, Landlord shall have no further
liabilities or obligations to Tenant under this Article 20, and Landlord shall
be free to sell the Property to any third party buyer on such terms and
conditions as Landlord may determine in its sole discretion.

(b) At any time and from time to time, as reasonably requested by Landlord, upon
not less than ten (10) days’ prior notice, Tenant agrees to execute, acknowledge
and deliver to Landlord a statement in writing and in recordable form
certifying, if such be the case, that Tenant’s right of first offer provided in
this Article 20 has lapsed, expired or been waived, or is otherwise not
applicable with respect to any particular transaction, it being intended that
any such statement delivered pursuant hereto may be relied upon by all others
with whom Landlord and its successors from time to time may be dealing.

20.4 Inapplicability. In no event shall the provisions of this Article 20 apply
to a sale pursuant to an exercise of a power of sale or a foreclosure by a
mortgagee or the acceptance of a deed in lieu of foreclosure by such mortgagee
or its nominee or to any subsequent sale by the owner of the Property.

20.5 Time is of Essence. Time is of the essence of this Article 20.

ARTICLE 21

ATM MACHINE

21.1 As an appurtenance to the Premises, for and with respect to the Term of
this Lease, Tenant is hereby granted, subject to this Article 21 and the
provisions of this Lease and such other requirements as shall be imposed by
Landlord from time to time, the right to install, secure, maintain, replace and
operate in the location set forth on Exhibit G annexed hereto (the “ATM Space”),
an automatic teller machine together with all ancillary equipment, mountings,
piping, duct work, venting, conduit, wiring and support, as shall be reasonably
necessary for the operation thereof, (collectively the “ATM”). The exact
location and dimensions of the ATM shall be subject to Landlord’s approval in
all respects. Except as set forth in this Article 21, there shall be no Basic
Rent, Additional Rent or other charges payable to Landlord in connection with
the ATM.

21.2 Tenant shall, at its sole cost and expense, diligently operate, service,
repair, paint and maintain the ATM, including, without limitation, all
electrical wires, guide wires and conduits related thereto.

21.3 No displays or signs, whether temporary or permanent, shall be affixed,
installed or attached to the ATM or in the ATM Space without the prior written
approval by Landlord in each instance.

 

-70-



--------------------------------------------------------------------------------

21.4 In the performance of any installation, alteration, repair, maintenance,
removal and/or any other work with respect to the ATM Space or the ATM, Tenant
shall comply with all of the applicable provisions of this Lease and all of the
provisions of this Lease shall be applicable to the ATM Space as if the ATM
Space was part of the Premises.

21.5 (a) If, at any time during the Term, Landlord, in its judgment, shall
determine that it is necessary to move the ATM to another area within the
Buildings, then Landlord may give notice thereof to Tenant (which notice shall
have annexed thereto a plan on which such other area (the “Substitute ATM
Space”) shall be substantially identified), which Substitute ATM Space shall be
acceptable to Tenant in its reasonable discretion. Unless within ten (10) days
after receipt of Landlord’s notice (time being of the essence thereof), Tenant
notifies Landlord of its objection to the Substitute ATM Space, which notice
specifies the reasons for such objection and identifies other acceptable
alternative locations, then the proposed Substitute ATM Space shall be
considered to be acceptable to Tenant. Within 30 days of receipt of Landlord’s
notice (or, if a governmental permit is required to be obtained for installation
of the ATM in the Substitute ATM Space, then, within 30 days of the obtaining of
such permit (which Tenant shall make prompt application for, with Landlord’s
reasonable cooperation), Landlord, at its sole cost shall move the ATM to the
Substitute ATM Space (with only a commercially reasonable lapse of service)
which shall then become the ATM Space hereunder and the original ATM Space shall
be deleted from the coverage of this Lease.

(b) Tenant’s operation or use of the ATM shall not prevent or interfere with the
operation or use of any equipment of any present or future tenant or occupant of
the Buildings and/or of Landlord. If, at any time, Landlord shall reasonably
determine that the ATM causes interference with other operations or equipment,
then Landlord may so notify Tenant, and Landlord may require Tenant to replace
the ATM with another ATM which would not cause such interference (the
“Replacement ATM”). Tenant, within 30 days of receipt of such notice or, if a
government permit is required to install the Replacement ATM, then within 30
days of the obtaining of such permit (which Tenant shall make prompt application
for, with Landlord’s cooperation but at no cost to Landlord), shall replace the
ATM with the new non-interfering Replacement ATM which shall then be deemed to
be the ATM hereunder.

21.6 Landlord has made no warranties or representations as to the condition or
suitability of the ATM Space or the Building (or the electricity available to
the ATM Space) for the installation, use, maintenance or operation of the ATM,
and Tenant agrees to accept same in its “as is” condition and without any work
or alterations to be made by Landlord.

21.7 If at any time the ATM ceases operating for more than one hundred twenty
(120) consecutive days, then promptly thereafter Tenant shall, at its cost and
expense, remove the ATM and perform all repairs required to restore the ATM
Space to its previous condition. Thereafter, Tenant shall have no further rights
or claims to the ATM Space and Landlord shall have no further liabilities or
obligations with respect thereto.

 

-71-



--------------------------------------------------------------------------------

ARTICLE 22

GENERATOR

22.1 As an appurtenant to the Premises, for and with respect to the Term of this
Lease, Tenant is hereby granted, subject to this Article 22, Article 5 of this
Lease and all of the other provisions of this Lease and such other requirements
as shall be imposed by Landlord from time to time, the right to install, secure,
maintain, replace and operate in either (a) the location designated as “A”, or
(b) the location designated as “B”, each as set forth on Exhibit H annexed
hereto (the “Generator Space”), an emergency electric generator together with
all ancillary equipment, mountings, piping, duct work, venting, conduit, wiring
and support, including, without limitation, the emergency electric riser and
emergency fuel pumps, as shall be reasonably necessary for the operation
thereof, (collectively the “Generator”). The capacity, size, location and
dimensions of the Generator shall be subject to Landlord’s approval, which
approval will not be unreasonably withheld. To the extent that the Generator
shares facilities (excluding the cooling tower), including, without limitation,
fuel systems, supply air systems, generator rooms, feeders, etc., with
Landlord’s generator, Tenant shall pay the incremental costs of such facilities
in excess of the costs that Landlord would incur but for such sharing and shall
reimburse Landlord for all such costs (including design, installation and
construction costs) within 30 days after demand.

22.2 Tenant is also granted, subject to the provisions of Article 5 and of this
Article 22 and such other requirements as may be imposed by Landlord, the right
to install, operate and maintain in shaft or riser space to be reasonably
designated by Landlord an electric riser from the Generator Space to the
electric closets serving the Premises in order to bring electric power from the
Generator to such electric closets and from the Generator Space (i) to the
Building’s intake and discharge air shaft/plenums in the basement of the
Building, (ii) to a fuel oil fill pipe on the street level of the Building and
vent, to bring fuel from the street to the fuel tank, and (iii) to a fuel supply
and return and a vent pipe as required to bring fuel from the fuel tank to the
Generator.

22.3 Tenant shall, at its sole cost and expense, diligently operate, service,
repair, paint and maintain the Generator, including, without limitation, all
electrical wires, guide wires and conduits related thereto.

22.4 No signs, whether temporary or permanent, shall be affixed, installed or
attached to the Generator or the Generator Space other than those required by
applicable laws, regulations, codes and ordinances. All signs required, if any,
and the location thereof, shall be first approved in writing by Landlord.

22.5 In the performance of any installation, alteration, repair, maintenance,
removal and/or any other work with respect to the Generator Space or the
Generator, Tenant shall comply with all of the applicable provisions of this
Lease and all of the provisions of this Lease shall be applicable to the
Generator Space as if the Generator Space was part of the Premises.

22.6 Any and all taxes, filing fees, charges or license fees imposed upon
Landlord by virtue of the existence and/or use of the Generator (including those
shown to be specifically

 

-72-



--------------------------------------------------------------------------------

related to any increase in the assessed valuation of the respective Building
attributable to the Generator), whether imposed by any local, state and/or
federal government or any agency thereof, shall be exclusively borne by Tenant.
Landlord agrees to cooperate reasonably with Tenant in any necessary
applications for any necessary license or permits provided Landlord incurs no
expense or liability in so doing.

22.7 Upon reasonable advance notice to Landlord, Tenant may have access to the
Generator Space for the sole purpose of servicing and maintaining the Generator.
Landlord shall have the right (in its sole discretion) to have its
representative(s) accompany Tenant whenever it services or maintains the
Generator. At all other times, Landlord may keep the entrances to the Generator
Space locked. Tenant shall not have any tools and/or materials stored in the
Space, and Tenant’s employees and independent contractors shall close and lock
the entrance door to the Space when leaving the same.

22.8 Throughout the duration of this Lease, Tenant shall inspect the Generator
on a regular basis consistent with the prudent and customary inspection and
maintenance procedures. The Generator shall not exceed the load-bearing capacity
of the Generator Space.

22.9 (a) If, at any time during the Term, Landlord, in its judgment, shall
determine that it is necessary to move the Generator to another area of the
Property, then Landlord may give notice thereof to Tenant (which notice shall
have annexed thereto a plan on which such other area (the “Substitute Generator
Space”) shall be substantially identified). Within 30 days of receipt of
Landlord’s notice (or, if a governmental permit is required to be obtained for
installation of the Generator in the Substitute Generator Space, then, within 30
days of the obtaining of such permit (which Tenant shall make prompt application
for, with Landlord’s reasonable cooperation), Landlord, at its sole cost shall
move the Generator to the Substitute Generator Space (with only a commercially
reasonable lapse of service) which shall then become the Generator Space
hereunder and the original Generator Space shall be deleted from the coverage of
this Lease.

(b) Tenant’s operation or use of the Generator shall not prevent or interfere
with the operation or use of any equipment of any present or future tenant or
occupant of the Buildings or of Landlord. Testing of the Generator shall be
performed during non-business hours exclusive of Sundays. If, at any time during
the term hereof, Landlord shall reasonably determine that the Generator causes
interference with other operations or equipment, then Landlord may so notify
Tenant, and Landlord may require Tenant to replace the Generator with another
generator which would not cause such interference (the “Replacement Generator”).
Tenant, within 30 days of receipt of such notice or, if a government permit is
required to install the Replacement Generator, then within 30 days of the
obtaining of such permit (which Tenant shall make prompt application for, with
Landlord’s cooperation but at no cost to Landlord), shall replace the Generator
with the new non-interfering Replacement Generator which shall then be deemed to
be the Generator hereunder.

22.10 Tenant agrees that Landlord has made no warranties or representations as
to the condition or suitability of the Generator Space or the Building (or the
electricity available to the Generator Space) for the installation, use,
maintenance or operation of the Generator, and Tenant agrees to accept same in
its “as is” condition and without any work or alterations to be made by
Landlord.

 

-73-



--------------------------------------------------------------------------------

ARTICLE 23

EXPANSION RIGHTS

23.1 (a) Subject to the terms and conditions of this Article 23, provided that
the Expansion Conditions (as hereinafter defined) have been satisfied, Tenant
shall have the option to lease between approximately 8,000 and 12,000 square
feet of rentable area (the “2007 Expansion Space”) in the Property, the specific
size, location, configuration and commencement date with respect to such 2007
Expansion Space to be determined and designated by Landlord in its discretion.

(b) Tenant may exercise its option to lease the 2007 Expansion Space by giving
written notice (a “2007 Expansion Exercise Notice”) to Landlord on or before
September 30, 2005. If Tenant timely and properly delivers a 2007 Expansion
Exercise Notice to Landlord, then the 2007 Expansion Space shall be leased to
Tenant, upon and subject to the terms and conditions set forth herein. If Tenant
fails timely and properly to give such 2007 Expansion Exercise Notice, or if the
Expansion Conditions have not been fully and completely satisfied, then Tenant
shall have no further right to lease the 2007 Expansion Space and shall have no
further rights, claims or interests thereto.

(c) Within thirty (30) Business Days after receipt of Tenant’s 2007 Expansion
Exercise Notice, Landlord shall give Tenant notice of the specific location,
size and configuration of the 2007 Expansion Space and Landlord’s estimate of
the commencement date (the “Estimated 2007 Expansion Date”) therefor, which
Estimated 2007 Expansion Date shall be between January 1, 2007 and December 31,
2007. The commencement date with respect to the 2007 Expansion Space shall be
the later to occur of (a) the date that all of the tenants and occupants of the
2007 Expansion Space vacate the 2007 Expansion Space; or (b) the Estimated 2007
Expansion Date designated by Landlord.

23.2 (a) Subject to the terms and conditions of this Article 23, provided that
the Expansion Conditions have been satisfied, Tenant shall have the option to
lease between approximately 8,000 and 12,000 square feet of rentable area (the
“2008 Expansion Space”) in the Property, the specific size, location,
configuration and commencement date with respect to such 2008 Expansion Space to
be determined and designated by Landlord in its discretion. Without limitation,
the exercise by Tenant of the option to lease the 2007 Expansion Space shall not
be a condition precedent to the exercise by Tenant of the option to lease the
2008 Expansion Space.

(b) Tenant may exercise its option to lease the 2008 Expansion Space by giving
written notice (a “2008 Expansion Exercise Notice”) to Landlord on or before
September 30, 2006. If Tenant timely and properly delivers a 2008 Expansion
Exercise Notice to Landlord, then the 2008 Expansion Space shall be leased to
Tenant, upon and subject to the terms and conditions set forth herein. If Tenant
fails timely and properly to give such 2008 Expansion Exercise Notice, or if the
Expansion Conditions have not been fully and completely satisfied, then Tenant
shall have no further right to lease the 2008 Expansion Space and shall have no
further rights, claims or interests thereto.

 

-74-



--------------------------------------------------------------------------------

(c) Within thirty (30) business days after receipt of Tenant’s 2008 Expansion
Exercise Notice, Landlord shall give Tenant notice of the specific location,
size and configuration of the 2008 Expansion Space and Landlord’s estimate of
the commencement date (the “Estimated 2008 Expansion Date”) therefor, which
Estimated 2008 Expansion Date shall be between January 1, 2008 and December 31,
2008. The commencement date with respect to the 2008 Expansion Space shall be
the later to occur of (a) the date that all of the tenants and occupants of the
2008 Expansion Space vacate the 2008 Expansion Space; or (b) the Estimated 2008
Expansion Date designated by Landlord.

23.3 (a) Approximately 10,000 square feet of rentable area located on the 3rd
floor of the 10 P.O. Square Building (the “3rd Floor Expansion Space”) is
currently leased to Leggat McCall Properties LLC, which 3rd Floor Expansion
Space is depicted on Exhibit L-1 attached hereto. The existing lease to Leggat
McCall Properties LLC (together with its successors and assigns, “Leggat
McCall”) with respect to said area currently is scheduled to expire on
February 28, 2010 (the “Scheduled Leggat McCall Expiration Date”). Subject to
the terms and conditions of this Article 23, provided that the Expansion
Conditions have been satisfied, upon the expiration or earlier termination of
the existing lease to Leggat McCall Tenant shall have the option to lease the
“3rd Floor Expansion Space. The specific size, location, and configuration with
respect to such 3rd Floor Expansion Space shall be determined and designated by
Landlord in its discretion.

(b) Tenant may exercise its option to lease the 3rd Floor Expansion Space by
giving written notice (a “3rd Floor Expansion Space Exercise Notice”) to
Landlord on or before September 30, 2008; provided, however, if the existing
lease to Leggat McCall terminates or expires prior to the Scheduled Leggat
McCall Expiration Date and as a result the 3rd Floor Expansion Space becomes (or
will become) vacant prior to said date, then Landlord may provide notice (a “3rd
Floor Expansion Space Availability Notice ”) thereof to Tenant in which event,
notwithstanding the foregoing, Tenant shall have thirty (30) days after receipt
of said 3rd Floor Expansion Space Availability Notice to exercise its option to
lease the 3rd Floor Expansion Space. If Tenant timely and properly delivers a 3
rd Floor Expansion Space Exercise Notice to Landlord, then the 3rd Floor
Expansion Space shall be leased to Tenant, upon and subject to the terms and
conditions set forth herein. If Tenant fails timely and properly to give such
3rd Floor Expansion Space Exercise Notice, or if the Expansion Conditions have
not been fully and completely satisfied, then Tenant shall have no further right
to lease the 3rd Floor Expansion Space and shall have no further rights, claims
or interests thereto.

(c) Within thirty (30) Business Days after receipt of Tenant’s 3rd Floor
Expansion Exercise Notice or the 3rd Floor Expansion Space Availability Notice,
as applicable, Landlord shall give Tenant notice of the specific location, size
and configuration of the 3rd Floor Expansion Space. If Landlord delivers a 3rd
Floor Expansion Space Availability Notice to Tenant and Tenant exercise its
option to lease the 3rd Floor Expansion Space as a result thereof, then the
commencement date with respect to the 3rd Floor Expansion Space the later to
occur of (a) the scheduled commencement date designated by Landlord and set
forth in the 3rd Floor

 

-75-



--------------------------------------------------------------------------------

Expansion Space Availability Notice; or (b) the date that all of the tenants and
occupants (including, without limitation, Leggett McCall) of the 3rd Floor
Expansion Space vacate and surrender the 3rd Floor Expansion Space. If the
existing lease to Leggat McCall does not terminate or expire prior to the
Scheduled Leggat McCall Expiration Date and Landlord does not deliver a 3rd
Floor Expansion Space Availability Notice to Tenant and Tenant exercises its
option to lease the 3rd Floor Expansion Space by delivering a 3rd Floor
Expansion Space Exercise Notice as aforesaid, then the commencement date with
respect to the 3rd Floor Expansion Space shall be the later to occur of (a) the
Scheduled Leggat McCall Expiration Date; or (b) the date that all of the tenants
and occupants (including, without limitation, Leggett McCall) of the 3rd Floor
Expansion Space vacate and surrender the 3rd Floor Expansion Space.

(d) Notwithstanding the foregoing if (a) the existing lease to Leggat McCall
terminates or expires prior to December 31, 2005 and prior to December 31, 2005
Landlord delivers a 3rd Floor Expansion Space Availability Notice to Tenant, but
(b) Tenant does not exercise its option to lease the 3rd Floor Expansion Space
as a result thereof, then (i) Tenant shall have no further rights or claims with
respect to the 3rd Floor Expansion Space, and (ii) subject to the terms and
conditions of this Article 23, provided that the Expansion Conditions have been
satisfied, Tenant shall have the option to lease between 8,000 and 12,000 square
feet of rentable area (the “2010-2012 Expansion Space”) in the Property, the
specific size, location, configuration and commencement date with respect to
such 2010-2012 Expansion Space to be determined and designated by Landlord in
its discretion. Without limitation, the exercise by Tenant of the option to
lease the 2007 Expansion Space or the 2008 Expansion Space shall not be a
condition precedent to the exercise by Tenant of the option to lease the
2010-2012 Expansion Space. Without limitation, in no event shall Tenant have any
rights or claims to the 2010-2012 Expansion Space if either (A) the existing
lease to Leggat McCall does not terminate or expire prior to December 31, 2005,
or (B) the existing lease to Leggat McCall terminates or expires prior to
December 31, 2005 and Tenant exercises its option to lease the 3rd Floor
Expansion Space, as aforesaid.

(e) If the conditions set forth in Section 23.3(d) above are satisfied, then
Tenant may exercise its option to lease the 2010-2012 Expansion Space by giving
written notice (a “2010-2012 Expansion Exercise Notice”) to Landlord on or
before September 30, 2008. If Tenant timely and properly delivers a 2010-2012
Expansion Exercise Notice to Landlord, then the 2010-2012 Expansion Space shall
be leased to Tenant, upon and subject to the terms and conditions set forth
herein. If Tenant fails timely and properly to give such 2010-2012 Expansion
Exercise Notice, or if the conditions set forth in Section 23.3(d) above have
not been fully and completely satisfied, or if the Expansion Conditions have not
been fully and completely satisfied, then Tenant shall have no further right to
lease the 2010-2012 Expansion Space and shall have no further rights, claims or
interests thereto.

(f) Within thirty (30) business days after receipt of Tenant’s 2010-2012
Expansion Exercise Notice, Landlord shall give Tenant notice of the specific
location, size and configuration of the 2010-2012 Expansion Space and Landlord’s
estimate of the commencement date (the “Estimated 2010-2012 Expansion Date”)
therefore, which Estimated Expansion Date shall be between January 1, 2010 and
December 31, 2012. The commencement date with respect to the 2010-2012 Expansion
Space shall be the later to occur of (a) the date that all of the tenants and
occupants of the 2010-2012 Expansion Space vacate the 2010-2012 Expansion Space;
or (b) the Estimated 2010-2012 Expansion Date designated by Landlord.

 

-76-



--------------------------------------------------------------------------------

23.4 (a) Subject to the terms and conditions of this Article 23, provided that
the Expansion Conditions have been satisfied, Tenant shall have the option to
lease approximately 11,000 square feet of rentable area (the “Ten P.O./3rd Floor
Expansion Space”) on the 3rd floor of the Ten P.O. Square Building, which Ten
P.O./3rd Floor Expansion Space is depicted on Exhibit L-2 attached hereto, and
the specific commencement date with respect to such Ten P.O./3rd Floor Expansion
Space to be determined and designated by Landlord in its discretion. Without
limitation, the exercise by Tenant of the option to lease the 2007 Expansion
Space, the 2008 Expansion Space, the 3rd Floor Expansion Space, and/or the
2010-2012 Expansion Space shall not be a condition precedent to the exercise by
Tenant of the option to lease the Ten P.O./3rd Floor Expansion Space.

(b) Tenant may exercise its option to lease the Ten P.O./3rd Floor Expansion
Space by giving written notice (a “Ten P.O./3rd Floor Expansion Exercise
Notice”) to Landlord on or before September 30, 2009. If Tenant timely and
properly delivers a Ten P.O./3rd Floor Expansion Exercise Notice to Landlord,
then the Ten P.O./3 rd Floor Expansion Space shall be leased to Tenant, upon and
subject to the terms and conditions set forth herein. If Tenant fails timely and
properly to give such Ten P.O./3rd Floor Expansion Exercise Notice, or if the
Expansion Conditions have not been fully and completely satisfied, then Tenant
shall have no further right to lease the Ten P.O./3rd Floor Expansion Space and
shall have no further rights, claims or interests thereto.

(c) Within thirty (30) business days after receipt of Tenant’s Ten P.O./3rd
Floor Expansion Exercise Notice, Landlord shall give Tenant notice of the
Landlord’s estimate of the commencement date (the “Estimated Ten P.O./3rd Floor
Expansion Date”) therefor, which Estimated Ten P.O./3rd Floor Expansion Date
shall be between January 1, 2010 and December 31, 2012. The commencement date
with respect to the Ten P.O./3rd Floor Expansion Space shall be the later to
occur of (a) the date that all of the tenants and occupants of the Ten P.O./3rd
Floor Expansion Space vacate the Ten P.O./3 rd Floor Expansion Space; or (b) the
Estimated Ten P.O./3rd Floor Expansion Date designated by Landlord.

23.5 The leasing to Tenant of each respective Expansion Space shall be upon and
subject to all of the terms and conditions of this Lease, except as follows:

(a) The Basic Rent for the respective Expansion Space shall be the fair market
rental value thereof and the rent commencement date for the respective Expansion
Space shall be the date which is ninety (90) days after delivery of such
Expansion Space to Tenant. Promptly after receipt of Tenant’s Expansion Exercise
Notice, Landlord shall provide Tenant with written notice (a “Expansion Space
Rent Notice”) of its determination of the fair market rental value with respect
to the respective Expansion Space. In determining fair market rental value, the
following factors, among others, shall be taken into account and given effect:
size of the premises, escalation charges then payable under the lease, location
of the premises, location of the building, tenant improvement and fit-up of the
premises, free rent or “fit-up” periods, other transaction

 

-77-



--------------------------------------------------------------------------------

costs and lease term, and other terms and conditions then being provided for
comparable lease transactions in comparable office buildings in the Downtown
Boston Financial District. Within not more than fifteen (15) days after receipt
of such Expansion Space Rent Notice from Landlord, Tenant may give Landlord
written notice (a “Dispute Notice”) that Tenant disagrees with Landlord’s
determination of such fair market rental value and set forth the determination
of Tenant as to the fair market rental value. If Landlord and Tenant are unable
to resolve a dispute concerning fair market rental value then said dispute shall
be resolved in accordance with the provisions of Section 4.4 of this Lease. If
Tenant does not provide a Dispute Notice to Landlord prior to the expiration of
said fifteen (15) day period, then Tenant shall be considered to have accepted
Landlord’s determination of the fair market rental value with respect to the
respective Expansion Space and shall be conclusively bound by Landlord’s
determination with respect thereto.

(b) The respective Expansion Space shall be delivered by Landlord and accepted
by Tenant “as-is” in its then (i.e. as of the time of delivery of the respective
Expansion Space) state of condition, construction, finish and decoration,
without any representation or warranty by Landlord or any obligation on the part
of Landlord to perform any work or construct any improvements therein or to
provide any other types of allowances, contributions or inducement payments with
respect to the respective Expansion Space.

(c) Tenant’s respective Proportionate Share shall be recalculated to reflect the
addition of the respective Expansion Space to the Premises and for the purposes
of determining the Escalation Charges for the respective Expansion Space the
Base Year for Operating Expenses and Base Year for Taxes shall be the
then-applicable calendar or fiscal year, respectively.

(d) Tenant’s exercise of the above-described expansion option(s) by delivery of
the respective Expansion Exercise Notice shall be self-executing and automatic.
Without limiting the foregoing, promptly after delivery of the respective
Expansion Exercise Notice and the respective Expansion Space Rent Notice the
parties shall execute an amendment to this Lease reflecting the addition of the
Expansion Space to the Premises. The execution of any such amendment shall not
be construed as a waiver of any of the Expansion Conditions or a limitation on
the exercise of the rights of the Tenant hereunder.

(e) “Expansion Conditions” shall mean the following conditions: Both at the time
the Tenant gives Landlord the respective Expansion Exercise Notice and as of the
commencement date with respect to the respective Expansion Area: (i) there
exists no Default of Tenant under this Lease, (ii) this Lease remains in full
force and effect, and (iii) Boston Private Financial Holdings, Inc. and/or
Affiliates of Boston Private Financial Holdings, Inc. is (or are) in occupancy
of not less than sixty-five percent (65%) of the rentable area of the Premises
then demised under this Lease.

(f) Notwithstanding the foregoing provisions, if pursuant to the provisions of
this Lease (including, without limitation, Article 17 hereof) any rentable area
(or areas) is

 

-78-



--------------------------------------------------------------------------------

added to the Premises between the delivery of an Expansion Exercise Notice and
the commencement date with respect to such Expansion Space, then Landlord may
elect, by providing notice thereof to Tenant, to reduce the rentable square
footage of the respective Expansion Space by the Excess Expansion Amount (as
hereinafter defined). The “Excess Expansion Amount” shall mean the amount by
which the rentable square footage of the other area (or areas) added to the
Premises pursuant to the provisions of this Lease (including, without
limitation, Article 17 hereof) exceeds 8,000 rentable square feet, if any.

(g) Notwithstanding any provision contained herein to the contrary, if and when
50,000 rentable square feet of space are added to the Premises (whether pursuant
to Article 17, this Article 23, or otherwise), then Tenant shall have no further
rights or obligations with respect to the 2007 Expansion Space or the 2008
Expansion Space, Sections 23.1 and 23.2 shall become null and void and of no
further force or effect, and Tenant shall have no further options or other
rights to lease either the 2007 Expansion Space or the 2008 Expansion Space
pursuant to this Article 23. In such event, all of the obligations of Landlord
to lease either the 2007 Expansion Space or the 2008 Expansion Space to Tenant
shall be considered to have been fully and completely satisfied, and neither
Landlord nor Tenant shall have any further rights, liabilities or obligations
with respect to either the 2007 Expansion Space or the 2008 Expansion Space
under this Article 23.

(h) Time is of the essence of this Article 23.

 

-79-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed by persons hereunto duly authorized, as of the date first set forth
above.

 

LANDLORD: WALTON 10-TEN P.O. INVESTORS, III, LLC, a limited liability company
By:  

 

  Name:   Title: TENANT: BOSTON PRIVATE FINANCIAL HOLDINGS, INC., a
Massachusetts corporation By:  

 

  Name:   Title:

 

-80-



--------------------------------------------------------------------------------

EXHIBIT A

Location Plans of Premises

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Site Plan of Buildings

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

[Intentionally Deleted]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

Operating Expenses

Operating Expenses shall include the following, without limitation:

 

  1. All expenses incurred by Landlord or Landlord’s agents which shall be
directly related to employment of personnel at or below the level of general
manager, including amounts incurred for wages, salaries and other compensation
for services, payroll, social security, unemployment and similar taxes,
workmen’s compensation insurance, disability benefits, pensions,
hospitalization, retirement plans and group insurance, uniforms and working
clothes and the cleaning thereof, and expenses imposed on Landlord or Landlord’s
agents pursuant to any collective bargaining agreement for the services of
employees of Landlord or Landlord’s agents in connection with the operation,
repair, maintenance, cleaning, management and protection of the Property,
including, without limitation, day and night supervisors, manager, accountants,
bookkeepers, janitors, carpenters, engineers, mechanics, electricians and
plumbers and personnel engaged in supervision of any of the persons mentioned
above; provided that, if any such employee is also employed on other property of
Landlord, such compensation shall be suitably prorated among the Property and
such other properties.

 

  2. The cost of services, utilities, materials and supplies furnished or used
in the operation, repair, maintenance, cleaning, management and protection of
the Property.

 

  3. The cost of replacements for tools and other similar equipment used in the
repair, maintenance, cleaning and protection of the Property, provided that, in
the case of any such equipment used jointly on other property of Landlord, such
costs shall be suitably prorated among the Property and such other properties.

 

  4. Management fees, the cost of equipping and maintaining a management office,
accounting and bookkeeping services, legal fees not attributable to leasing or
collection activity, and other administrative costs. Landlord, by itself or
through an affiliate, shall have the right to directly perform or provide any
management services under this Lease. However, if such management services are
provided by Landlord or an affiliate of Landlord, in no event shall the
management fees for the respective Building (expressed as a percentage of gross
receipts for the respective Building) exceed the prevailing market management
fees (expressed as a percentage of gross receipts), for comparable third party
management companies offering comparable management services in office buildings
similar to the respective Building in class, size, age and location.

 

  5. Premiums for insurance against damage or loss to the Property from such
hazards as Landlord shall determine, including, but not by way of limitation,
insurance covering loss of rent attributable to any such hazards, and public
liability insurance.

 

D-1



--------------------------------------------------------------------------------

  6. If, during the Term of this Lease after the Base Year for Operating
Expenses, Landlord shall make a capital expenditure which (a) in the good faith
reasonable determination of Landlord are performed primarily to reduce operating
costs or otherwise improve the efficiency of the Building and/or the Property,
or (b) are performed to comply with a law, code, regulation or ordinance
enacted, or first interpreted to apply, after the date of this Lease, the total
cost of which is not properly includable in Operating Expenses for the Operating
Year in which it was made, there shall nevertheless be included in such
Operating Expenses for the Operating Year in which it was made and in Operating
Expenses for each succeeding Operating Year the annual charge-off of such
capital expenditure. Annual charge-off shall be determined by dividing the
original capital expenditure plus an interest factor, reasonably determined by
Landlord, as being the interest rate then being charged for long-term mortgages
by institutional lenders on like properties within the locality in which the
Property is located, by the number of years of useful life of the capital
expenditure; and the useful life shall be determined reasonably by Landlord in
accordance with generally accepted accounting principles and practices in effect
at the time of making such expenditure.

 

  7. Costs for electricity, water and sewer use charges, gas and other utilities
supplied to the Property and not paid for directly by tenants.

 

  8. Betterment assessments, provided the same are apportioned equally over the
longest period permitted by law, and to the extent, if any, not included in
Taxes.

 

  9. Amounts paid to independent contractors for services, materials and
supplies furnished for the operation, repair, maintenance, cleaning and
protection of the Property.

Operating Expenses shall not include the following:

 

  1. Taxes.

 

  2. Payments of principal and interest on mortgages and finance charges and
costs relating thereto.

 

  3. Brokerage commissions and fees.

 

  4. Costs of improvements to premises leased to other tenants in the Building.

 

  5. Amounts which, pursuant to the provisions of the respective leases with
other tenants, may be specially charged to or otherwise paid by such other
tenants of the respective Building (such as electricity, overtime HVAC charges
and other costs relating to the premises leased to such tenants).

 

D-2



--------------------------------------------------------------------------------

  6. Costs and expenses that are reimbursed out of insurance, warranty or
condemnation proceeds.

 

  7. Any ground or underlying lease rental.

 

  8. Interest, principal, points and fees on debts or amortization on any
mortgage or other debt instrument encumbering the Property.

 

  9. Advertising and promotional expenditures, and costs of acquisition and
maintenance of signs in or on the Property identifying the owner of the
Property.

 

  10. Marketing costs, including leasing commissions, attorneys’ fees (in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases, subleases and/or assignments), space planning costs, and
other costs and expenses incurred in connection with lease, sublease and/or
assignment negotiations and transactions with present or prospective tenants or
other occupants of the Buildings.

 

  11. Management fees paid or charged by Landlord in connection with the
management of the Building to the extent such management fee is in excess of 4%
of the gross annual income of the respective Building in any Operating Year.

 

  12. Actual or imputed rent for any office space occupied by Building
management personnel to the extent the rental rate for such office space exceeds
the fair market rental value of such office space.

 

  13. Landlord’s general corporate overhead and general and administrative
expenses.

 

  14. Costs incurred to comply with laws, rules, regulations and codes adopted
and interpreted to apply to the Property prior to the date of this Lease.

 

  15. Costs of Landlord’s charitable or political contributions.

 

  16. Costs of sculpture, paintings or other objects of art.

 

  17. Costs associated with the operation of the business of the entity which
constitutes Landlord (as the same are distinguished from the costs of operation
of the Property), including accounting and legal matters, costs of defending any
lawsuits with any mortgagee (except as the actions of Tenant may be in issue),
costs of selling, syndicating, financing, mortgaging or hypothecating any of
Landlord’s interest in the Property, costs incurred in connection with any
disputes between Landlord and its employees, between Landlord and Property
management, or between Landlord and other tenants or occupants.

 

  18. Increases in insurance premiums which are assessed specifically to any
tenant of the Building for which Landlord is entitled to reimbursement from such
tenant.

 

D-3



--------------------------------------------------------------------------------

  19. Charges for electricity, water, or other utilities or services which,
pursuant to the provisions of the respective leases with other tenants, may be
specially charged to such tenants.

 

  20. The cost of correcting defects in the initial design or initial
construction of the Building, usual and normal wear and tear excepted.

 

  21. Fees and charges paid to Affiliates of the Landlord for services provided
by such Affiliates to the Building, to the extent such fees and charges exceed
the then customary fees and charges payable by landlords of comparable buildings
for similar services.

 

  22. Except as set forth in item 6 above, costs of capital expenditures.

 

  23. Late fees or charges incurred by Landlord as a result of the failure to
pay expenses when due, provided that Tenant timely pays all charges for
Operating Expenses when due.

 

  24. Costs of capital improvements required to be made in order to cause the
Buildings to comply with laws that, as of the date of this Lease, have been
adopted, applied, and interpreted to require such capital improvements with
respect to the Buildings.

 

  25. In no event will Landlord be entitled to multiple reimbursement for any
individual expenditure on account of Operating Expenses.

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

Rules and Regulations

The following regulations are generally applicable:

 

  1. The public sidewalks, entrances, passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by Tenant
(except as necessary for deliveries) or used for any purpose other than ingress
and egress to and from the Premises.

 

  2. No awnings, curtains, blinds, shades, screens or other projections shall be
attached to or hung in, or used in connection with, any window of the Premises
or any outside wall of the Building. Such awnings, curtains. blinds, shades,
screens or other projections must be of a quality, type, design and color, and
attached in the manner, approved by Landlord.

 

  3. No show cases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor, if the Building is occupied by more
than one tenant, displayed through interior windows into the atrium of the
Building, nor placed in the halls, corridors or vestibules, provided that show
cases or articles may be displayed through interior windows into the atrium of
the Building (if any) with Landlord’s prior written approval, such approval not
to be unreasonably withheld or delayed so long as such display does not adverse
affect the aesthetic integrity of the Building.

 

  4. The water and wash closets and other plumbing fixtures shall not be used
for any purposes other than those for which they were designed and constructed,
and no sweepings, rubbish, rags, acids or like substances shall be deposited
therein. All damages resulting from any misuse of the fixtures shall be borne by
the Tenant.

 

  5. Tenant shall not use the Premises or any part thereof or permit the
Premises or any part thereof to be used as a public employment bureau or for the
sale of property of any kind at auction, except in connection with Tenant’s
business.

 

  6. Tenant must, upon the termination of its tenancy, return to the Landlord
all locks, cylinders and keys to offices and toilet rooms of the Premises.

 

  7. Landlord reserves the right to exclude from the Building after business
hours and at all hours on days other than Business Days all persons connected
with or calling upon the Tenant who do not present a pass to the Building signed
by the Tenant or who are not escorted in the Building by an employee of Tenant.
Tenant shall be responsible for all persons for whom it issues any such pass and
shall be liable to the Landlord for all wrongful acts of such persons.

 

E-1



--------------------------------------------------------------------------------

  8. The requirements of Tenant will be attended to only upon application at the
Building Management Office. Employees of Landlord shall not perform any work or
do anything outside of their regular duties, unless under special instructions
from the office of the Landlord.

 

  9. There shall not be used in any space in the Building, or in the public
halls of the Building, either by Tenant or by jobbers or others, in the delivery
or receipt of merchandise, any hand trucks, except those equipped with rubber
tires and side guards.

 

  10. No bicycles, vehicles or animals of any kind shall be brought into or kept
in or about the Premises.

 

  11. No tenant shall make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of this or any neighboring
building or premises or those having business with them whether by use of any
musical instrument, radio, talking machine, unmusical noise, whistling, singing,
or in any other way. No tenant shall throw anything out of the doors, windows or
skylights or down the passageways.

 

  12. The Premises shall not be used for lodging or sleeping or for any immoral
or illegal purpose.

 

  13. No smoking shall be permitted in the Premises or the Building. Smoking
shall only be permitted in smoking areas outside of the Building which have been
designated by the Landlord.

 

  14. The rules and regulations set forth in Attachment I to this Exhibit, which
is by this reference made a part hereof, are applicable to any Alterations being
undertaken by or for Tenant in the Premises pursuant to Section 5.2 of the
Lease.

 

E-2



--------------------------------------------------------------------------------

Attachment I to Exhibit E

Rules and Regulations for Tenant Alterations

 

A. General

1. All Alterations made by Tenant in, to or about the Premises shall be made in
accordance with the requirements of this Exhibit and by contractors or mechanics
approved by Landlord.

2. Tenant shall, prior to the commencement of any work, submit for Landlord’s
written approval, complete plans for the Alterations, with full details and
specifications for all of the Alterations, in compliance with Section D below.

3. Alterations must comply with the Building Code applicable to the Property and
the requirements, rules and regulations and any other governmental agencies
having jurisdiction.

4. No work shall be permitted to commence before Tenant obtains and furnishes to
Landlord copies of all necessary licenses and permits from all governmental
authorities having jurisdiction.

5. All demolition, removals or other categories of work that may inconvenience
other tenants or disturb Building operations, must be scheduled and performed
before or after normal business hours, and Tenant shall provide Landlord with at
least 24 hours’ notice prior to proceeding with such work.

6. All inquiries, submissions, approvals and all other matters shall be
processed through Landlord’s property manager.

7. All work, if performed by a contractor or subcontractor, shall be subject to
reasonable supervision and inspection by Landlord’s representative. Such
supervision and inspection shall be at Tenant’s sole expense and Tenant shall
pay Landlord’s reasonable charges for such supervision and inspection as
Additional Rent within thirty (30) days after receiving Landlord’s invoice
therefor.

 

B. Prior to Commencement of Work

1. Tenant shall submit to the Building manager a request to perform the work.
The request shall include the following enclosures:

 

  (i) A list of Tenant’s contractors and/or subcontractors for Landlord’s
approval.

 

  (ii) Four complete sets of plans and specifications properly stamped by a
registered architect or professional engineer.

 

  (iii) A properly executed building permit application form.

 

E-3



--------------------------------------------------------------------------------

  (iv) Four executed copies of the Insurance Requirements Agreement in the form
attached to this Exhibit as Attachment II and made a part hereof from Tenant’s
contractor and, if requested by Landlord, from the contractor’s subcontractors.

 

  (v) Contractor’s and subcontractor’s insurance certificates, including an
indemnity in accordance with the Insurance Requirements Agreement.

2. Landlord will return the following to Tenant:

 

  (i) Two sets of plans approved or a disapproved with specific comments as to
the reasons therefor (such approval or comments shall not constitute a waiver of
approval of governmental authorities).

 

  (ii) Two fully executed copies of the Insurance Requirements Agreement.

3. Landlord’s approval of the plans, drawings, specifications or other
submissions in respect of any Alterations shall create no liability or
responsibility on the part of Landlord for their completeness, design
sufficiency or compliance with requirements of any applicable laws, rules or
regulations of any governmental or quasi-governmental agency, board or
authority.

4. Tenant shall obtain a building permit from the Building Department and
necessary permits from other governmental agencies. Tenant shall be responsible
for keeping current all permits. Tenant shall submit copies of all approved
plans and permits to Landlord and shall post the original permit on the Premises
prior to the commencement of any work.

 

C. Requirements and Procedures

1. All structural and floor loading requirements shall be subject to the prior
approval of Landlord’s structural engineer.

2. All mechanical (HVAC, plumbing and sprinkler) and electrical requirements
shall be subject to the approval of Landlord’s mechanical and electrical
engineers and all mechanical and electrical work shall be performed by
contractors who are engaged by Landlord in constructing, operating or
maintaining the Building. When necessary, Landlord will require engineering and
shop drawings, which drawings must be approved by Landlord before work is
started. Drawings are to be prepared by Tenant and all approvals shall be
obtained by Tenant.

3. Elevator service for construction work shall be charged to Tenant at standard
Building rates. Prior arrangements for elevator use shall be made with Building
manager by Tenant. No material or equipment shall be carried under or on top of
elevators. If an operating engineer is required by any union regulations, such
engineer shall be paid for by Tenant.

 

E-4



--------------------------------------------------------------------------------

4. If shutdown of risers and mains for electrical, HVAC, sprinkler and plumbing
work is required, such work shall be supervised by Landlord’s representative. No
work will be performed in Building mechanical equipment rooms without Landlord’s
approval and under Landlord’s supervision.

5. Tenant’s contractor shall:

 

  (i) have a superintendent or foreman on the Premises at all times;

 

  (ii) police the job at all times, continually keeping the Premises orderly;

 

  (iii) maintain cleanliness and protection of all areas, including elevators
and lobbies.

 

  (iv) protect the front and top of all peripheral HVAC units and thoroughly
clean them at the completion of work;

 

  (v) block off supply and return grills, diffusers and ducts to keep dust from
entering into the Building air conditioning system; and

 

  (vi) avoid the disturbance of other tenants.

6. If Tenant’s contractor is negligent in any of its responsibilities, Tenant
shall be charged for corrective work.

7. All equipment and installations must be equal to the standards generally in
effect with respect to the remainder of the Building. Any deviation from such
standards will be permitted only if indicated or specified on the plans and
specifications and approved by Landlord.

8. A properly executed air balancing report signed by a professional engineer
shall be submitted to Landlord upon the completion of all HVAC work.

9. Upon completion of the Alterations, Tenant shall submit to Landlord a
permanent certificate of occupancy and final approval by the other governmental
agencies having jurisdiction.

10. Tenant shall submit to Landlord a final “as-built” set of drawings showing
all items of the Alterations in full detail.

11. Additional and differing provisions in the Lease, if any, will be applicable
and will take precedence.

 

E-5



--------------------------------------------------------------------------------

D. Standards for Plans and Specifications.

Whenever Tenant shall be required by the terms of the Lease (including this
Exhibit) to submit plans to Landlord in connection with any Alterations, such
plans shall include at least the following:

1. Floor plan indicating location of partitions and doors (details required of
partition and door types).

2. Location of standard electrical convenience outlets and telephone outlets.

3. Location and details of special electrical outlets; e.g., photocopiers, etc.

4. Reflected ceiling plan showing layout of standard ceiling and lighting
fixtures. Partitions to be shown lightly with switches located indicating
fixtures to be controlled.

5. Locations and details of special ceiling conditions, lighting fixtures,
speakers, etc.

6. Location and specifications of floor covering, paint or paneling with paint
colors referenced to standard color system.

7. Finish schedule plan indicating wall covering, paint, or paneling with paint
colors referenced to standard color system.

8. Details and specifications of special millwork, glass partitions, rolling
doors and grilles, blackboards, shelves, etc.

9. Hardware schedule indicating door number keyed to plan, size, hardware
required including butts, latchsets or locksets, closures, stops, and any
special items such as thresholds, soundproofing, etc. Keying schedule is
required.

10. Verified dimensions of all built-in equipment (file cabinets, lockers, plan
files, etc.)

11. Location and weights of storage files.

12. Location of any special soundproofing requirements.

13. Location and details of special floor areas exceeding 50 pounds of live load
per square foot.

14. All structural, mechanical, plumbing and electrical drawings, to be prepared
by the base building consulting engineers, necessary to complete the Premises in
accordance with Tenant’s Plans.

15. All drawings to be uniform size (30” x 46”) and shall incorporate the
standard project electrical and plumbing symbols and be at a scale of  1/8” = 1’
or larger.

 

E-6



--------------------------------------------------------------------------------

16. All drawings shall be stamped by an architect (or, where applicable, an
engineer) licensed in the jurisdiction in which the Property is located and
without limiting the foregoing, shall be sufficient in all respects for
submission to applicable authorization in connection with a building permit
application.

 

E-7



--------------------------------------------------------------------------------

Attachment II to Exhibit E

Contractor’s Insurance Requirements

Building:

Landlord:

Tenant:

Premises:

The undersigned contractor or subcontractor (“Contractor”) has been hired by the
tenant named above (hereinafter called “Tenant”) of the Building named above (or
by Tenant’s contractor) to perform certain work (“Work”) for Tenant in the
Premises identified above. Contractor and Tenant have requested the landlord
named above (“Landlord”) to grant Contractor access to the Building and its
facilities in connection with the performance of the Work, and Landlord agrees
to grant such access to Contractor upon and subject to the following terms and
conditions:

1. Contractor agrees to indemnify and save harmless Landlord and its respective
officers, employees and agents and their affiliates, subsidiaries and partners,
and each of them, from and with respect to any claims, demands, suits,
liabilities, losses and expenses, including reasonable attorneys’ fees, arising
out of or in connection with the Work (and/or imposed by law upon any or all of
them) because of personal injuries, bodily injury (including death at any time
resulting therefrom) and loss of or damage to property, including consequential
damages, whether such injuries to person or property are claimed to be due to
negligence of the Contractor, Tenant, Landlord or any other party entitled to be
indemnified as aforesaid except to the extent specifically prohibited by law
(and any such prohibition shall not void this Agreement but shall be applied
only to the minimum extent required by law).

2. Contractor shall provide and maintain at its own expense, until completion of
the Work, the following insurance:

(a) Workmen’s Compensation and Employers, Liability Insurance covering each and
every workman employed in, about or upon the Work, as provided for in each and
every statute applicable to Workmen’s Compensation and Employers’ Liability
Insurance.

(b) Comprehensive General Liability Insurance including coverages for Protective
and Contractual Liability (to specifically include coverage for the
indemnification clause of this Agreement) for not less than the following
limits:

Personal Injury:

$3,000,000 per person

$10,000,000 per occurrence

Property Damage:

$3,000,000 per occurrence $3,000,000 aggregate

 

E-8



--------------------------------------------------------------------------------

(c) Comprehensive Automobile Liability Insurance (covering all owned, non-owned
and/or hired motor vehicles to be used in connection with the Work) for not less
than the following limits:

Bodily Injury:

$1,000,000 per person

$1,000,000 per occurrence

Property Damage:

$1,000,000 per occurrence

Contractor shall furnish a certificate from its insurance carrier or carriers to
the Building office before commencing the Work, showing that it has complied
with the above requirements regarding insurance and providing that the insurer
will give Landlord ten (10) days’ prior written notice of the cancellation of
any of the foregoing policies.

3. Contractor shall require all of its subcontractors engaged in the Work to
provide the following insurance:

(a) Comprehensive General Liability Insurance including Protective and
Contractual Liability coverages with limits of liability at least equal to the
limits stated in paragraph 2(b).

(b) Comprehensive Automobile Liability Insurance (covering all owned, non-owned
and/or hired motor vehicles to be used in connection with the Work) with limits
of liability at least equal to the limits stated in paragraph 2(c).

Upon the request of Landlord, Contractor shall require all of its subcontractors
engaged in the Work to execute an Insurance Requirements agreement in the same
form as this Agreement.

Agreed to and executed this day of             , 20    .

 

Contractor: By:  

 

By:  

 

By:  

 

 

E-9



--------------------------------------------------------------------------------

EXHIBIT I

Cleaning Standards

 

E-10



--------------------------------------------------------------------------------

EXHIBIT J

Schedule of Existing Specialty Alterations

to be Removed on Lease Expiration

Remove any safes (excluding existing vault).

 

E-11



--------------------------------------------------------------------------------

EXHIBIT K

Form of SNDA

 

E-12



--------------------------------------------------------------------------------

First Amendment to Lease

This First Amendment to Lease (this “Amendment”), is made as of the 13th day of
April, 2005, by and between WALTON 10-TEN P.O. INVESTORS, III, LLC, a Delaware
limited liability company, with an address of 900 North Michigan Avenue, Suite
1900, Chicago, IL 60611 (the “Landlord”) and BOSTON PRIVATE FINANCIAL HOLDINGS,
INC., a Massachusetts corporation, with an address of Ten Post Office Square,
Boston, Massachusetts 02109 (the “Tenant”).

WITNESSETH:

Reference is hereby made to the following facts:

A. Landlord and Tenant entered into that certain Amended and Restated Lease (as
modified and amended hereby, the “Lease”), dated as of June 25, 2004, for
certain premises (the “Existing Premises”) located in the buildings commonly
known as Ten Post Office Square and 10 Post Office Square in Boston,
Massachusetts (as more particularly described in the Lease, the “Buildings”).
All capitalized words and phrases not otherwise defined herein shall have the
meanings ascribed to them in the Lease.

B. In satisfaction of the provisions of Section 23.4 of the Lease, Tenant has
exercised the option to add 8,080 rentable square feet on the 3rd floor of the
Ten P.O. Square Building to the Premises, and in connection therewith, Landlord
and Tenant have agreed to modify and amend the Lease, all in the manner
hereinafter set forth.

NOW THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, sufficiency and delivery of which are
hereby acknowledged, the parties agree that the Lease is hereby amended as
follows:

1. Demise of First Amendment Additional Premises. Landlord hereby demises and
leases to Tenant, and Tenant hereby hires and takes from Landlord, subject to
and in accordance with the terms and conditions of the Lease, additional
premises consisting of 8,080 square feet of rentable area located on the 3rd
floor of the Ten P.O. Square Building (the “First Amendment Additional
Premises”), which First Amendment Additional Premises are depicted on the plan
attached to this Amendment as Exhibit M-1 and incorporated herein by this
reference, for a term commencing on the First Amendment Additional Premises
Delivery Date (as hereinafter defined) and expiring on the Expiration Date,
unless earlier terminated in accordance with the provisions of the Lease. The
demise and use of the First Amendment Additional Premises shall be upon and
subject to all of the terms and conditions of the Lease, except as expressly set
forth in this Amendment.



--------------------------------------------------------------------------------

Except as expressly set forth herein, the First Amendment Additional Premises
shall be considered to be part of the Premises in all respects. Each reference
contained in the Lease to the “Premises” shall be considered to be a reference
to the Existing Premises and the First Amendment Additional Premises,
collectively.

2. Condition of First Amendment Additional Premises. Notwithstanding anything
contained in the Lease to the contrary, the Landlord shall deliver and Tenant
shall take the First Amendment Additional Premises free of all tenants and
occupants, broom-clean, and in all other respects “as-is”, “where is”, and in
the condition in which the First Amendment Additional Premises are in as of the
date of this Amendment, without any other obligation on the part of Landlord to
prepare or construct the First Amendment Additional Premises for Tenant’s
occupancy, or to construct any additional improvements therein or in the
Buildings, or to provide any additional contributions or allowances in
connection therewith (excepting only the First Amendment Tenant Allowance), and
without any representation or warranty (express or implied) on the part of
Landlord as to the condition of the First Amendment Additional Premises.
Promptly after delivery thereof, Tenant shall, subject to and in accordance with
the provisions of the Lease (including, without limitation, Section 5.2 thereof)
perform all Alterations required to prepare the First Amendment Additional
Premises for occupancy and shall install within the First Amendment Additional
Premises all Alterations, fixtures, furnishings and equipment required by
Tenant, and all such Alterations shall be considered to be part of the Initial
Installations for all purposes under the Lease.

Landlord shall pay to Tenant an amount not to exceed $383,800.00 (the “First
Amendment Tenant Allowance”) to be applied toward the costs and expenses
incurred by Tenant in performing Alterations in the First Amendment Additional
Premises and the costs and expenses relating to the occupancy thereof. The First
Amendment Tenant Allowance shall be provided and disbursed in accordance with
and subject to the terms and conditions of Section 4.3(a) through (d) of the
Lease relating to the disbursement of the Landlord’s Initial Contribution.

3. Delivery of First Amendment Additional Premises. April 15, 2005 is the
currently scheduled date for delivery of the First Amendment Additional Premises
(the “Scheduled First Amendment Delivery Date”). Landlord shall notify Tenant
when the First Amendment Additional Premises have been delivered to it.
Notwithstanding the foregoing, no failure or inability to tender possession of
any portion of the First Amendment Additional Premises to Tenant on or before
the Scheduled First Amendment Delivery Date or any other date for any reason
beyond the reasonable control of Landlord shall impose any liability upon
Landlord or detract from or otherwise affect any other obligations of Tenant
hereunder.

4. Rent for First Amendment Additional Premises. The “First Amendment Rent
Commencement Date” shall mean January 1, 2006. From and after the First
Amendment Rent Commencement Date and thereafter throughout the Term of the
Lease, Tenant shall pay to Landlord, without any set-off, counterclaim,
abatement or deduction,

 

-2-



--------------------------------------------------------------------------------

(except as set forth in Section 11.4 of the Lease), of any kind, whatsoever,
Basic Rent, Escalation Charges, and Additional Rent with respect to the First
Amendment Additional Premises, in accordance with and subject to the terms and
provisions of the Lease, as modified and amended hereby.

Without limiting the foregoing, for purposes of determining the Escalation
Charges payable by Tenant with respect to the First Amendment Additional
Premises, the Base Year for Taxes shall mean the Taxes for Fiscal Year 2006
(i.e. the twelve month period beginning July 1, 2005 and ending June 30, 2006)
and the Base Year for Operating Expenses shall mean Calendar Year 2005.

5. Reference Information. Article 1 of the Lease is hereby amended as follows:

(a) by deleting the definitions of “Premises,” “Premises Rentable Area,” and
“Landlord’s Contribution,” and replacing said definitions with the following:

Premises: Collectively, the Existing Premises, the Subleased Premises, the
Basement Premises, the Gallery Level Premises, the ATM Space, the Additional
Premises, and the First Amendment Additional Premises.

Premises Rentable Area: 108,301 rentable square feet, as mutually agreed by
Landlord and Tenant, as follows: (a) in the Ten P.O. Square Building, 62,381
rentable square feet, consisting of the following; (i) 1,096 rentable square
feet on the Basement Level, (ii) 7,308 rentable square feet on the Gallery
Level, (iii) 5,832 rentable square feet on the Banking Hall Level, (iv) 13,829
rentable square feet on the Mezzanine Level, (v) 19,020 rentable square feet on
the 2nd Floor, (vi) 14,213 rentable square feet on the 3rd Floor, (vii) 3,434
rentable square feet on the 6th Floor, (viii) 3,434 rentable square feet on the
13th Floor, and (ix) 2,295 rentable square feet on the 13th Floor; and (b) in
the 10 P.O. Square Building, 37,840 rentable square feet, consisting of the
following; (i) 13,867 rentable square feet on the Mezzanine Level, (ii) 12,612
rentable square feet on the 2nd Floor, and (iii) 11,361 rentable square feet on
the 12th Floor.

Landlord’s Contribution: Collectively, Landlord’s Initial Contribution,
Landlord’s Additional Contribution, and Landlord’s First Amendment Contribution.

(b) by inserting the following at the end of the definition of Basic Rent:

“For the First Amendment Additional Premises, as follows:

For and with respect to the period of time commencing on January 1, 2006 through
and including December 31, 2009 (both dates inclusive), at the rate of
$236,340.00 per annum ($19,695.00 per month), calculated at the rate of $29.25
per rentable square foot.

 

-3-



--------------------------------------------------------------------------------

For and with respect to the period of time commencing on January 1, 2010 through
and including December 31, 2010 (both dates inclusive), at the rate of
$252,500.00 per annum ($21,041.66 per month), calculated at the rate of $31.25
per rentable square foot.

For and with respect to the period of time commencing on January 1, 2011 through
and including February 28, 2015 (both dates inclusive), at the rate of
$268,660.00 per annum ($22,388.33 per month), calculated at the rate of $33.25
per rentable square foot.

(c) by inserting the following new definitions:

First Amendment Additional Premises: A portion of the Premises located on the
3rd floor of the Building, as more particularly shown on Exhibit M-1 attached
hereto.

First Amendment Rent Commencement Date: January 1, 2006.

Base Year for First Amendment Additional Premises Operating Expenses: Calendar
Year 2005.

Base Year for First Amendment Additional Premises Taxes: The Taxes for Fiscal
Year 2006 (the twelve month period beginning July 1, 2005 and ending June 30,
2006).

Tenant’s Proportionate First Amendment Additional Premises Share: 3.42% (which
is based on the ratio of (a) the Rentable Area of the First Amendment Additional
Premises to (b) the Ten P.O. Square Building Rentable Area.

Landlord’s First Amendment Contribution: $383,800.00, an amount calculated as
follows: $47.50 multiplied by 8,080 (i.e. the Rentable Area of the First
Amendment Additional Premises).

6. Exercise of Expansion Option. The First Amendment Additional Premises have
been added to the Premises in full and complete satisfaction of the rights and
options granted to Tenant pursuant to Section 23.4 of the Lease. Without
limiting the foregoing, all references in the Lease to the exercise of the
option to lease the Ten P.O./3rd Floor Expansion Space shall be deemed to refer
to the addition of the First Amendment Additional Premises to the Premises
pursuant to this Amendment. Tenant has exercised the expansion option pursuant
to the provisions of Section 23.4 of the Lease, and neither Landlord nor Tenant
has any further rights, claims, liabilities, duties or obligations, pursuant to
Section 23.4 of the Lease. Without limitation, in the first sentence of
Section 23.5(g) of the Lease, the figure “50,000” is hereby deleted and replaced
with the figure “41,020.”

 

-4-



--------------------------------------------------------------------------------

7. Signage. In accordance with and subject to the terms and conditions of the
Lease, including, without limitation, the terms and conditions of Section 2.2(d)
Tenant may construct and erect, at its sole cost and expense, a sign identifying
Tenant as an occupant of the Building on the exterior of the Ten P.O. Square
Building. In accordance with and subject to the terms and conditions of the
Lease, Landlord has approved the plans, specifications, size, and location for
said sign which are depicted on the rendition attached to this Amendment as
Exhibit N and incorporated herein by this reference. In all respects, the
installation, repair, maintenance and replacement of said sign shall be in
accordance with and subject to the terms and conditions of Section 2.2(d).

In accordance with the provisions of the Lease, including, without limitation,
the provisions of Section 2.2(e), Tenant reserves the right to install a canopy
or awning at the existing Milk Street entrance to the Ten P.O. Square Building,
which canopy or awning may be in a color and have a design selected by Tenant in
its discretion; provided, however, notwithstanding the provisions of
Section 2.2(e) said canopy or awning shall not include the name or
identification of the Tenant. In all respects, the installation, maintenance,
repair and removal of said canopy or awning shall be in accordance with and
subject to the terms and conditions of Section 2.2(e).

Tenant hereby acknowledges and agrees that it will not install any signage on
the Milk Street side of the Ten P.O. Square Building identifying Tenant as an
occupant of the Building and that any such signs which have previously been
installed by Tenant shall be removed forthwith.

8. Brokerage. Tenant warrants and represents to Landlord, and Landlord warrants
and represents to Tenant, that it has dealt with no broker or agent in
connection with this Amendment, other than CB Richard Ellis/Whittier Partners
and Trammell Crow Company (the “Brokers”). Each of Tenant and Landlord shall
indemnify and hold harmless the other from and against any and all loss, cost
and expense (including attorneys’ fees) for any breaches of the foregoing
representation and warranty, including, without limitation, involving any claims
for a brokerage commission, finder’s fee or similar compensation made by any
person other than the Brokers, arising out of or in connection with this
Amendment and/or the transactions contemplated hereby. Landlord shall be
responsible for payment of fees payable to the Brokers arising out of and in
connection with this Amendment and the transactions contemplated hereby,
pursuant to a separate agreement therewith, and Tenant shall have no obligation
with respect thereto. The provisions of this section shall survive the
expiration or termination of the Lease and/or this Amendment.

9. Exhibits. The Lease contained a scrivener’s error whereby Exhibits L-1 and
L-2 were transposed inadvertently. Landlord and Tenant hereby agree that the
plan attached to the Lease and labelled “Exhibit L-1” shall mean and refer to
“Exhibit L-2” and the plan attached to the Lease and labelled “Exhibit L-2”
shall mean and refer to “Exhibit L-1”.

 

-5-



--------------------------------------------------------------------------------

10. Miscellaneous. Tenant hereby represents and warrants to Landlord, as of the
date of this Amendment, as follows: (i) the execution and delivery of this
Amendment by Tenant has been duly authorized by all requisite corporate action;
(ii) neither the Lease nor the interest of the Tenant therein has been assigned,
or, encumbered; (iii) to the best knowledge of the Tenant, there are no defenses
or counterclaims to the enforcement of the Lease or the liabilities and
obligations of the Tenant thereunder; (iv) Tenant is not entitled to any offset,
abatement or reduction of rent under the Lease, except as expressly and
specifically set forth in the Lease; (v) to the best knowledge of Tenant,
neither Landlord or Tenant is in breach or default of any its respective
obligations under the Lease; (vi) Landlord has performed all work and
constructed all improvements required pursuant to the Lease; and (vii) Landlord
has made no representations or warranties, except as expressly and specifically
set forth in this Amendment and in the Lease. The submission of drafts of this
Amendment for examination and negotiation does not constitute an offer to lease
the First Amendment Additional Premises, or a reservation of or option for, the
First Amendment Additional Premises, and this Amendment shall not be binding
upon Landlord or Tenant unless and until Landlord shall have executed and
delivered a fully executed copy of this Amendment to Tenant. Except as expressly
and specifically set forth herein, the Lease is hereby ratified and confirmed,
and all of the terms, covenants, agreements and provisions of the Lease shall
remain unaltered and unmodified and in full force and effect throughout the
balance of the term of the Lease, as amended hereby. Except as expressly set
forth herein, all of the covenants, representations and warranties made by the
Tenant contained in the Lease are hereby remade, reaffirmed and ratified as of
the date hereof.

EXECUTED as an instrument under seal as of the date and year first
above-written.

 

LANDLORD:

WALTON 10-TEN P.O. INVESTORS, III, LLC, a limited liability company

By:  

 

  Name:   Title:

 

-6-



--------------------------------------------------------------------------------

TENANT:

BOSTON PRIVATE FINANCIAL HOLDINGS, INC., a Massachusetts corporation

By:  

 

  Name:   Title:

 

-7-



--------------------------------------------------------------------------------

Exhibit M-1

Floor Plan for First Amendment Additional Premises



--------------------------------------------------------------------------------

Second Amendment to Lease

This Second Amendment to Lease (this “Amendment”), is made as of the 6th day of
July, 2005, by and between WALTON 10-TEN P.O. INVESTORS, III, LLC, a Delaware
limited liability company, with an address of 900 North Michigan Avenue, Suite
1900, Chicago, IL 60611 (the “Landlord”) and BOSTON PRIVATE FINANCIAL HOLDINGS,
INC., a Massachusetts corporation, with an address of Ten Post Office Square,
Boston, Massachusetts 02109 (the “Tenant”).

WITNESSETH:

Reference is hereby made to the following facts:

A. Landlord and Tenant entered into that certain Amended and Restated Lease (as
hereto modified and amended and as modified and amended hereby, the “Lease”),
dated as of June 25, 2004, as amended by that certain First Amendment to Lease
(the “First Amendment”), dated as of April 13, 2005, for certain premises
located in the buildings commonly known as Ten Post Office Square and 10 Post
Office Square in Boston, Massachusetts (as more particularly described in the
Lease, the “Buildings”). All capitalized words and phrases not otherwise defined
herein shall have the meanings ascribed to them in the First Amendment.

B. As more particularly set forth in the First Amendment, Landlord has leased
the First Amendment Additional Premises to Tenant and the Scheduled First
Amendment Delivery Date is April 15, 2005. Tenant has requested and Landlord has
agreed to amend the Lease to provide that notwithstanding the date on which
First Amendment Additional Premises Delivery Date occurs, January 1, 2006 shall
be the commencement date of the Term of the Lease with respect to the First
Amendment Additional Premises.

C. Landlord and Tenant have agreed to modify and amend the Lease, all in the
manner hereinafter set forth.

NOW THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, sufficiency and delivery of which are
hereby acknowledged, the parties agree that the Lease is hereby amended as
follows:

1. Term of Lease with Respect to First Amendment Additional Premises. Section 1
of the First Amendment is hereby amended by replacing the phrase “for a term
commencing on the First Amendment Additional Premises Delivery Date (as
hereinafter defined)” with the phrase “for a term commencing on January 1, 2006
(the “First Amendment Commencement Date”).”



--------------------------------------------------------------------------------

2. Entry to First Amendment Additional Premises. After the occurrence of the
First Amendment Additional Premises Delivery Date and prior to the First
Amendment Commencement Date, Landlord will permit Tenant to enter the First
Amendment Additional Premises for the purpose of planning and constructing the
Initial Installations within the First Amendment Additional Premises and for
occupancy thereof upon completion. Any such early entry shall be at Tenant’s
sole risk and expense, and Landlord shall have no liabilities or obligations to
Tenant in connection therewith, including, without limitation, any liability for
damage or injury to persons or property in connection therewith, excepting only
to the extent such damage or injury is caused by the gross negligence or willful
misconduct of the Landlord. Upon such entry, Tenant shall be bound by and shall
comply with all of the terms and conditions of the Lease, including, without
limitation, the provisions of Article 5 and 10 thereof; provided, however, the
obligation to pay the Basic Rent and Escalation Charges shall not commence until
the First Amendment Rent Commencement Date.

3. Miscellaneous. Tenant hereby represents and warrants to Landlord, as of the
date of this Amendment, as follows: (i) the execution and delivery of this
Amendment by Tenant has been duly authorized by all requisite corporate action;
(ii) neither the Lease nor the interest of the Tenant therein has been assigned,
or, encumbered; (iii) to the best knowledge of the Tenant, there are no defenses
or counterclaims to the enforcement of the Lease or the liabilities and
obligations of the Tenant thereunder; (iv) Tenant is not entitled to any offset,
abatement or reduction of rent under the Lease, except as expressly and
specifically set forth in the Lease; (v) to the best knowledge of Tenant,
neither Landlord or Tenant is in breach or default of any its respective
obligations under the Lease; (vi) Landlord has performed all work and
constructed all improvements required pursuant to the Lease; and (vii) Landlord
has made no representations or warranties, except as expressly and specifically
set forth in this Amendment and in the Lease. This Amendment shall not be
binding upon Landlord or Tenant unless and until Landlord shall have executed
and delivered a fully executed copy of this Amendment to Tenant. Except as
expressly and specifically set forth herein, the Lease is hereby ratified and
confirmed, and all of the terms, covenants, agreements and provisions of the
Lease shall remain unaltered and unmodified and in full force and effect
throughout the balance of the term of the Lease, as amended hereby. Except as
expressly set forth herein, all of the covenants, representations and warranties
made by the Tenant contained in the Lease are hereby remade, reaffirmed and
ratified as of the date hereof.

 

-2-



--------------------------------------------------------------------------------

EXECUTED as an instrument under seal as of the date and year first
above-written.

 

LANDLORD:

WALTON 10-TEN P.O. INVESTORS, III, LLC, a limited liability company

By:  

 

  Name:   Title:

TENANT:

BOSTON PRIVATE FINANCIAL HOLDINGS, INC., a Massachusetts corporation

By:  

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

Third Amendment to Lease

This Third Amendment to Lease (this “Third Amendment”), is made as of the     
day of October, 2006, by and between BROADWAY 10-TEN PO FEE, LLC, a Delaware
limited liability company, with an address c/o Broadway Real Estate Partners,
LLC, 375 Park Avenue, Suite 2107, New York, New York 10152 (the “Landlord”) and
BOSTON PRIVATE FINANCIAL HOLDINGS, INC., a Massachusetts corporation, with an
address of Ten Post Office Square, Boston, Massachusetts 02109 (the “Tenant”).

WITNESSETH:

Reference is hereby made to the following facts:

A. Landlord (as the direct or indirect assignee of Walton 10-Ten P.O. Investors,
III, LLC) and Tenant are parties to that certain Amended and Restated Lease
dated as of June 25, 2004 (the “Original Lease”), as amended by that certain
First Amendment to Lease dated as of April 13, 2005 (the “First Amendment”) and
that certain Second Amendment to Lease dated as of July 6, 2005 (the “Second
Amendment”) (the Original Lease, as modified and amended by the First Amendment,
the Second Amendment, and this Third Amendment is referred to herein as the
“Lease”) for certain premises located in the buildings commonly known as Ten
Post Office Square and 10 Post Office Square in Boston, Massachusetts (as more
particularly described in the Lease, the “Buildings”). All capitalized words and
phrases not otherwise defined herein shall have the meanings ascribed to them in
the Lease.

B. Pursuant to Article 17 of the Lease, Landlord has offered to lease to Tenant,
and Tenant has agreed to Lease from Landlord, (i) approximately three thousand
four hundred thirty-four (3,434) rentable square feet on the tenth (10 th) floor
of the Ten P.O. Square Building, and (ii) approximately five thousand five
hundred twenty-four (5,524) rentable square feet on the thirteenth (13th) floor
of the Ten P.O. Square Building.

C. In connection with the Tenant’s exercise of its ROFO Option to lease the
above described space, Landlord and Tenant have agreed to modify and amend the
Lease as hereinafter provided to confirm the terms upon which such space shall
be leased.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, sufficiency and delivery of which are
hereby acknowledged, the parties agree that the Lease is hereby amended as
follows:

1. Reference Information. Article 1, Section 1.1 of the Lease is hereby amended
as follows:

(a) by deleting the definitions of “Landlord,” Landlord’s Address,” Tenant’s
Address,” “Premises,” “Premises Rentable Area,” and “Landlord’s Contribution,”
and replacing said definitions with the following:

Landlord: Broadway 10-Ten PO Fee LLC



--------------------------------------------------------------------------------

Landlord’s Address:   

Broadway 10-Ten PO Fee LLC

c/o Broadway Real Estate Partners, LLC

375 Park Avenue, Suite 2107

New York, New York 10152

Attention: Jason P. Semmel

Telephone No. (212) 810-4007

Fax No. (212) 658-93791

 

Tenant’s Address:   

Boston Private Financial Holdings, Inc.

Ten Post Office Square

Boston, Massachusetts 02109

   Attention:   

Joan Thayer

Corporate Real Estate

Premises: Collectively, the Existing Premises, the Subleased Premises, the
Basement Premises, the Gallery Level Premises, the ATM Space, the Additional
Premises, the First Amendment Additional Premises, and the Third Amendment
Additional Premises, provided that (a) the First Amendment Additional Premises
are included in the “Premises” only for that portion of the Term from and after
the First Amendment Commencement Date, (b) the Third Amendment 10th Floor
Additional Premises are included in the “Premises” only for that portion of the
Term from and after the Third Amendment 10th Floor Additional Premises Delivery
Date, and (c) the Third Amendment 13th Floor Additional Premises are included in
the “Premises” only for that portion of the Term from and after the Third
Amendment 13th Floor Additional Premises Delivery Date.

Premises Rentable Area:

For the portion of the Term prior to the First Amendment Commencement Date: one
hundred thousand two hundred twenty-one (100,221) rentable square feet as
mutually agreed by Landlord and Tenant, as follows: (a) in the Ten P.O. Square
Building, sixty-two thousand three hundred eighty-one (62,381) rentable square
feet, consisting of the following: (i) one thousand ninety-six (1,096) rentable
square feet on the Basement Level, (ii) seven thousand three hundred eight
(7,308) rentable square feet on the Gallery Level, (iii) five thousand eight
hundred thirty-two (5,832) rentable square feet on the Building Hall Level,
(iv) thirteen thousand eight hundred twenty-nine (13,829) rentable square feet
on the Mezzanine Level, (v) nineteen thousand twenty (19,020) rentable square
feet on the 2nd Floor, (vi) six thousand one hundred thirty-three
(6,133) rentable square feet on the 3rd Floor, (vii) three thousand four hundred
thirty-four (3,434) rentable square feet on the 6th Floor, (viii) three thousand
four hundred thirty-four (3,434) rentable square feet on the 13th Floor,
(ix) two thousand two hundred ninety-five

 

2



--------------------------------------------------------------------------------

(2,295) rentable square feet on the 13th Floor; and (b) in the 10 P.O. Square
Building, thirty-seven thousand eight hundred forty (37,840) rentable square
feet, consisting of the following: (i) thirteen thousand eight hundred
sixty-seven (13,867) rentable square feet on the Mezzanine Level, (ii) twelve
thousand six hundred twelve (12,612) rentable square feet on the 2nd Floor, and
(iii) eleven thousand three hundred sixty-one (11,361) rentable square feet on
the 12th Floor.

For the portion of the Term from the First Amendment Commencement Date through
the earlier of the date immediately prior to the Third Amendment 10th Floor
Additional Premises Delivery Date or the date immediately prior to the Third
Amendment 13th Floor Additional Premises Delivery Date: one hundred eight
thousand three hundred one (108,301) rentable square feet as mutually agreed by
Landlord and Tenant, as follows: (a) in the Ten P.O. Square Building, seventy
thousand four hundred sixty-one (70,461) rentable square feet, consisting of the
following: (i) one thousand ninety-six (1,096) rentable square feet on the
Basement Level, (ii) seven thousand three hundred eight (7,308) rentable square
feet on the Gallery Level, (iii) five thousand eight hundred thirty-two
(5,832) rentable square feet on the Building Hall Level, (iv) thirteen thousand
eight hundred twenty-nine (13,829) rentable square feet on the Mezzanine Level,
(v) nineteen thousand twenty (19,020) rentable square feet on the 2nd Floor,
(vi) fourteen thousand two hundred thirteen (14,213) rentable square feet on the
3rd Floor, (vii) three thousand four hundred thirty-four (3,434) rentable square
feet on the 6th Floor, (viii) three thousand four hundred thirty-four
(3,434) rentable square feet on the 13th Floor, (ix) two thousand two hundred
ninety-five (2,295) rentable square feet on the 13th Floor; and (b) in the 10
P.O. Square Building, thirty-seven thousand eight hundred forty
(37,840) rentable square feet, consisting of the following: (i) thirteen
thousand eight hundred sixty-seven (13,867) rentable square feet on the
Mezzanine Level, (ii) twelve thousand six hundred twelve (12,612) rentable
square feet on the 2nd Floor, and (iii) eleven thousand three hundred sixty-one
(11,361) rentable square feet on the 12th Floor.

From and after the Third Amendment 10th Floor Additional Premises Delivery Date,
the Premises Rentable Area recited above shall be increased by three thousand
four hundred thirty-four (3,434) rentable square feet consisting of the Third
Amendment 10th Floor Additional Premises, and from and after the Third Amendment
13th Floor Additional Premises Delivery Date, the Premises Rentable Area recited
above shall be increased by five thousand five hundred twenty-four
(5,524) rentable square feet consisting of the Third Amendment 13th Floor
Additional Premises.

For the portion of the Term from and after the later of the Third Amendment 10th
Floor Additional Premises Delivery Date or the Third Amendment 13 th Floor
Additional Premises Delivery Date: one hundred seventeen thousand two hundred
fifty-nine (117,259) rentable square feet as mutually agreed by Landlord and
Tenant, as follows: (a) in the Ten P.O. Square Building, seventy-nine thousand
four hundred nine (79,409) rentable square feet, consisting of the following:
(i) one thousand ninety-six (1,096) rentable square

 

3



--------------------------------------------------------------------------------

feet on the Basement Level, (ii) seven thousand three hundred eight
(7,308) rentable square feet on the Gallery Level, (iii) five thousand eight
hundred thirty-two (5,832) rentable square feet on the Building Hall Level,
(iv) thirteen thousand eight hundred twenty-nine (13,829) rentable square feet
on the Mezzanine Level, (v) nineteen thousand twenty (19,020) rentable square
feet on the 2nd Floor, (vi) fourteen thousand two hundred thirteen
(14,213) rentable square feet on the 3rd Floor, (vii) three thousand four
hundred thirty-four (3,434) rentable square feet on the 6th Floor, (viii) three
thousand four hundred thirty-four (3,434) rentable square feet on the 10th
Floor, (ix) three thousand four hundred thirty-four (3,434) rentable square feet
on the 13th Floor, (x) two thousand two hundred ninety-five (2,295) rentable
square feet on the 13th Floor, and (xi) five thousand five hundred twenty-four
(5,524) rentable square feet on the 13th Floor; and (b) in the 10 P.O. Square
Building, thirty-seven thousand eight hundred forty (37,840) rentable square
feet, consisting of the following: (i) thirteen thousand eight hundred
sixty-seven (13,867) rentable square feet on the Mezzanine Level, (ii) twelve
thousand six hundred twelve (12,612) rentable square feet on the 2nd Floor, and
(iii) eleven thousand three hundred sixty-one (11,361) rentable square feet on
the 12th Floor.

Landlord’s Contribution: Collectively, Landlord’s Initial Contribution,
Landlord’s Additional Contribution, Landlord’s First Amendment Contribution,
Landlord’s Third Amendment 10th Floor Contribution, and Landlord’s Third
Amendment 13th Floor Contribution.

(b) by inserting at the end of the definition of Basic Rent:

“For the Third Amendment 10th Floor Additional Premises, as follows:

For and with respect to the period of time commencing on the Third Amendment 10
th Floor Additional Premises Rent Commencement Date through and including
February 28, 2011 (both dates inclusive), at the rate of One Hundred Eleven
Thousand Six Hundred Five and 00/100 Dollars ($111,605.00) per annum (Nine
Thousand Three Hundred and 42/100 Dollars ($9,300.42) per month), calculated at
the rate of Thirty Two and 50/100 Dollars ($32.50) per rentable square foot.

For and with respect to the period of time commencing on March 1, 2011 through
and including February 28, 2015 (both dates inclusive), at the rate of One
Hundred Twenty-Two Thousand Seven Hundred Sixty-Five and 50/100 Dollars
($122,765.50) per annum (Ten Thousand Two Hundred Thirty and 46/100 Dollars
($10,230.46) per month), calculated at the rate of Thirty-Five and 75/100
Dollars ($35.75) per rentable square foot.

For the Third Amendment 13th Floor Additional Premises, as follows:

For and with respect to the period of time commencing on the Third Amendment 13
th Floor Additional Premises Rent Commencement Date through and including
February 28, 2011 (both dates inclusive), at the rate of One

 

4



--------------------------------------------------------------------------------

Hundred Seventy-Nine Thousand Five Hundred Thirty and 00/100 Dollars
($179,530.00) per annum (Fourteen Thousand Nine Hundred Sixty and 83/100 Dollars
($14,960.83) per month), calculated at the rate of Thirty Two and 50/100 Dollars
($32.50) per rentable square foot.

For and with respect to the period of time commencing on March 1, 2011 through
and including February 28, 2015 (both dates inclusive), at the rate of One
Hundred Ninety-Seven Thousand Four Hundred Eighty-Three and 00/100 Dollars
($197,483.00) per annum (Sixteen Thousand Four Hundred Fifty-Six and 92/100
Dollars ($16,456.92) per month), calculated at the rate of Thirty-Five and
75/100 Dollars ($35.75) per rentable square foot.

(c) By inserting the following new definitions:

Third Amendment Additional Premises: The Third Amendment 10th Floor Additional
Premises and the Third Amendment 13th Floor Additional Premises.

Third Amendment 10th Floor Additional Premises: A portion of the Premises
located on the 10th floor of the Ten P.O. Square Building, as more particularly
shown on Exhibit O-1 attached hereto and agreed by Landlord and Tenant for all
purposes of this Lease to contain three thousand four hundred thirty-four
(3,434) rentable square feet.

Third Amendment 13th Floor Additional Premises: A portion of the Premises
located on the 13th floor of the Ten P.O. Square Building, as more particularly
shown on Exhibit O-2 attached hereto and agreed by Landlord and Tenant for all
purposes of this Lease to contain five thousand five hundred twenty-four
(5,524) rentable square feet.

Third Amendment 10th Floor Additional Premises Delivery Date: The date of
delivery of the Third Amendment 10th Floor Additional Premises to Tenant, but in
no event prior to November 1, 2006.

Third Amendment 13th Floor Additional Premises Delivery Date: The date of
delivery of the Third Amendment 13th Floor Additional Premises to Tenant, but in
no event prior to June 1, 2007.

Third Amendment 10th Floor Additional Premises Rent Commencement Date: The date
which is ninety (90) days after the Third Amendment 10th Floor Additional
Premises Delivery Date.

Third Amendment 13th Floor Additional Premises Rent Commencement Date: The date
which is ninety (90) days after the Third Amendment 13th Floor Additional
Premises Delivery Date.

Base Year for Third Amendment Additional Premises Operating Expenses: Calendar
Year 2007.

 

5



--------------------------------------------------------------------------------

Base Year for Third Amendment Additional Premises Taxes: The Taxes for Fiscal
Year 2007 (the twelve month period beginning July 1, 2006 and ending June 30,
2007).

Tenant’s Proportionate Third Amendment 10th Floor Additional Premises Share: one
and forty-five one-hundredths percent (1.45%) (which is based on the ratio of
(a) the rentable area of the Third Amendment 10th Floor Additional Premises to
(b) the Ten P.O. Square Building Rentable Area).

Tenant’s Proportionate Third Amendment 13th Floor Additional Premises Share: two
and thirty-four one-hundredths percent (2.34%) (which is based on the ratio of
(a) the rentable area of the Third Amendment 13th Floor Additional Premises to
(b) the Ten P.O. Square Building Rentable Area).

Landlord’s Third Amendment 10th Floor Contribution: One Hundred Forty-Five
Thousand Nine Hundred Forty-Five and 00/100 Dollars ($145,945.00), an amount
calculated as follows: Forty-Two and 50/100 Dollars ($42.50) multiplied by three
thousand four hundred thirty-four (3,434) (i.e. the aggregate rentable area of
the Third Amendment 10th Floor Additional Premises).

Landlord’s Third Amendment 13th Floor Contribution: Two Hundred Thirty-Four
Thousand Seven Hundred Seventy and 00/100 Dollars ($234,770.00), an amount
calculated as follows: Forty-two and 50/100 Dollars ($42.50) multiplied by five
thousand five hundred twenty-four (5,524) (i.e. the aggregate rentable area of
the Third Amendment 13th Floor Additional Premises).

2. Demise of Third Amendment Additional Premises. Landlord hereby demises and
leases to Tenant and Tenant hereby hires and takes from Landlord, subject to and
in accordance with the terms and conditions of the Lease, (a) the Third
Amendment 10th Floor Additional Premises for a term commencing on the Third
Amendment 10th Floor Additional Premises Delivery Date and expiring on the
Expiration Date, unless earlier terminated in accordance with the provisions of
the Lease, and (b) the Third Amendment 13th Floor Additional Premises for a term
commencing on the Third Amendment 13th Floor Additional Premises Delivery Date
and expiring on the Expiration Date, unless earlier terminated in accordance
with the provisions of the Lease. The demise and use of the Third Amendment
Additional Premises shall be upon and subject to all of the terms and conditions
of the Lease, except as expressly set forth in this Third Amendment.

Except as expressly set forth herein, for that portion of the Term from and
after the Third Amendment 10th Floor Additional Premises Delivery Date, (a) the
Third Amendment 10th Floor Additional Premises shall be considered to be part of
the Premises in all respects, and (b) each reference contained in the Lease to
the “Premises” shall be considered to be a collective reference to the Premises
as defined in the Original Lease (the “Original Premises”), the First Amendment
Additional Premises, the Third Amendment 10th Floor Additional Premises, and if
the Third Amendment 13th Floor Additional Premises Delivery Date has occurred,
the Third Amendment 13th Floor Additional Premises. Except as expressly set
forth herein, for that portion of the Term from and after the Third Amendment
13th Floor Additional Premises Delivery Date,

 

6



--------------------------------------------------------------------------------

(a) the Third Amendment 13th Floor Additional Premises shall be considered to be
part of the Premises in all respects, and (b) each reference contained in the
Lease to the “Premises” shall be considered to be a collective reference to the
Original Premises, the First Amendment Additional Premises, the Third Amendment
13th Floor Additional Premises, and if the Third Amendment 10th Floor Additional
Premises Delivery Date has occurred, the Third Amendment 10th Floor Additional
Premises.

3. Condition of Third Amendment Additional Premises. Notwithstanding anything
contained in the Lease to the contrary, the Landlord shall deliver and Tenant
shall take the Third Amendment Additional Premises free of all tenants and
occupants, broom-clean, and in all other respects “as-is”, “where is”, and in
the condition in which the Third Amendment Additional Premises are in as of the
date of this Third Amendment, without any other obligation on the part of
Landlord to prepare or construct the Third Amendment Additional Premises for
Tenant’s occupancy, or to construct any additional improvements therein or in
the Buildings, or to provide any additional contributions or allowances in
connection therewith (excepting only the Landlord’s Third Amendment 10th Floor
Contribution and Landlord’s Third Amendment 13th Floor Contribution), and
without any representation or warranty (express or implied) on the part of
Landlord as to the condition of the Third Amendment Additional Premises.
Promptly after delivery thereof, Tenant shall, subject to and in accordance with
the provisions of the Lease (including, without limitation, Section 5.2 thereof)
perform all Alterations required to prepare the Third Amendment Additional
Premises for occupancy and shall install within the Third Amendment Additional
Premises all Alterations, fixtures, furnishings and equipment required by
Tenant, and all such Alterations shall be considered to be part of the Initial
Installations for all purposes under the Lease. Notwithstanding the foregoing,
Landlord shall approve the installation of a key card access system for the
Third Amendment Additional Premises, provided that such key card access system
is the same as that in place for the Premises as of the date of this Third
Amendment. The installation of such key card access system for the Third
Amendment Additional Premises shall be at the sole cost and expense of the
Tenant.

Landlord shall pay to Tenant an amount not to exceed the Landlord’s Third
Amendment 10th Floor Contribution to be applied toward the costs and expenses
incurred by Tenant in performing Alterations in the Third Amendment 10th Floor
Additional Premises and other costs and expenses relating to the occupancy
thereof. The Landlord’s Third Amendment 10th Floor Contribution shall be
provided and disbursed in accordance with and subject to the terms and
conditions of Section 4.3(a) through (d) of the Lease as were applicable to the
disbursement of the Landlord’s Initial Contribution, except that Landlord’s
Third Amendment 10th Floor Contribution shall be available to Tenant only
through the date which is six (6) months after the Third Amendment 10th Floor
Additional Premises Delivery Date, and if the conditions for funding the
Landlord’s Third Amendment 10th Floor Contribution have not been satisfied by
such date, then one-sixth ( 1/6) of any remaining balance of the Landlord’s
Third Amendment 10th Floor Contribution shall be applied against Basic Rent due
on account of the Third Amendment 10th Floor Additional Premises for each of the
next six (6) months until fully applied.

Landlord shall pay to Tenant an amount not to exceed the Landlord’s Third
Amendment 13th Floor Contribution to be applied toward the costs and expenses
incurred by Tenant in performing Alterations in the Third Amendment 13th Floor
Additional Premises and other costs

 

7



--------------------------------------------------------------------------------

and expenses relating to the occupancy thereof. The Landlord’s Third Amendment
13th Floor Contribution shall be provided and disbursed in accordance with and
subject to the terms and conditions of Section 4.3(a) through (d) of the Lease
as were applicable to the disbursement of the Landlord’s Initial Contribution,
except that Landlord’s Third Amendment 13th Floor Contribution shall be
available to Tenant only through the date which is six (6) months after the
Third Amendment 13th Floor Additional Premises Delivery Date, and if the
conditions for funding the Landlord’s Third Amendment 13th Floor Contribution
have not been satisfied by such date, then one-sixth ( 1/6) of any remaining
balance of the Landlord’s Third Amendment 13th Floor Contribution shall be
applied against Basic Rent due on account of the Third Amendment 13th Floor
Additional Premises for each of the next six (6) months until fully applied.

4. Delivery of Third Amendment Additional Premises. Landlord shall notify Tenant
in writing when (a) the Third Amendment 10th Floor Additional Premises have been
delivered to it, and (b) the Third Amendment 13th Floor Additional Premises have
been delivered to it. Landlord intends to deliver possession of the Third
Amendment 10 th Floor Additional Premises to Tenant on November 1, 2006 and the
Third Amendment 13th Floor Additional Premises to Tenant on June 1, 2007,
provided, however, no failure or inability of Landlord to tender possession to
Tenant of any portion of the Third Amendment 10th Floor Additional Premises or
the Third Amendment 13th Floor Additional Premises on or before such respective
dates shall impose any liability upon Landlord or detract from or otherwise
affect any other obligations of Tenant hereunder.

5. Rent for Third Amendment Additional Premises. From and after the Third
Amendment 10th Floor Additional Premises Rent Commencement Date and thereafter
throughout the Term of the Lease, Tenant shall pay to Landlord, without any
set-off, counterclaim, abatement or deduction, (except as set forth in
Section 11.4 of the Lease), of any kind, whatsoever, Basic Rent, Escalation
Charges, and Additional Rent with respect to the Third Amendment 10th Floor
Additional Premises, in accordance with and subject to the terms and provisions
of the Lease, as modified and amended hereby.

From and after the Third Amendment 13th Floor Additional Premises Rent
Commencement Date and thereafter throughout the Term of the Lease, Tenant shall
pay to Landlord, without any set-off, counterclaim, abatement or deduction,
(except as set forth in Section 11.4 of the Lease), of any kind, whatsoever,
Basic Rent, Escalation Charges, and Additional Rent with respect to the Third
Amendment 13th Floor Additional Premises, in accordance with and subject to the
terms and provisions of the Lease, as modified and amended hereby.

Without limiting the foregoing, Tenant shall pay Escalation Charges for the
entire Premises in the same manner that such amounts are calculated and payable
for the Original Premises as set forth in the Original Lease, provided that
Tenant’s payment of Escalation Charges shall be calculated and payable
separately for each of the Original Premises, the First Amendment Premises, the
Third Amendment 10th Floor Additional Premises, and the Third Amendment 13th
Floor Additional Premises, and further provided that (a) for purposes of
determining the Escalation Charges payable by Tenant with respect to the
Original Premises, the Base Year for Taxes and the Base Year for Operating
Expenses shall have the meanings assigned

 

8



--------------------------------------------------------------------------------

thereto in the Original Lease and the same shall be calculated based upon the
Tenant’s Proportionate Ten P.O. Share or Tenant’s Proportionate 10 P.O. Share,
as applicable, (b) for purposes of determining the Escalation Charges payable by
Tenant with respect to the First Amendment Additional Premises, the Base Year
for Taxes shall mean the Base Year for First Amendment Additional Premises Taxes
and the Base Year for Operating Expenses shall mean Base Year for First
Amendment Additional Premises Operating Expenses, each of which shall be
calculated based upon the Tenant’s Proportionate First Amendment Additional
Premises Share, (c) for purposes of determining the Escalation Charges payable
by Tenant with respect to the Third Amendment 10th Floor Additional Premises,
the Base Year for Taxes shall mean the Base Year for Third Amendment Additional
Premises Taxes and the Base Year for Operating Expenses shall mean the Base Year
for Third Amendment Additional Premises Operating Expenses, each of which shall
be calculated based upon the Tenant’s Proportionate Third Amendment 10th Floor
Additional Premises Share, and (d) for purposes of determining the Escalation
Charges payable by Tenant with respect to the Third Amendment 13th Floor
Additional Premises, the Base Year for Taxes shall mean the Base Year for Third
Amendment Additional Premises Taxes and the Base Year for Operating Expenses
shall mean the Base Year for Third Amendment Additional Premises Operating
Expenses, each of which shall be calculated based upon the Tenant’s
Proportionate Third Amendment 13th Floor Additional Premises Share.

6. Third Amendment Additional Premises Electricity. Landlord has installed check
meters to measure consumption of electricity in each of the Third Amendment 10th
Floor Additional Premises and the Third Amendment 13th Floor Additional
Premises. Without limiting any other term or provision of the Lease relative to
electricity, beginning on the Third Amendment 10th Floor Additional Premises
Delivery Date with respect to the Third Amendment 10th Floor Additional Premises
and on the Third Amendment 13th Floor Additional Premises Delivery Date with
respect to the Third Amendment 13th Floor Additional Premises, Tenant shall pay
Landlord, as Additional Rent, the costs of all electricity consumed in such
portions of the Premises, based on the amounts shown on said check meters, at
the times and in the manner provided in Section 7.4(c) of the Lease.

7. Exercise of ROFO Option. The Third Amendment Additional Premises have been
added to the Premises in full and complete satisfaction of the rights and
options granted to Tenant pursuant to Section 17.1 of the Lease. Without
limiting the foregoing, all references in the Lease to the exercise of the ROFO
Option as it relates to the Third Amendment Additional Premises shall be deemed
to refer to the addition of the Third Amendment Additional Premises to the
Premises pursuant to this Third Amendment. Tenant has exercised the ROFO Option
pursuant to the provisions of Section 17.1 of the Lease, and neither Landlord
nor Tenant has any further rights, claims, liabilities, duties or obligations,
pursuant to Section 17.1 of the Lease with respect to the Third Amendment
Additional Premises.

 

9



--------------------------------------------------------------------------------

8. Notices. Section 15.12 of the Lease is hereby amended by deleting clauses
(a) and (b) thereof and substituting in their stead the following:

“(a) if to Landlord, at Landlord’s Address,

 

with a copies to:    Broadway 10-Ten PO Fee LLC    c/o Broadway Real Estate
Partners, LLC    375 Park Avenue, Suite 2107    New York, New York 10152   
Attention: Jonathon K. Yormak    Telephone No. (212) 810-4013    Fax No. (212)
658-9393    and    Broadway Real Estate Services, LLC    c/o Broadway Real
Estate Partners, LLC    375 Park Avenue, Suite 2107    New York, New York 10152
   Attention: Rick Serrapica    Telephone No. (212) 810-4020    Fax No. (212)
658-9387    and    Seyfarth Shaw LLP    Two Seaport Lane, Suite 300    Boston,
Massachusetts 02210    Attention: Robert C. Zinnershine, Esq.    Telephone No.
(617) 946-4861    Fax No. (617) 946-4801

“(b) if to Tenant, at Tenant’s Address to the attention of Joan Thayer,
Corporate Real Estate,

 

with a copies to:    Trammell Crow Company    125 High Street, 10th Floor   
Boston, Massachusetts 02110    Attention:    Alison Cavanaugh-Leo       Vice
President    and    John C. Thomson    Attorney at Law    9 Thoreau Circle   
Beverly, Massachusetts 01915.”

 

10



--------------------------------------------------------------------------------

9. Brokerage. Tenant warrants and represents to Landlord, and Landlord warrants
and represents to Tenant, that it has dealt with no broker or agent in
connection with this Third Amendment, other than Cushman & Wakefield of
Massachusetts, Inc. representing Landlord and Trammell Crow Company representing
Tenant (collectively, the “Brokers”). Each of Tenant and Landlord shall
indemnify and hold harmless the other from and against any and all loss, cost
and expense (including attorneys’ fees) for any breaches of the foregoing
representation and warranty, including, without limitation, involving any claims
for a brokerage commission, finder’s fee or similar compensation made by any
person other than the Brokers, arising out of or in connection with this Third
Amendment and/or the transactions contemplated hereby. Landlord shall be
responsible for payment of fees payable to Cushman & Wakefield of Massachusetts,
Inc. arising out of and in connection with this Third Amendment and the
transactions contemplated hereby, pursuant to a separate agreement therewith;
and Cushman & Wakefield of Massachusetts, Inc. shall be responsible for payment
of fees payable to Trammell Crow Company arising out of and in connection with
this Third Amendment and the transactions contemplated hereby, pursuant to a
separate agreement between Cushman & Wakefield of Massachusetts, Inc. and
Trammell Crow Company. The provisions of this section shall survive the
expiration or termination of the Lease and/or this Third Amendment.

10. Authority. Each individual executing this Third Amendment on behalf of
Tenant represents and warrants to Landlord that he or she is duly authorized to
so execute and deliver this Third Amendment and that all corporate actions and
consents required for execution of this Third Amendment have been given, granted
or obtained. Tenant shall, within ten (10) days after demand by Landlord,
deliver to Landlord satisfactory evidence of the due authorization of this Third
Amendment and the authority of the person executing this Third Amendment on its
behalf.

11. Incorporation of Prior Agreement; Amendments. The Lease (including this
Third Amendment) contains all of the agreements of the parties hereto with
respect to any matter covered or mentioned therein or herein, and no prior
agreement or understanding pertaining to any such matter shall be effective for
any purpose. No provision of the Lease (including this Third Amendment) may be
amended or added to except by an agreement in writing signed by the parties to
the Lease or their respective successors in interest.

12. Lender Approval. To the extent required by any loan document or contract to
which Landlord or its affiliates are a party, this Lease is expressly subject
to, and conditioned upon, Landlord receipt of the approval hereto of the holder
of each mortgage or other loan secured by the Buildings or Landlord’s direct or
indirect interests therein. Landlord’s delivery of any portion of the Third
Amendment Additional Premises to Tenant shall be deemed a representation by
Landlord that such approval has been obtained to the extent required by any loan
document or contract to which Landlord or its affiliates are a party.

13. Miscellaneous.

(a) Tenant hereby represents and warrants to Landlord, as of the date of this
Third Amendment, as follows: (i) the execution and delivery of this Third
Amendment by Tenant has been duly authorized by all requisite corporate action;
(ii) neither the Lease nor the interest of the Tenant therein has been assigned,
or, encumbered; (ill) to the best knowledge of the Tenant,

 

11



--------------------------------------------------------------------------------

there are no defenses or counterclaims to the enforcement of the Lease or the
liabilities and obligations of the Tenant thereunder; (iv) Tenant is not
entitled to any offset, abatement or reduction of rent under the Lease, except
as expressly and specifically set forth in the Lease; (v) to the best knowledge
of Tenant, neither Landlord or Tenant is in breach or default of any its
respective obligations under the Lease; (vi) Landlord has performed all work and
constructed all improvements required pursuant to the Lease; and (vii) Landlord
has made no representations or warranties, except as expressly and specifically
set forth in this Third Amendment and in the Lease. The submission of drafts of
this Third Amendment for examination and negotiation does not constitute an
offer to lease the Third Amendment Additional Premises, or a reservation of or
option for, the Third Amendment Additional Premises, and this Third Amendment
shall not be binding upon Landlord or Tenant unless and until Landlord shall
have executed and delivered a fully executed copy of this Third Amendment to
Tenant. Except as expressly and specifically set forth herein, the Lease is
hereby ratified and confirmed, and all of the terms, covenants, agreements and
provisions of the Lease shall remain unaltered and unmodified and in full force
and effect throughout the balance of the term of the Lease, as amended hereby.
Except as expressly set forth herein, all of the covenants, representations and
warranties made by the Tenant contained in the Lease arc hereby remade,
reaffirmed and ratified as of the date hereof.

(b) Landlord hereby represents and warrants to Tenant that, as of the date of
this Third Amendment, to the best knowledge of Landlord, neither Landlord or
Tenant is in breach or default of any its respective obligations under the
Lease.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

12



--------------------------------------------------------------------------------

EXECUTED as an instrument under seal as of the date and year first above
written.

 

LANDLORD:

BROADWAY 10-TEN PO FEE, LLC, a

Delaware limited liability company

By:  

 

  Name:   Title: TENANT:

BOSTON PRIVATE FINANCIAL HOLDINGS, INC., a Massachusetts corporation

By:  

 

  Name:   Title:

 

13



--------------------------------------------------------------------------------

Exhibit O-1

Floor Plan for Third Amendment 10th Floor Additional Premises

(see next page)

 

14



--------------------------------------------------------------------------------

LOGO [g85215ex10_3p131.jpg]

 

15



--------------------------------------------------------------------------------

Exhibit O-2

Floor Plan for Third Amendment 13th Floor Additional Premises

(see next page)

 

16



--------------------------------------------------------------------------------

LOGO [g85215ex10_3p133.jpg]

 

17